         Case 1:18-cv-01901-EGS Document 74-5 Filed 07/19/21 Page 1 of 98




                              UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF COLUMBIA

M.J., et al.,                                        )
                                                     )
                               Plaintiffs,           )
                                                     )
        - against -                                  )
                                                          Civ. No. 1:18-cv-1901 (EGS)
                                                     )
The District of Columbia, et al.,                    )
                                                     )
                               Defendants.           )
                                                     )

                  DECLARATION OF CORNELIUS R. BIRD IN SUPPORT OF
                    PLAINTIFFS’ MOTION FOR CLASS CERTIFICATION

        I, Cornelius R. Bird, of full age, hereby certify as follows:

    1. I am over 18 years of age and competent to testify regarding the matters described herein.

    2. I have been retained to act as an expert witness for Plaintiffs in the above-captioned

        action.

    3. Attached hereto as Exhibit A is a true and accurate copy of my Report in support of

        Plaintiffs’ Motion for Class Certification, and the exhibits attached thereto (collectively,

        my “report”).

    4. My report describes the primary data and other information I considered in forming my

        opinions.

    5. My CV is attached as Appendix A to my report, and sets forth my qualifications.

    6. I have not provided testified as an expert witness in any federal or state court litigation

        within the last four years.

    7. I am compensated for work on my report at a rate of $150 per hour.

    8. I respectfully adopt and incorporate into this Declaration my report, which describes the

        testimony I am offering in support of Plaintiffs’ Motion for Class Certification.
Case 1:18-cv-01901-EGS Document 74-5 Filed 07/19/21 Page 2 of 98
        Case 1:18-cv-01901-EGS Document 74-5 Filed 07/19/21 Page 3 of 98




                                   Report of Cornelius R. Bird
                             M.J., et al. v. District of Columbia, et al.


       I have been retained by the Bazelon Center for Mental Health Law to serve as an expert

witness in the action M.J., et al. v. District of Columbia, et al. I was asked to review a sample of

children and youth who may be class members in this action. To perform this work, I reviewed

records relating to each youth, including school records and records from agencies that provided

mental health services to the youth, such as psychosocial and psychoeducational evaluations. I

also interviewed the youth themselves, their parents or caretakers, and others with knowledge of

the child and family, including clinicians, teachers, and advocates.

       Plaintiffs’ counsel asked me to gather this information and to provide for each youth a

summary of my findings about their experiences, including their experiences with mental health

services in the District; my opinions about the effectiveness of the services they have received;

and my initial recommendations about services they currently need, including whether they need

intensive community-based services.

       I have read the Complaint in this action, which describes “intensive community-based

services” (ICBS) as a set of services including

              Intensive care coordination (“ICC”)—an intensive form of case management in

               which a provider convenes a “child and family team,” including the child, the

               child’s family, service providers, and other individuals identified by the family, to
       Case 1:18-cv-01901-EGS Document 74-5 Filed 07/19/21 Page 4 of 98




               design and supervise a plan that provides and coordinates services for children

               with mental health disabilities;

              Intensive behavior support services—individualized therapeutic interventions

               provided on a frequent and consistent basis that are designed to improve behavior

               and delivered to children and families in any setting where the child is naturally

               located; and

              Mobile crisis services—a mobile, onsite, in-person response, available at any time

               or place to a child experiencing a crisis, for the purpose of identifying, assessing,

               and stabilizing the situation and reducing any immediate risk of harm. These

               services may be delivered in the child’s home, school, or community.

Complaint, ¶ 39.

       I agree with this description, as it is consistent with my experience and knowledge about

working with mental health services for children and youth. This description of ICBS

incorporates an individualized planning process that focuses on the strengths and needs of the

child while including the family as a full partner in supporting the child. The child and family

team is the setting for developing, implementing, and monitoring the child’s service and support

plan. The team tracks progress and makes changes to the plan to meet the child’s and family’s

needs. Assessments of needs should be based on the child’s and family’s underlying conditions,

and family members should have a meaningful role in designing and implementing the plan.

       This approach focuses on individualized services, and a coordinated service delivery

process, and is often referred to as a “wraparound” approach or model. Mental health services,

including mobile crisis services, are “wrapped around” the child and family in the home, the




                                                  2
        Case 1:18-cv-01901-EGS Document 74-5 Filed 07/19/21 Page 5 of 98




school, and the community. Children and families should have access to a comprehensive array

of services; if services are not available to meet their needs, they should be created.

       All of the youth whose cases I reviewed have been enrolled in the District’s Medicaid

program and have mental health disabilities, in that they have a serious emotional disturbance.

All of the youth have needed and still needed ICBS as defined in the Complaint, to address their

mental health needs, but none of them have received the ICBS they need. Four of the five youth

are at risk of institutionalization, through out-of-home residential placements or repeated or

extended psychiatric hospitalizations. These four youth are also at risk of incarceration.

Background and Experience:

       I have worked with children and families for about 45 years. Since 1998, I have been a

consultant to the Child Welfare Policy and Practice Group (CWPPG), which is based in

Montgomery, Alabama. As a consultant, I design training strategies for professionals working

with children and families involved with behavioral health service systems, child welfare

agencies, and delinquency (juvenile justice) agencies. I also provide coaching to child and family

teams working to design and monitor service plans for children and youth, to help them achieve

positive outcomes. I have been the primary lead for the CWPPG in designing training and

coaching work to improve systems in Pennsylvania, Arizona, the District of Columbia, Georgia,

Florida, Illinois, Indiana, Iowa, Kentucky, Missouri, New Jersey, New York, Oklahoma, Utah,

Wisconsin, and Wyoming. Currently, I am consulting with the state of Illinois on policies and

practices for evaluating the strengths and needs of children and youth, convening and facilitating

child and family teams, and helping the state monitor the performance of its private providers of

services. I also consult with New York City’s Administration for Children’s Services (ACS), on

designing coaching for its court-ordered supervision programs, and on promoting collaboration



                                                  3
       Case 1:18-cv-01901-EGS Document 74-5 Filed 07/19/21 Page 6 of 98




between ACS and private agencies providing evidence-based services to children under ACS

supervision, including multi-systemic therapy (MST) and functional family therapy (FFT).

       In this work, I have been part of the child and family teams for thousands of youth since

the CWPPG began implementing the child and family team/“wraparound” model in the late

1990s. In Arizona alone, as a consultant I participated in approximately three child and family

team meetings each workday, three weeks every month, over a five-year period. Through the

child and family team process, we were able to bring close to 300 adolescents out of residential

placements and back home to Arizona, and diverted many others from residential placements.

       Before consulting with the CWPPG, I worked for five years with the Child Welfare

Institute, based in Atlanta, Georgia, which created training programs and provided other

consulting services to child welfare agencies across the country and around the world. Before

that, between 1991 and 1993 I was the Project Director for the Children and Family Service

Training Academy, which was based at Western Washington University and provided training to

foster care and child protective services caseworkers for the Washington State Department of

Child and Family Services. My work with the Academy also included training Court Appointed

Special Advocates (CASA) workers as part of the initial implementation of that program in

Seattle, Washington. I have also worked in employment services centers for adults and youth in

Washington state; at a domestic violence resource center in Washington County, Oregon; as a

coordinator of an Upward Bound Program in Olympia, Washington; and as the director of a

program for high school dropouts returning to school for the Tacoma Urban League.

       My CV is attached to my report as Appendix A.




                                                4
        Case 1:18-cv-01901-EGS Document 74-5 Filed 07/19/21 Page 7 of 98




Methodology:

       I was retained by Plaintiffs in February 2020. Before I was retained, other experts

working with Plaintiffs, Kimmberly Campbell, Narell Joyner, Sara Boyd, and Bruce Kamradt,

designed the client review process. This is described in their expert reports and declarations.

Among other things, the other experts developed a set of protocols that included questions we

hoped to answer through our record reviews and interviews. I provided input into these

protocols after I was retained and before I began reviewing cases. The protocols helped me

ensure that my review of each case was consistent with what the other experts were doing, and

also helped ensure that my review of each case was complete.

       I was assigned a sample of five youth to review. Plaintiffs’ counsel told me that another

expert assigned these cases to me at random. I reviewed their developmental, family, school,

and service histories, including significant life events, and analyzed their strengths and needs,

including their need for ICBS. I assessed the children’s strengths and needs, and made

recommendations for services and supports to meet their needs, in the same way that I would do

if I were training and coaching workers in children’s mental health and child welfare agencies to

work with child and family teams.

       I was provided with a variety of available records, including school records and records

maintained by the youth’s treatment providers. Some of the youth whose cases I reviewed are or

have been incarcerated, and I reviewed court records and records from the DC Department of

Youth Rehabilitation Services (DYRS) and the DC Department of Corrections (DOC) for these

youth. Reviewing these records helped me understand what has taken place in the youth’s life,

and what has been documented about the agency’s relationship to the youth and family. A list of

the documents I reviewed is attached as Appendix B to my report.



                                                 5
        Case 1:18-cv-01901-EGS Document 74-5 Filed 07/19/21 Page 8 of 98




       For each youth whose case I reviewed, following my record review I tried to interview

the youth and their parent or caretaker, to ask them questions about the services they received. I

also spoke with other individuals identified in the records or by the youth or parent, including

siblings, clinicians, mentors, teachers, and attorneys or other advocates for the youth.

Conducting these interviews helps me understand how the youth and family experienced the

services they were supposed to receive – whether the service was actually delivered, whether the

youth believes they benefitted from the services, and how they and their parents or caretakers

perceive the quality of the services.

       I performed this work during the first half of 2021. Because of the COVID pandemic, all

of my interviews were conducted through phone calls or videoconferencing. Although I

typically try to perform interviews in person, I believe that videoconferencing technology gave

me adequate opportunities to ask questions and elicit and gauge responses. Before beginning our

case reviews, the other experts and I met several times to discuss the protocols for reviewing

records and for interviews. We also spoke generally about approaches to interviews, so that our

interview process would be more consistent. While we were reviewing cases, we met about

every three weeks to present cases to each other – to discuss our findings, and so that we could

all ask each other questions about our findings about individual children and youth.

       I have billed Plaintiffs for my work at the rate of $125 per hour, which is my usual hourly

rate for work I perform as a consultant. Should I have to testify in this matter, in deposition or at

trial, my rate will be $175 per hour.




                                                  6
         Case 1:18-cv-01901-EGS Document 74-5 Filed 07/19/21 Page 9 of 98




Youth Reviewed:

K.R.B.

         K.R.B. is a 20-year-old Black male. K.R.B. and his family have been enrolled in the

District’s Medicaid program. When I interviewed him, he had resided at the District of

Columbia Central Detention Facility (DC Jail) since May 2020. He has now been transferred to

a federal detention center in Cumberland, Maryland, and is awaiting transfer to a federal prison.

         K.R.B. has many strengths. He is very personable, and seems to connect well with

others. He has a loving relationship with his mother, and she has been a strong advocate for him

in school and in his treatment and service programs. His sister told me that he is a great brother

and uncle to her two-year-old son. K.R.B. is athletic, and has been interested in playing team

sports, but he has been hampered in doing that because of cost, because of school attendance

issues, and because he has experienced a number of out-of-home placements.

         K.R.B.’s records indicate that when he is with a teacher with whom he has a good

working relationship, he will follow directions and meet expectations in the classroom. K.R.B.

has goals for the future, including finishing his high school coursework and receiving a diploma,

and then working, including self-employment. He wants to be an entrepreneur.

         K.R.B. has a number of mental health diagnoses. He was diagnosed with attention deficit

hyperactivity disorder (ADHD) while he was in elementary school. At about age 11, he was

hospitalized after engaging in suicidal behavior, and was diagnosed with ADHD and depression.

He has also been diagnosed with bipolar disorder (as has his mother), mood disorder, conduct

disorder, oppositional defiant disorder (ODD), substance use (cannabis) disorder, and specific

learning impairments that affect his performance in language arts classes, including reading, and




                                                 7
       Case 1:18-cv-01901-EGS Document 74-5 Filed 07/19/21 Page 10 of 98




in mathematics. He also has asthma. K.R.B. has been prescribed medication, but has not taken

any over the last four to five years.

       I reviewed about 200 different documents relating to K.R.B., including records from the

District of Columbia public schools that he attended, from his treatment provider, and from

DYRS. I also interviewed K.R.B. twice, for about an hour each time, and interviewed his mother

on four separate occasions for about an hour each time. I also interviewed K.R.B.’s sister, and

met his 15-year-old brother on a video call with his mother. I also interviewed persons identified

in K.R.B.’s records, including the facilitator of his DYRS Team Decision Making (TDM)

meetings, and the Health Services Program Manager at DYRS, who works to help youth

transition from DYRS custody back to the community. I also interviewed individuals who

mentored K.R.B. through the DYRS Credible Messenger program, and also his supervisor in a

group home placement while he was under DYRS custody.

Background

         According to his mother, K.R.B did not experience delays in early childhood

development. His developmental milestones were achieved within normal expectations. He

walked at 12 months and spoke in sentences at 24 months, although his mother noted that his

speech patterns were unclear until he was three years old. His mother also reports that he had

many temper tantrums as a young child, and hated to be told “no.”

       K.R.B. began preschool at C.W. Harris Elementary School in the District. K.R.B.’s

teachers called his mother to the school to observe that he was fidgety and had trouble sitting

still, which the teachers ascribed to ADHD. He also had difficulty with academic subjects,

including language arts (reading and writing) and math. K.R.B. was evaluated for special

education in second grade. Among other things, he scored a full scale IQ of 71. K.R.B. was



                                                 8
       Case 1:18-cv-01901-EGS Document 74-5 Filed 07/19/21 Page 11 of 98




made eligible for special education as a student with a specific learning disability. He received

an Individualized Education Program (IEP) plan that provided him classroom supports.

       K.R.B.’s mother told me that as a child K.R.B. became more and more affected by his

father’s absence from his life. He became depressed and angry due to his estrangement from his

father. K.R.B would take out his anger and frustration on his mother. In 2012, when K.R.B. was

about 11 he got angry when his mother would not let him leave their home after he misbehaved.

He got mad, broke a window, and then put a belt around his neck. His mother interpreted this as

a suicide attempt. K.R.B was hospitalized at Children National Hospital for four days.

       Shortly after his hospitalization, K.R.B.’s father was released from prison. For a few

months, K.R.B. visited frequently with his father. According to his mother, K.R.B.’s father

began to question if K.R.B was his son. He purchased and took a paternity test, and told

K.R.B.’s mother that the result was negative. She never saw the results, and believes that the

father lied about this to her and K.R.B. This created tension between K.R.B.’s mother and his

father. Soon after, K.R.B.’s relationship with his father began to deteriorate. Today they do not

interact with each other.

       K.R.B. became more aggressive. His mother told me that he had an increasingly hard

time with the word “no,” and that he would hit her when he did not get his way. He also

engaged in aggressive behavior at home with his younger brother, and in school.

       When K.R.B. was 14, in 2015, his mother advocated with his school to change his IEP so

that it provided him more support for his behavior. His IEP team reviewed his plan, including to

determine whether K.R.B. should be found eligible for special education either as a student with

an emotional disability or as a student with an “Other Health Impairment,” because of his

ADHD. An independent evaluator noted that K.R.B. had difficulties controlling his impulses and



                                                 9
       Case 1:18-cv-01901-EGS Document 74-5 Filed 07/19/21 Page 12 of 98




his emotions, initiating and completing tasks, and with interpersonal interactions. The evaluator

also noted concerns with his ability to handle stress and adversity. Despite the evaluation noting

these concerns, K.R.B. continued to receive special education as a student with a specific

learning disability, although the school provided him with 120 minutes per month of “behavior

support” in the classroom. It does not appear as though the IEP team considered K.R.B.’s

treatment records from Children’s National when it was revising his IEP.

        The additional supports provided by the school do not appear to have had much positive

effect on K.R.B. He started missing classes, and did not attend school most days. He received a

number of punishments for his behavior, including after he threw a desk out a classroom

window. He brought a knife to school that he said belonged to his mother. After this, K.R.B.

was expelled from school. It was recommended that K.R.B. attend the C.H.O.I.C.E. Academy,

the District of Columbia Public Schools’ alternative school for students who are removed from

their neighborhood school for disciplinary reasons. I see from the DCPS records that I reviewed

that he did attend C.H.O.I.C.E.

       K.R.B. started receiving mental health services from a community-based provider, First

Home Care, when he was 14 years old. At First Home Care, he was offered a service called

functional family therapy (FFT), which is an evidence-based approach to working with a youth

and their family in the home (and requires the participation of both), but the service did not

effectively engage K.R.B., and he never meaningfully participated in the sessions. First Home

Care also assigned K.R.B. a “Community Support” worker who was supposed to help him

manage life in the community. Her notes indicated that she worked with K.R.B. on coping skills

and anger management skills, and that she supported K.B.’s mother. K.R.B. eventually avoided

speaking with her, however, and both the FFT and Community Support services were terminated



                                                10
       Case 1:18-cv-01901-EGS Document 74-5 Filed 07/19/21 Page 13 of 98




after four months. The First Home Care records indicate the K.R.B. was “discharged” due to

improved behavior, but also for non-compliance with the program.

       K.R.B. was also prescribed some medication for his ADHD and his behavior, including

Trazodone, Concerta, and Abilify, and also melatonin for sleep, but the medication ran out and

was never refilled, and after that K.R.B. refused to take any medication.

       K.R.B. then received psychiatric and counseling services through Community

Connections, another agency that provide mental health services to District children and youth.

Community Connections prescribed him Focalin for ADHD and Escitalopram for depression.

Eventually K.R.B. stopped taking this medication, too.

       K.R.B. was first placed under DYRS custody when he was 15 years old. He has

experienced about 15 different out-of-home placements while under DYRS custody, including at

the Youth Service Center (YSC), the District’s detention center for youth, and a series of

different group homes. He did not stay in any of these placements, other than YSC, for very

long. He would run away. When he was on the run, he witnessed and experienced physical

violence, including being pistol-whipped. Sometimes he would break into his mother’s home,

and she would call the police.

       When DYRS knew about his whereabouts, either because he was at YSC or because he

was in a group home placement, DYRS would refer K.R.B. for services, but he never went. He

has participated in the DYRS Credible Messenger program, which pairs mentors with experience

with incarceration with youth who are involved with the delinquency and criminal systems. This

service has been helpful to a degree, but has not helped K.R.B. avoid risky situations and

behavior in the community.




                                                11
       Case 1:18-cv-01901-EGS Document 74-5 Filed 07/19/21 Page 14 of 98




       K.R.B.’s last group home placement was in a home operated by Winn Family Services.

In May 2020, K.R.B. stole the group home supervisor’s car. He was eventually apprehended and

convicted for the theft, and for assault with a deadly weapon. He was detained at the DC jail,

which is where he was when I interviewed him. He reported that he is not receiving any mental

health services at the jail. He was awaiting sentencing on his most recent charges when I spoke

with him in April 2021. In June 2021, his mother told me that he had been sentenced and

transferred to the FCI-Cumberland federal prison in Maryland, and was awaiting transfer to

another federal prison.

Findings

             Serious Emotional Disturbance: I believe that K.R.B. has a serious emotional

               disturbance, as that term is defined in District regulation.1 He has been diagnosed

               with conditions, including ADHD, depression, and other disorders, which have

               substantially impaired his mental health, and these conditions, exacerbated by

               various traumas and related to his aggressive behavior, have significantly

               disrupted his academic progress and family and interpersonal relationships.

               K.R.B. continues to struggle with needs related to his self-control and anger, and

               continues to become physically aggressive when he gets upset. In many ways,

               these are the same behaviors his mother sought help with when K.R.B. was in

               elementary school.




1
  Under District law, a child has a “serious emotional disturbance” when (a) the child has a
mental health condition and (b) that condition causes the child to have a functional impairment
that—on an episodic, recurrent, or continuous basis—either substantially limits the child’s
functioning in family, school, or community activities; or limits the child from achieving or
maintaining one or more developmentally appropriate social, behavioral, cognitive,
communicative, or adaptive skills. D.C. Mun. Regs. Tit. 22-A, § 1201.1 (2002).
                                               12
Case 1:18-cv-01901-EGS Document 74-5 Filed 07/19/21 Page 15 of 98




      Service History: I do not believe that K.R.B. has received effective outpatient

       services. Although he was offered and participated in some services, those

       services never addressed the root causes of his behaviors, including the trauma

       associated from the absence of this father, and then later his rejection by his

       father. K.R.B. was triggered easily and often by the words or actions of others,

       but the reasons for why he was triggered were never effectively addressed.

       Provider staff working with K.R.B. would try to help him develop coping skills,

       but it does not appear that they addressed the reasons for his aggressive behavior.

       When a person experiences trauma, they are more alert to potential threats, and

       will engage in protective behaviors, such as fighting, running away, or

       disassociating from what is taking place. When K.R.B. experiences potential

       threats, he may punch the wall, or often he will punch another person. You can

       try to address those behaviors by trying to teach the individual alternative or

       replacement behaviors, but you also have to understand why he behaves in the

       way that he does, and address that. It would have been appropriate to engage his

       father in the therapeutic process or at least address this loss as a therapeutic goal.

       K.R.B.’s mother believes that the counseling K.R.B. received never effectively

       addressed the root causes of his behavior. Based on my review of his records and

       my interviews, I agree.

       There are trauma-informed treatment approaches that can be effective in

       addressing behaviors that are related to past trauma, such as trauma-focused

       cognitive behavioral therapy (TF-CBT), and that address the root causes of the

       behavior. K.R.B. might have benefitted from such approaches (and still may), but



                                         13
Case 1:18-cv-01901-EGS Document 74-5 Filed 07/19/21 Page 16 of 98




      he has not received treatment that incorporates such approaches, and if he is in

      prison I do not think such approaches will be available, or effective.

      K.R.B. also needed more intensive community-based behavior supports. At least

      for a time following the onset of his more aggressive behavior, he needed a

      behavior coach who could be with him a lot of the time, and help him develop

      skills for responding to social situations at school and in the community, and

      process how his behavior affects himself and other people. His mother also

      needed help with how she parented K.R.B., including someone to help get him

      out of bed and off to school. Even when K.R.B. and his mother were receiving

      FFT and Community Support, the level of intensity that K.R.B. needed from those

      services was not there.

      The records I reviewed indicate that K.R.B. was never fully engaged in the

      services that were provided to him. K.R.B.’s mother appears to have been fully

      engaged, and willing to act on homework assignments from the therapist. But

      K.R.B.’s participation was minimal. It is my experience that young people often

      do not like participating in something that feels like “talk” therapy. Youth are

      more likely to participate meaningfully in therapeutic approaches involving

      groups of individuals working toward similar treatment goals, but I do not see that

      this approach was tried with K.R.B. I do not see that any other therapeutic

      approaches were tried after K.R.B.’s FFT experience was unsuccessful.

      I did not see any reference in the records to a mobile crisis team being called

      when K.R.B. engaged in concerning behavior. His mother reports that she was

      unaware of this service while he was living with her. When she found out about



                                       14
Case 1:18-cv-01901-EGS Document 74-5 Filed 07/19/21 Page 17 of 98




       it, he was no longer living in her home. She told me that she would call the police

       when he would break into the home, but they would tell her that there was little

       they could do because at the time he was a minor.

      No Past ICBS: Although K.R.B. and his mother have participated in different

       team approaches to planning services and placements while in school and under

       DYRS custody, and have received services in the home, I do not see that K.R.B.

       ever received ICBS as it is defined in the Complaint. K.R.B. and his family,

       including his mother but also his grandmother and sister, who have been supports

       for K.R.B., have never participated in a child and family team in which the team,

       led by K.R.B. and his mother, evaluated K.R.B.’s strengths and needs and

       developed and monitored his service plan.

       DYRS held “family group conferences” where K.R.B.’s placements and services

       were discussed, but this team usually only consisted of professionals who

       apparently only spoke by phone. K.R.B.’s mother and grandmother participated

       by phone in one of these meetings. Neither K.R.B., nor any other people who

       could support K.R.B., such as teachers or others at his schools, were included in

       these meetings.

       DYRS also facilitated a “Team Decision Making” (TDM) process, including

       meetings that were attended by K.R.B., his mother, DYRS staff, and individuals

       working with K.R.B. through the Credible Messenger program. But these

       meetings appear to have focused on making placement decisions – discussing

       whether K.R.B. was successful in a particular group home placement, and if not

       where else could he be placed – and did not focus holistically on his strengths and



                                       15
Case 1:18-cv-01901-EGS Document 74-5 Filed 07/19/21 Page 18 of 98




       meeting his needs, by looking at how he functioned at home, at school, and in the

       community. This should have included looking at how he could develop

       resiliency around issues arising from past trauma.

       In ICBS, a child and family team evaluates both the youth’s and family’s

       strengths, the youth’s and family’s needs, and makes use of the youth’s strengths

       to develop a service plan that will meet the youth’s needs. Working together, the

       child and family team identifies the root causes for the youth’s behavior during

       this evaluation, and tries to ensure that formal services and natural supports

       address them. Based on my review of K.R.B.’s records and my interviews with

       K.R.B. and people who know him (and could be members of his team), I do not

       see that this ever took place.

      Need for ICBS: K.R.B. still needs and would benefit from the strengths- and

       needs-based team approach associated with ICBS, including to prepare for his re-

       entry to the community from incarceration. Through this approach, K.R.B. and

       individuals he chooses, who could include his mother, his grandmother, his aunt,

       his sister, and/or his Credible Messengers, would work together with provider

       staff and school staff. Such a team could take a thorough look at K.R.B.’s

       underlying needs, review whether treatment approaches that have been tried have

       been effective, and determine what treatments and services should be tried in the

       future. The team would help organize a service plan that the team believes will

       meet K.R.B.’s needs, including concrete and positive community-based supports.

       In my view, this should probably include trauma-based therapeutic approaches.

       Any therapies should be delivered consistently; K.R.B. needs consistency in his



                                        16
Case 1:18-cv-01901-EGS Document 74-5 Filed 07/19/21 Page 19 of 98




       life, including from clinicians who are working with him. Credible Messengers or

       other types of community-based mentoring supports could also be helpful.

       Someone from a mobile crisis service could also be a welcome addition to

       K.R.B.’s team, to educate the team on how to call for a mobile crisis team, and

       not the police, when needed, and to help the team create a crisis or safety plan for

       K.R.B.

       K.R.B. needs this team approach so that a service plan can be developed that will

       support his re-entry into the community, a plan that builds a system of supports to

       meet his concrete needs, with a team that understands why he behaves in the way

       that he does. Professionals cannot always know this, but family members and

       other team members who know him well can.

       The team can also help K.R.B.’s mother understand why K.R.B. behaves in the

       ways that he does, and how to help meet his concrete needs. Resolution of his

       relationship with his father could be critical for him.

      Risk of Institutionalization: K.R.B. is currently institutionalized, but in a prison

       setting. He is at risk of incarceration being a permanent setting for him. K.R.B.

       knows how to survive in the community, and will probably learn how to survive

       in prison. Unless there is a therapy program in prison that will work with him to

       address his trauma, I do not think he will make progress at addressing his mental

       health issues.

       K.R.B. has been institutionalized in various settings for years. When he was in

       the community, he was at serious risk of institutionalization, given his behavior

       and the absence of effective therapeutic interventions. It appears that K.R.B.



                                         17
       Case 1:18-cv-01901-EGS Document 74-5 Filed 07/19/21 Page 20 of 98




               refused to participate in treatments offered to him, but it also seems that clinicians

               working with him did not know how to reach him.

              The adults in K.R.B.’s life, including family members but also many service

               providers, have failed him. His mother did not have the skills to help him. He

               wanted to make connections with others, wanted to be a part of something, but –

               as his sister expressed to me – the rewards he found for what he wanted all

               involved negative behaviors. The systems with which he has been involved did

               not have the right answers for him.

M.B.

       M.B. is a 19-year-old Black male. M.B. has been enrolled in the District’s Medicaid

program. He has resided at the Youth Service Center (YSC) since August 2020.

       M.B. has significant strengths. He is insightful. He maintains a sense of hope that his

life will get better. He is engaging, and can build strong relationships with others. He is said to

be polite, and he was respectful during our interviews. He has leadership abilities, and when he

is in a leadership role with his peers he excels. Individuals who have worked with him recently

believe that he is a “good kid,” with a strong will who wants to overcome his past, at least in part

because he has a young daughter. Several adults are and want to be strong advocates for M.B.

He is also a good advocate for himself, and is willing to ask for help when he needs it.

       M.B. has been diagnosed with a number of mental health conditions, including ADHD,

persistent depressive disorder, and substance use (cannabis) disorder. His challenging

relationships with his parents have been noted in his records. He has also experienced significant

trauma, including sexual abuse. His scores on I.Q. tests have supported a finding of borderline

intellectual functioning. He also has asthma.



                                                 18
       Case 1:18-cv-01901-EGS Document 74-5 Filed 07/19/21 Page 21 of 98




       I have reviewed over 100 records pertaining to M.B., including school records and

records maintained by DYRS. I have interviewed M.B. twice, for a total of about one hour. I

have spoken briefly with M.B.’s father. I have spoken with another Credible Messenger mentor

who works with M.B., and with his supervisor in a group home placement. I have spoken with a

supervisor from Sasha Bruce Youthwork, which provides housing and services to homeless,

abused, and neglected youth and their families in the District. I have spoken with a psychologist

who has evaluated him in conjunction with court proceedings. I have also spoken with his

criminal defense attorney from the District’s Public Defender Service, who represents M.B. in

delinquency and criminal proceedings, and with his educational rights attorney from the School

Justice Project. I also interviewed M.B.’s forensic counselor from the Public Defender Service.

Background

       I have not reviewed contemporaneous records from M.B.’s early childhood, when he

lived in turn with his mother, his maternal great-grandmother, his maternal grandmother, and the

mother of the man whom his mother told him was his actual father. When he was five years old,

he then moved in with another man, C.B., who asserted that he was M.B.’s actual father. It is

unclear whether any paternity test has been administered to prove or disprove C.B.’s claim.

M.B. has reported that, on a few occasions, he contacted the District’s Child Protective Services

(CPS) office to report that C.B. was beating him. CPS investigated M.B.’s report but, after C.B.

assured investigators that he had not abused M.B., I do not see that CPS substantiated M.B.’s

allegations. M.B. also reported that when a guest visited C.B.’s home, M.B. was expected to

give up his room for the visitor. M.B.’s records indicate that he and C.B., and C.B.’s partner,

participated in family therapy after M.B. moved in, but M.B.’s participation was minimal,

because of his strained relationship with C.B.



                                                 19
       Case 1:18-cv-01901-EGS Document 74-5 Filed 07/19/21 Page 22 of 98




       C.B. asked that M.B.’s school evaluate him for special education early in M.B.’s school

history. M.B. was evaluated for special education eligibility at least twice, but the school did not

find that he qualified. His full scale I.Q. score was 76, although he seemed more thoughtful than

that score would indicate when we spoke. He missed a lot of school while he was growing up,

but a note in his records indicates that when he missed school he was able to catch up when he

returned. Still, it appears as though M.B. has been “socially promoted” at school; that is, he was

advanced from grade to grade without having met grade-level academic standards. At YSC, he

was taking advanced algebra, even though records indicate that he was performing in math at a

fourth-grade level.

       M.B. did not have an individualized education program (IEP) plan for special education

until 2020, when his educational rights attorney advocated with the school at YSC for him to

receive one, based on behaviors relating to his ADHD, depression, and trauma.

       A forensic evaluation references M.B.’s admission to Children’s National Hospital at

about age 13, following an episode of apparent suicidal behavior. Around the same time, M.B.

started to run away from C.B.’s home. He has reported that he ran away to escape the beatings

by C.B. There is a report in his records that at one point he was staying with a friend and an

older man present in the friend’s home sexually assaulted M.B. I do not see that he was provided

any therapeutic service after this experience, and I do not see that he ever received services that

effectively addressed his diagnoses. There were recommendations in his records for multi-

systemic therapy (MST), but for that to be effective the clinician must work with both the youth

and the youth’s caregiver. In my view, MST was unlikely to be successful with M.B., given his

strained relationship with C.B. Trauma-focused cognitive behavioral therapy (TF-CBT) was

also recommended, but I do not see that that happened. At one point M.B. was assessed to



                                                 20
       Case 1:18-cv-01901-EGS Document 74-5 Filed 07/19/21 Page 23 of 98




determine if he was at risk for sex trafficking or other sexual victimization, but I do not see that

there was any follow-up.

       Although M.B. has been prescribed medication, including Seroquel, for his ADHD and to

help him sleep, he reports that he is not currently taking any medication, and in recent years has

not taken any medication consistently.

       I did not see any indication that M.B. received support from a mobile crisis service.

       M.B. entered DYRS custody in 2017, when he was 15 years old. He has been in at least

18 different out-of-home placements between 2017 and 2020, including in a number of group

homes and at YSC. He often ran away from these placements, when he could. He was

constantly on the run during much of this period. He would go from place to place while on the

run, staying no more than about two or three days in any particular location, such as a friend’s

house or on the street. During this time, he participated in activities for which he was charged

with offenses, and experienced street violence including the shooting death of a friend.

       In 2018, M.B. completed a course of treatment at Silver Oak Academy in Maryland.

After that, beginning in 2019 M.B. was placed in a foster home. I interviewed M.B.’s supervisor

in this home. M.B. stayed in the home for 231 days, M.B.’s longest place of residence since he

lived with C.B. He formed a strong relationship with the supervisor, and also benefitted from his

relationship with his Credible Messenger mentor, who helped him look for work and for other,

more permanent housing options (although these were limited before M.B. turned 18). M.B.

described both of these men as the father he wished he had. This appears to have been a rare

opportunity for M.B. to experience nurturing and stability.

       At the time he was living in this foster home, M.B. was also attending therapy sessions at

Hillcrest Children and Family Center, an agency contracting with DBH to provide behavioral



                                                 21
       Case 1:18-cv-01901-EGS Document 74-5 Filed 07/19/21 Page 24 of 98




health services, although it is unclear whether he was effectively engaged in those services.

Toward the end of his stay in this home, DYRS informed M.B. that he would be placed in

another group home. This administrative decision meant that M.B.’s opportunity for stability in

the home was lost. M.B. ran away. Eventually he was apprehended on additional charges and

taken back to YSC, which is where he was living when I interviewed him in May and June 2021.

I was told that M.B. is facing sentencing to federal prison for crimes for which he was charged.

He hopes his sentencing can be postponed until he receives his high school diploma at YSC.

M.B. believes that he can graduate this December, but his education attorney told me that this

may be an unrealistic goal, because he lacks so many credits.

Findings

              Serious Emotional Disturbance: In my view, M.B. has a serious emotional

               disturbance. He has been diagnosed with ADHD and persistent depressive

               disorder, and has experienced significant trauma that has gone unaddressed.

               These conditions and experiences have substantially impaired his mental health,

               and have significantly disrupted his academic progress and family and

               interpersonal relationships. M.B. appears motivated and engaged in school but

               struggles to perform at grade level, because of his cognitive function and ADHD.2


2
 The forensic evaluation I reviewed documented another evaluation by the Child Guidance
Clinic, a branch of the District of Columbia Superior Court that evaluates court-involved youth,
when M.B. was 15. The Child Guidance Clinic evaluation diagnosed him with Borderline
Intellectual Functioning, ADHD, and described test results revealing social withdrawal,
depression, and symptoms of post-traumatic stress disorder (PTSD), ascribed to his exposure to
an unusual number and variety of traumatic experiences. The evaluation also assigned a formal
diagnosis of Persistent Depressive Disorder, a type of chronic depression, which the Child
Guidance Clinic attributed primarily to his family history experiences. According to this
evaluation, M.B.’s “lack of certainty of his biological father and inconsistent relationship with
his mother likely contributes to feeling disconnected from others, and may contribute to his poor
decision making including his engagement in unlawful behaviors.”

                                                22
Case 1:18-cv-01901-EGS Document 74-5 Filed 07/19/21 Page 25 of 98




      Service History: I do not see that M.B. has been effectively engaged in

       outpatient therapeutic services. He has been offered intensive services, such as

       MST, and others have been suggested by evaluators, such as TF-CBT, but there is

       no indication in his records that these services have actually been delivered. For

       MST to be effective both M.B. and C.B. would have to be engaged and work

       together to address M.B.’s behavior, but M.B. rejects C.B. as his father. There is

       no indication that M.B. agreed to participate in MST when it was offered. M.B.’s

       former group home supervisor reports that in DYRS team decision making

       meetings, C.B. would often “yell and scream” at M.B. For that reason, the

       supervisor thinks that the meetings were not very helpful for M.B. That may have

       happened in therapy sessions, too, if they took place. C.B. needed help with

       M.B.’s transition into his home, but I do not see that he got that help.

       M.B. really needed help with his feelings of abandonment, and therapeutic

       approaches that would help him process and grieve the relationships he lost when

       he moved in with C.B., including with his mother, his grandmother, and his great-

       grandmother after her death. He needed services that would help him find

       stability in his life. He was not engaged in such services.

      No Past ICBS: I do not see that M.B. has ever received anything resembling

       ICBS. ICBS would have been extremely effective for M.B. after his placement at

       Silver Oak Academy, and while he was finding his way to the group home where

       he experienced some stability. Had a child and family team been formed with a

       focus on building on M.B.’s strengths, and building on the strengths of his

       relationships with individuals like his group home supervisor and his Credible


                                        23
Case 1:18-cv-01901-EGS Document 74-5 Filed 07/19/21 Page 26 of 98




       Messenger mentor, M.B. and the team could then explore ways to meet his

       underlying needs. The team could have included the group home supervisor with

       whom M.B. had a positive relationship, M.B.’s Credible Messenger mentor, his

       former dean/principal, his daughter’s mother, and peers and others who know

       M.B. and could provide him with consistency. The team could have examined the

       root causes of M.B.’s behavior, including the traumas that he has experienced,

       and put together a plan for housing, formal services, and informal supports that

       would focus on building structure, and trust.

      Need for ICBS: M.B. has needed and still needs ICBS, including to prepare for

       re-entry to the community following incarceration. M.B.’s team – people who are

       ready, willing, and able to be there for him – can help develop supports for him

       that will address his traumas and give him structure and predictability.

       M.B. needs a circle of support that can validate him as he works to create a

       positive image of self. He would benefit from the nurture and guidance of

       mentors, like M.B.’s Credible Messenger mentor, and help M.B. learn how to

       utilize existing positive connections, such as the connection he has with his

       former group home supervisor, who could help provide him guidance on

       community responsibility. Mentors in the community who participate on his team

       could work with him on reciprocity – developing values around resiliency and

       giving back to others, which are the basis of restorative justice approaches.

       Mentors could also engage with M.B. using positive behavior supports, such as

       developing self-regulation skills and social skills, and teaching M.B. replacement

       behaviors for behaviors of concern.



                                        24
Case 1:18-cv-01901-EGS Document 74-5 Filed 07/19/21 Page 27 of 98




       The team should address M.B.’s potential need for mobile crisis services after re-

       entry. M.B.’s journey will not be easy. Based on his documented history of

       trauma, I believe M.B. will experience setbacks. Crisis planning will be critical.

       Developing M.B.’s “what could go wrong plan” will require discussing and

       planning for what should happen if M.B. experiences stressors and needs the help

       of mobile crisis workers, as an alternative to calling the police.

       M.B.’s forensic counselor believes that he needs grief and loss counseling to

       address family abandonment and instability. He needs to be able to contextualize

       and mourn the loss of his maternal great grandmother, and the traditional

       relationship he desires from his mother.

       M.B. would also benefit from participating in a fatherhood program, to help him

       learn parenting skills that he can practice with his daughter and her mother.

       Mentors he engages with through such a program could join his team, and help

       give him positive images of what it means to be a father.

      Risk of Institutionalization: M.B. is currently incarcerated. His attorneys

       believe that he is likely to be sentenced to up to eight years in federal prison. He

       needs effective trauma-focused services and supports that he is unlikely to receive

       in prison. I believe that M.B. will be so stimulated in prison that he may engage

       in automatic survival responses to the behavior of others that may get him in

       additional trouble. Without appropriate supports, this will continue after his

       release. He is a thoughtful young man, but his potential to achieve has never been

       nurtured. His potential will be lost unless he finds effective supports in prison.




                                         25
       Case 1:18-cv-01901-EGS Document 74-5 Filed 07/19/21 Page 28 of 98




              The systems that should have supported M.B. and his family failed him.

               Interviewees told me that his mother told him stories about his father that may be

               untrue. C.B. accepted him into his home, but M.B. rejected him. C.B. likely

               needed a lot of help to be a good parent to M.B., but he was in a difficult

               situation. I see no evidence that the agencies that should have provided M.B. and

               C.B. with supports as M.B. grew up did so. Eventually M.B. found himself in a

               number of unstable settings. His traumatic experiences and need for stability

               have still not been effectively addressed.

K.P.

       K.P. is a 21-year-old young man. He identifies his race as “Moorish.” He has been

enrolled in the District’s Medicaid program. In May 2021, he was released from incarceration at

the DC Jail. It is unclear to me where in the District he is living, although he is spending time

with his girlfriend. He reports that he is attending school at “New Beginnings”: this may be the

New Beginnings Vocational Program in the District.

       K.P. has strengths. He likes to read, he likes to draw, and he is very good at repairing

electronics. He is very personable; people who have worked with him say that they like him and

that he is a “nice guy.” He can be engaging, and he is able to build relationships with others.

K.P. is supported by a number of people who have advocated for him in the past. This indicates

the quality of the relationships he has developed with professionals in his life.

       K.P. has also been diagnosed with significant mental health conditions, including ADHD,

depression, substance use (cannabis, K2, and inhalants) disorder, oppositional defiant disorder

(ODD), conduct disorder, schizoaffective disorder-bipolar type, and bipolar disorder with

psychotic features. It is unclear whether he has an intellectual disability – one full scale I.Q. test



                                                  26
       Case 1:18-cv-01901-EGS Document 74-5 Filed 07/19/21 Page 29 of 98




score is 81, but another is 68 – but I do not see that evaluators have focused on this condition,

and I do not see that he has received services that address this.

       K.P. has been prescribed Seroquel for symptoms related to schizoaffective disorder, and

for help with sleep, and Trazodone for his depression. He has also been prescribed Adderall and

Concerta for his ADHD, and Pneumovax, a pneumonia vaccine, but it is unclear if he is currently

taking these medications. In the past, he has been prescribed injectable medication for his

schizoaffective disorder, including Zyprexa and Invega, but it is unclear whether he is still

receiving these medications.

       K.P. also has asthma. He was stabbed in 2020, which led to his having a collapsed lung.

It is unclear from the records whether treatment for his lung condition has been successful. At

about the same time, K.P.’s stepfather, who reportedly had a good relationship with K.P., was

shot and killed.

       I have reviewed a number of records for K.P., many of them records generated by the

courts, including pre-sentencing evaluations conducted by Sara Boyd, another expert working

with Plaintiffs for this litigation, or by the Department of Corrections, mostly records relating to

his mental health services while incarcerated, and his suicide attempts. I have also reviewed

records from the Psychiatric Institute of Washington (PIW), where he was hospitalized as a

child. I have also reviewed service records from the agency First Home Care, and records from

his residential placement at Devereux Advanced Behavioral Health Georgia, a psychiatric

residential treatment facility in Cobb County, Georgia. I also reviewed a 2017

psychoeducational evaluation from the Child Guidance Clinic.

       I have spoken briefly with K.P. on at least four different occasions. I also spoke briefly

with his mother. I have spoken with Dr. Boyd about K.P., and with his advocate from the DC



                                                 27
       Case 1:18-cv-01901-EGS Document 74-5 Filed 07/19/21 Page 30 of 98




Jail and Prison Advocacy Project at Disability Rights DC, who began working with him earlier

this year. I also spoke with his former juvenile rights attorney from the Public Defender Service,

who represented K.P. for a number of years and is still in regular contact with him.

Background

       According to his records, K.P.’s mother delivered him at full term, with no perinatal

complications. He met developmental milestones for sitting up, crawling, and walking, but was

late in attaining language-related milestones, including a delay in speaking in brief (three to four

word) sentences until he was four years old. K.P. told Dr. Boyd that he was told he was dropped

on his head as an infant. Records indicate that K.P.’s mother told staff at the Psychiatric Institute

of Washington (PIW) that she was first aware of his significant behaviors of concern when he

was four years old. These behaviors included hyperactive behavior, aggressive behavior toward

teachers in school, and banging his head against the wall.

       K.P. was diagnosed with ADHD when he was five years old. He was diagnosed with

depression when he was nine years old. He experienced several hospitalizations as a young

child. At age seven, he was hospitalized at PIW after he threatened others with a knife. At age

nine, he was hospitalized at PIW after engaging in aggressive behavior toward his siblings. At

age 10, he was hospitalized at PIW after he set some papers on fire in his brother’s room.

According to his records, he said he heard voices telling him to do that. He was eventually

diagnosed with schizoaffective disorder. He has also been hospitalized a number of times at

Children’s National Hospital.

       K.P. has a family history of mental health issues. His sister has been diagnosed with

bipolar disorder and has a history of suicidal and homicidal ideation. One of his older brothers

has also received mental health services, including for substance use.



                                                 28
       Case 1:18-cv-01901-EGS Document 74-5 Filed 07/19/21 Page 31 of 98




       K.P. was placed under DYRS custody in 2014, after being charged with first-degree

sexual abuse. I have not been provided with records about his charges; his former juvenile rights

attorney told me that K.P. touched an older youth’s breast at a bus stop. After this, in 2014

DYRS placed K.P. in Devereux Advanced Behavioral Health Georgia, for treatment for his

sexual behavior. An initial intake record from Devereux recounts K.P.’s multiple legal issues,

including assault charges, and his aggressive behavior at school. He told staff that he hears

voices telling him to hurt others, or set fires, but that the voices decrease when he uses

medication. He reported also using the drug “K2” to “cancel” his destructive thoughts.

       Records from Devereux included a psychological evaluation that indicated that K.P. had

a full scale I.Q. score of 68, on the Wechsler Intelligence Scale for Children, but there is little

detail about this testing in the records. A 2017 evaluation by the Child Guidance Clinic

indicated that K.P.’s full scale I.Q. is 81, with the lowest scores in the areas of verbal

comprehension and processing speed.

       K.P. was at Devereux for 16 months. Records indicate that he was not successful there;

he continued to behave aggressively toward others, often required one-to-one supervision, and

did not respond to treatment. Devereux ended K.P.’s treatment program in February 2016.

       I did not see that K.P. had a plan for his transition back to the District from Devereux.

Records indicate that his mother would not agree to his return to her home, because she couldn’t

handle him anymore. DYRS placed him in a group home operated by Boys Town for a month.

After that, K.P. was placed DYRS placed him in a series of other group homes, and at YSC and

New Beginnings. He was also placed at the Abraxas Academy in Pennsylvania, but this

placement ended after 45 days when Abraxas said it could not meet K.P.’s treatment needs.

(Both Devereux and Abraxas frequently used physical restraints to control K.P.’s behavior and



                                                  29
       Case 1:18-cv-01901-EGS Document 74-5 Filed 07/19/21 Page 32 of 98




for safety, an approach that Dr. Boyd’s thought was contraindicated, given his diagnoses and

symptoms, and would cause him further harm.) At another point, DYRS placed K.P. in

Mountain Manor Treatment Center, an inpatient drug and alcohol rehabilitation center in

Maryland, for treatment for his drug use.

       During this time, K.P. would stay briefly with his family between institutional

placements. K.P.’s mother sought services for K.P. from First Home Care, which was also

providing services to his brother. These services appear to have begun in 2017. First Home

Care assigned K.P. to a licensed clinical social worker (LCSW) who worked with a team to

provide Community-Based Intervention (CBI) to K.P. Although there is mention in the records

of family members stating that certain CBI team members were not doing things they had

promised to do for K.P., in general the First Home Care social worker appeared to engage K.P.

The service was short-lived, however, as First Home Care ended its District operations in 2018.

       Shortly after receiving treatment at Howard University Hospital in early 2020 for his

collapsed lung (which took place shortly after his stepfather was killed), in March 2020 K.P. was

transported involuntarily by the Child and Adolescent Mobile Psychiatric Service (ChAMPS),

the District’s mobile crisis service for youth, to the DC Department of Behavioral Health’s

(DBH) Comprehensive Psychiatric Emergency Program, for emergency psychiatric services and

observation. The Metropolitan Police Department was also involved in the transport. Although

the records are unclear, he was charged with robbery and was transferred to and detained at YSC,

and eventually transferred to the DC Jail. While at the jail, he engaged in behavior and made

statements that indicated suicidal ideations. I interviewed him shortly after his release from the

jail in June 2021.




                                                30
       Case 1:18-cv-01901-EGS Document 74-5 Filed 07/19/21 Page 33 of 98




       K.P. told me that he is currently attending “New Beginnings,” which may be the New

Beginnings Vocational Program, a nonpublic educational program in the District. I have not

been provided with full educational records for K.P., but he reports that he receives special

education services. Records indicate that he was made eligible for special education as a student

with emotional disturbance. He is reported to function at an eighth grade level in some academic

content areas, and at a third grade level in others. K.P.’s educational records note his challenges

in paying attention and remaining focused in school.

       In June 2021, K.P.’s case worker from the DC Jail and Prison Advocacy Project told me

that he has helped K.P. apply for an Assertive Community Treatment (ACT) service. Under the

ACT model, a multidisciplinary team provides mental health, medical, social work, crisis, and

peer support services, among others, to a client with a mental health disability, in the client’s

home and in the community.

       K.P. reports that he has two children, a nine-year-old and a five-year-old, but I have not

confirmed these reports from his records or from my interviews.

Findings

              Serious Emotional Disturbance: In my opinion, K.P. has a serious emotional

               disturbance. K.P. has been diagnosed with mental health conditions, including his

               schizoaffective disorder bipolar type, which means he has symptoms of

               schizophrenia like delusions and paranoia, and also manic episodes typically

               associated with bipolar disorder. (Dr. Boyd believe that K.P. meets diagnostic

               criteria for bipolar disorder with psychotic features.) These conditions have

               substantially impaired his mental health, and have significantly disrupted his

               academic progress and family and interpersonal relationships. Individuals with a



                                                 31
Case 1:18-cv-01901-EGS Document 74-5 Filed 07/19/21 Page 34 of 98




       history of trauma are at increased risk for developing bipolar disorder, as are

       individuals with limitations in cognitive functioning.

       Dr. Boyd’s evaluation of K.P. states that she believes he also meets criteria for

       post-traumatic stress disorder, and that his history of attachment issues with his

       family, the serious traumatic stressor events he has experienced, and his lack of

       access to appropriate treatment have all disrupted his relationships with others and

       functioning in the home and in school, and limited his ability to respond to less

       intensive therapeutic interventions.

      Service History: I do not think that K.P. has received effective outpatient

       services. He made progress for a short time when First Home Care provided him

       with CBI. In particular, his Community Support worker appeared to appreciate

       that K.P. would benefit from a team-based approach. I do not see that First Home

       Care’s services for K.P. engaged him in a consistent, long-term therapeutic

       relationship, however.

       I also think that the services K.P. has received, during his hospitalizations and

       then his out-of-home placements under DYRS custody, appear to have focused on

       preventing his aggressive behaviors, and not enough on his family history and

       experiences growing up. So many members of K.P.’s family experienced mental

       health issues. What was the impact of growing up in a household where behavior

       symptomatic of these conditions was common? The behavior that was identified

       in K.P.’s records, including his sexual abuse history, his fire-starting behavior,

       and his aggression toward others, is all consistent with a history of abuse and

       neglect as a young child. I do not see that service providers tried to learn more



                                        32
Case 1:18-cv-01901-EGS Document 74-5 Filed 07/19/21 Page 35 of 98




       about K.P.’s childhood experiences; this knowledge could have been used to

       design services that addressed whatever traumas he may have experienced. I also

       do not see that his services addressed whatever intellectual disability or

       developmental delay K.P. may have.

      No Past ICBS: K.P. has needed, but has not received, ICBS. In 2017 and 2018,

       his First Home Care CBI worker tried to organize a team to support him, but it

       does not appear that a team was actually convened. ICBS would have been

       critical for K.P. at that time. Such a team could have included people who know

       K.P. – and he appears to be well-liked by many people working with him – and

       could have helped him figure out what has happened with his family

       relationships, identify how he may have experienced trauma in the past, and

       determine what services would help him be successful in the future. K.P. reports

       that when he was in residential placements he just wanted to go home. But K.P.’s

       mother did not want him to come home. K.P.’s child and family team could have

       included individuals who could create a family structure for him, and play roles in

       providing formal services and informal supports for him. At some point, his

       mother and father could have joined the team.

      Need for ICBS: K.P. still needs ICBS to support him in the community. I do not

       see, and would not expect to see, that K.P. received anything like ICBS while he

       was incarcerated. It is critically important that he receive intensive services in the

       community in the future. His ACT team, should he be successfully enrolled in

       one, will need to coordinate his counseling, medication, and community living

       needs. As K.P. accesses an ACT team that provides that service with fidelity, he


                                         33
Case 1:18-cv-01901-EGS Document 74-5 Filed 07/19/21 Page 36 of 98




      may receive services with the intensity that he needs. I do not understand that this

      has happened yet, however, and it is a failure of the system for preparing him for

      re-entry that he was released without ICBS, including intensive care coordination

      and a child and family team. K.P. needs a team around him that he trusts. This

      team can help him navigate the community. It can provide him with the behavior

      coaching and mentoring that he needs. The team can also help him comply with

      his medication regimen. K.P. will need help with maintaining his medication.

      The team should consider the benefit of engaging K.P. in community-based

      dialectical behavior therapy (DBT), which has been shown to be effective in

      treating individuals with symptoms like K.P. He may need accommodations for

      DBT, to help him process written material that is used in this therapeutic

      approach. The provider should have some experience working with individuals

      who are early in their course of their schizophrenic disorder, and who have an

      intellectual or developmental disabilities. A trauma-informed approach would

      also be helpful, given what seems to be a significant overlap between K.P.’s

      trauma history and his mood and specific manifestations of psychoses.

      K.P. also needs help finding and being successful in a place to live. The ACT

      team should be able to help him with this. He would also benefit from mentoring

      relationships with other young people who may have had similar experiences

      growing up, people his age or a few years older that he can share stories with,

      build positive relationships with, and model positive behavior after. Organized

      peer groups following the Alcoholics Anonymous model could ultimately become

      networks of natural supports for K.P., and could help him navigate life.



                                       34
Case 1:18-cv-01901-EGS Document 74-5 Filed 07/19/21 Page 37 of 98




       K.P. has a history of aggressive behavior that is linked to his mental health

       conditions. As his ACT service and new living arrangements and housing

       supports are implemented, his team must develop a “what could go wrong” plan.

       This plan should include positive response to crises that are understood by

       everyone on the team. The team should engage mobile crisis services, to help it

       design an approach to K.P.’s concerning behavior, including identifying who to

       call to respond to perceived crises or an escalation of behavior, words or phrases

       others can use to help deescalate behavior, and other actions to take in such

       situations. The plan should respond to Dr. Boyd’s belief that use of physical

       restraints are contraindicated for K.P., and identify which verbal de-escalation

       techniques are most likely to be successful. The team can share this plan with

       mobile crisis services as appropriate (although under the ACT model it is the

       ACT team itself that are “first responders” to clients in crisis).

      Risk of Institutionalization: K.P. is at serious risk of re-institutionalization.

       K.P. has just returned to the community after being incarcerated for over a year.

       He has been repeatedly institutionalized and hospitalized in the past. Although I

       do not think that K.P. wants to be institutionalized or incarcerated again, it may be

       a familiar situation for him, and easier in some respects than living successfully in

       the community, if he does not have a team wrapped around him to support him.

      K.P.’s situation is unclear in some respects. I cannot tell if he has all the

       conditions with which he has been diagnosed. I do not know enough about what

       happened to him as a young child, and how that has affected his behavior as he

       has matured. He has “people skills,” but needs help applying these skills so that


                                         35
       Case 1:18-cv-01901-EGS Document 74-5 Filed 07/19/21 Page 38 of 98




               he can build positive relationships with others. He will need significant support in

               the community to be successful, but if he receives such support he can be.

K.B.

       K.B. is a 12-year-old Black male. He is enrolled in the District’s Medicaid program. He

currently resides with his maternal grandmother, who is his guardian, in Washington, D.C.

       K.B. has many strengths. He has demonstrated that he can achieve academically. His

teachers report that he can be distracted in the classroom, but that he can do the work. They also

say that he is very likable. He makes friends very easily. He is interested in playing football.

       K.B. has been diagnosed with several mental health conditions, including ADHD, major

depressive disorder with anxiety features, ODD, adjustment disorder, parent-child conflict, and

conduct disorder. K.B. also has asthma, and uses an inhaler. His grandmother reports that he is

not taking any medication at this time.

       I have reviewed a number of records for K.B. I reviewed his school records, including

his IEPs and his behavior intervention plan (BIP), from Noyes Elementary School and Brookland

Middle School, both District public schools. I have also reviewed treatment records from two

behavioral health agencies working with K.B., Hillcrest and MBI Health Services. I have spoken

twice with K.B.’s grandmother, each time for about an hour. His grandmother’s fiancé, who also

lives in the home, joined her for our second call. I have also spoken with K.B.’s school

psychologist, case manager, and special education teacher from Brookland Middle School.

Background

       K.B.’s grandmother reports that he was born at full term, and was not delayed in child

developmental milestones such as walking, talking, and building an attachment with his mother.

She told me that K.B.’s mother experienced depression during her pregnancy and after K.B.’s



                                                36
       Case 1:18-cv-01901-EGS Document 74-5 Filed 07/19/21 Page 39 of 98




birth. She did not use alcohol or drugs during pregnancy, but began using drugs after that. After

a finding that she neglected K.B. and his brother, K.B.’s grandmother was granted temporary

custody and then full guardianship for both children in 2013. K.B. has lived with his

grandmother since he was about five years old. Since they came to live with their grandmother,

their birth mother has visited often; K.B.’s grandmother reports that his mother sees him

frequently. K.B.’s father also visits from time to time, but his grandmother says that he does not

interact well with K.B.

       K.B.’s records indicate that his behavior became challenging as a toddler and that he

would tantrum frequently when he did not get what he wanted. In 2015 he was diagnosed with

ADHD, and prescribed Concerta to help control his impulsivity. However, according to records

his grandmother stopped giving him his medication due to unwanted side effects such as a flat

affect, increased irritability, and stomach aches.

       The records indicate that in October 2016 K.B. engaged in challenging behavior

including disobeying teachers and staff, following rules in the classroom and at home, stealing

items at school and at home, and lying and other dishonest behavior. The assistant principal at

Noyes referred K.B. to the School Behavioral Health Program. He received school-based

counseling at Noyes beginning in 2016 for behaviors related to his ODD and adjustment

disorder. He was also prescribed Guanfacine and Strattera to help him with his behavior.

       In fourth grade at Noyes, K.B. received a “504 plan,” a service and accommodations plan

for students who are not eligible for special education, which included some classroom

accommodations, 120 minutes per month of behavioral supports, and an “asthma action plan.”

(The asthma plan eventually lapsed and was not reinstated.) He was evaluated for special

education eligibility in fifth grade. He was found eligible for special education as a student with



                                                 37
       Case 1:18-cv-01901-EGS Document 74-5 Filed 07/19/21 Page 40 of 98




emotional disturbance and received an IEP that included 120 minutes of behavior supports each

month, along with classroom accommodations (such as breaks) for his language arts and math

classes. The IEP also included a behavior intervention plan (BIP). Among the interventions

identified in the BIP was for K.B. to attend group activities focused on social-emotional

development. (There was also a recommendation that K.B. receive a functional behavioral

assessment (FBA), to better understand the reasons for his behavior, but it is unclear whether the

FBA was completed, or whether there was any assessment of his behavior in the home and

community.)

        This IEP and BIP followed K.B. to Brookland Middle School. K.B. mostly attended

school virtually during the 2020-2021 school year. It is unclear whether and how the social-

emotional group recommended in the BIP met and what the group was able to accomplish. His

special education teacher, who was assigned to his class in February 2021, felt that she did not

have a good connection with K.B. The teacher reached out multiple times to his grandmother to

discuss K.B. and his participation in the virtual classroom, but she was unavailable. When they

did connect, K.B.’s grandmother said that she was helpless in getting K.B. to participate in

lessons in class.

        K.B. was enrolled with MBI for behavioral health services in 2016. Records from his

initial evaluation state that K.B. was “experiencing emotional distress that was inhibiting his

relationships,” and was “likely experiencing mood dysregulation that is affecting his life skills

like controlling his anger and engaging with peers.” He was prescribed outpatient cognitive

behavioral therapy in 2016, and was also to receive in-home support from a Community Support

worker, but his records indicate that the services were not provided consistently. In 2017, his




                                                38
       Case 1:18-cv-01901-EGS Document 74-5 Filed 07/19/21 Page 41 of 98




case was closed at MBI, with a note that his grandmother indicated that she was not satisfied

with the services K.B. received.

       There is a note in the records that in June 2017 K.B. was suspended from school after

making sexually inappropriate comments to and touching a female classmate. The records

indicate that K.B.’s grandmother made an intake appointment for K.B. at SMILE Therapy

Services, another District service provider, but I have not reviewed records from SMILE and do

not know if K.B. actually received any services from this provider.

       After a few months, his grandmother enrolled him with Hillcrest, where he was supposed

to receive individual and group therapy, and Community Support, but again K.B. was not

engaged in the services, and they ended within five months. In March 2019, his grandmother re-

enrolled him at MBI for services. An evaluation from this time states that K.B. was engaging in

“risky” behavior, including stealing and staying out late. MBI services were initiated in May

2019 and appear to have continued through July 2019, but then dropped off. The MBI records

document the staff’s efforts to reach K.B. in late 2019, and in January 2020. MBI terminated

service after these efforts yielded no response. During this time, because of his behavior at

school K.B. was made eligible for special education as a student with emotional disturbance. He

was not receiving any treatment when I spoke with his grandmother in May 2021.

       I do not see that K.B. has received any mobile crisis services.

       K.B.’s grandmother reports that K.B.’s concerning behaviors have continued. He

continues to turn off his computer and leave the home during school time. He leaves and enters

her home at all hours of the night. His friends’ parents have called her to accuse K.B. of stealing

items like cell phones. She told me that she has placed a lock on her freezer so that K.B. will not

take food from her. She reports that his grades are poor, and that his teachers have called her to



                                                39
       Case 1:18-cv-01901-EGS Document 74-5 Filed 07/19/21 Page 42 of 98




tell her that he is not completing classroom assignments. She has been told that K.B. may be

retained and required to repeat the sixth grade during the 2021-2022 school year.

       K.B. may be permitted to attend virtual summer school this summer. He may also visit

his paternal grandparents in North Carolina. His grandmother has asked the school whether K.B.

can attend classes virtually from North Carolina.

Findings

              Serious Emotional Disturbance: I believe that K.B. has a serious emotional

               disturbance. As evaluations by his school and his service provider have indicated,

               K.B. has been diagnosed with conditions, including ADHD, major depressive

               disorder, and conduct disorder that have substantially impaired his mental health,

               and have significantly disrupted his academic progress and family and

               interpersonal relationships.

              Service History: K.B.’s grandmother believes, and I concur, that to date the

               outpatient mental health services that K.B. has been provided have not been

               effective. K.B.’s behaviors have only gotten more concerning over time. The

               limited amount of behavioral support he was offered through the school –

               apparently, only 30 minutes of counseling each week, which I doubt he received

               virtually during the pandemic – and his inconsistent engagement with services at

               MBI and Hillcrest have not been enough to change his trajectory. He has needed,

               but does not appear to have received, a trauma-informed assessment to better

               understand and address the root causes of his behavior. His removal from his

               mother’s home appears to have triggered his challenging behaviors, but I do not

               see that service providers have drilled down to learn more about this or engaged


                                               40
Case 1:18-cv-01901-EGS Document 74-5 Filed 07/19/21 Page 43 of 98




       K.B. in approaches that will address the causes of his behavior, and help him

       create a different identity for himself.

       K.B.’s records indicate a complex set of life experiences. His father comes to the

       home infrequently. His mother is more regularly present but does not appear to

       play a parenting role. K.B.’s grandmother hopes that his mother will take on a

       parenting relationship with him, but is not optimistic. School and mental health

       records document K.B.’s grandmother’s frustration with her caregiving role. She

       told me she would prefer not to have to be his caregiver.

      No Past ICBS: Based on my review of his records, and my interviews with his

       grandmother, K.B. has not received ICBS. No entity has convened a child and

       family team for K.B. and his family, including his grandmother but also his

       mother and father. I do not see that a child and family team has worked together

       to evaluate K.B.’s strengths and needs, and then developed a plan for services that

       would make use of his strengths to meet his needs, including supports for his

       grandmother so that she can better meet K.B.’s needs. School staff I spoke with

       told me that they know about the child and family team/wraparound process, and

       would attend a team meeting if invited, but have not been invited.

      Need for ICBS: K.B. needs ICBS, including so that such a team can be

       convened. With assistance, the team can conduct an assessment that identifies

       whatever traumas K.B. has experienced, including his removal from his mother’s

       home. The team can include people who can mentor him – both through formal

       in-home behavior support services but also by identifying natural supports. With

       help from formal and informal behavior coaches and mentors, he can explore his


                                         41
Case 1:18-cv-01901-EGS Document 74-5 Filed 07/19/21 Page 44 of 98




      own family history, and develop a stronger sense of self and identity. In-home

      mentors, working as often as needed, can help him build the self-regulation and

      social skills he needs to navigate the world around him. He appears to have

      experienced a series of broken attachments with the adults in his life. K.B. will

      need consistent supports from members of his team to be able to build trust.

      Whoever works with him must prepare for K.B. to struggle, fight, disappear, and

      otherwise test their staying power.

      Among other things, I do not see that K.B. has ever had the opportunity to

      participate in recreational activities in the community, like football. His

      grandmother has not been able to afford items like a football uniform for K.B.

      She did not know how to access outside resources to pay for that. Under the

      ICBS model, if K.B.’s child and family team, including K.B. himself, determine

      that this is a priority for him and would have a therapeutic benefit, the team can

      avail itself of resources that will help pay for sports equipment. The team could

      also obtain resources to pay for any other services or items that K.B. can use for

      activities he enjoys and that may give him more of a sense of identity and

      belonging.

      K.B. needs and would benefit from individualized, intensive in-home supports.

      Although some services have been provided in the home, they focused on his

      concerning behavior and focused on teaching skills for improving it (emphasizing

      the need to be respectful), and did not address the underlying root causes of

      K.B.’s behavior, which could include his separation from and loss of his parents,

      and the need for a supportive caregiver .



                                       42
Case 1:18-cv-01901-EGS Document 74-5 Filed 07/19/21 Page 45 of 98




       K.B. also needs mobile crisis services. K.B.’s grandmother has needed immediate

       help with his behavior, only to be told that she would have to schedule an

       appointment. She tells me that on such occasions she becomes frustrated and

       gives up. A mobile crisis service that can respond by coming to the home to

       address behavioral crisis and that is was available to K.B. and his grandmother 24

       hours a day, seven days a week would be of great benefit.

       In our interviews, K.B.’s grandmother expressed clear frustration with her

       grandson, as well as with his school and service providers. I have heard her raise

       her voice to K.B. during our interviews, and say demeaning things to him. His

       grandmother appears to need supports that would give her some respite from

       taking care of her grandchildren. She is tired of constant caregiving, and lacks

       viable help with providing care, nurture, and guidance for her grandson. She

       believes she is failing K.B., and wants out. A respite service, and a mentoring or

       support group for grandparents raising their grandchildren, could be helpful.

       K.B.’s grandmother told me that his mother is also receiving services through the

       public behavioral health system. His mother has a case manager who is helping

       her look for stable housing, so that K.B. can come live with her – which his

       grandmother would welcome. This could be an opportunity for the whole family

       to come together to engage in a set of services that will support K.B.

      Risk of Institutionalization: K.B. is at great risk of one form of

       institutionalization or another as he matures. He is at great risk of involvement

       with the delinquency and criminal systems. His teachers believe that he is at great

       risk of dropping out of school. His grandmother and her fiancé believe that he is



                                        43
Case 1:18-cv-01901-EGS Document 74-5 Filed 07/19/21 Page 46 of 98




       on the way to jail. Neither his mother nor his father appear to parent him, or

       connect appropriately with him. He really has no adult guidance in his life.

       I believe that K.B.’s risk of institutionalization began when he moved into his

       grandmother’s home. That is when his aggressive and concerning behaviors

       seems to have started or were exacerbated. I see no evidence that K.B. has

       received the support that he needed and that would address the root causes of his

       behaviors, including whatever trauma he experienced in early childhood and

       when he moved out of his mother’s home. As a result, his grandmother and his

       teachers report no improvement in his behavior. In fact, his behavior seems to

       have gotten worse.

       K.B. is 12 years old now, and adults may tolerate his concerning behavior now,

       but they may not as he transitions into adolescence. K.B is a Black youth whose

       behavior may be viewed by others from a “criminal” lens, instead of a “trauma”

       lens. This in turn may mean that the systems with which K.B. is involved will be

       less likely to implement ICBS, and a child and family team, to keep K.B. in the

       community so that his education and mental health needs can be met. His

       grandmother lacks confidence that his school or his mental health provider will

       find solutions for K.B. She predicts that he is going to jail. I worry that his path

       to adulthood will be the same path that has led the other youths to incarceration.

      K.B.’s situation is bleak. Without ICBS, he may be on the same road to

       institutionalization and incarceration as the older youth whose cases I have

       reviewed. (I wish that K.P. or M.B. had the opportunity to talk with K.B. about

       his future.) With ICBS, there is hope for K.B. A motivated team working



                                        44
       Case 1:18-cv-01901-EGS Document 74-5 Filed 07/19/21 Page 47 of 98




               together can develop and monitor an effective plan for services and supports for

               K.B., and mentor him as he learns how to break out of his current patterns of

               responding to others, and develops more constructive ways to interact with the

               world.

G.P.

       G.P. is an 18-year-old African-American female. She uses the pronouns she, her, and

hers. She is enrolled in the District’s Medicaid program. She resides with her mother, her

maternal grandmother, and two younger sisters in her (recently deceased) maternal grandfather’s

home in Washington, D.C.

       G.P. has many strengths. Individuals who know her describe her as resourceful and

creative. Although she told me that she does not like making friends, she has been able to

engage with others. She is self-aware, and resilient. She has strong relationships with her

mother and her sisters. Her mother has been a strong advocate for her. G.P. is also active in her

church, and has participated in school activities including cheerleading, flag football, and dance.

       G.P. has participated in therapy, and her records indicate that she took therapy seriously,

including by practicing activities at home that her therapist suggested. When she felt like she

needed support, she called her therapist and CBI worker. She was not afraid to ask for help.

       G.P. has many professional goals, including in cosmetology. She is an avid reader of

self-help books. She is working at the restaurant Ben’s Next Door. She also works with Real

Talk DC, a group of peer advocates for mental health and sexual health education affiliated with

the nonprofit Whitman Walker Health. She has the confidence to speak about her mental health

needs, and wants to support others so that they can do the same.




                                                45
       Case 1:18-cv-01901-EGS Document 74-5 Filed 07/19/21 Page 48 of 98




       G.P. has been diagnosed with unspecified anxiety disorder, which manifests in panic

attacks, and post-traumatic stress disorder (PTSD). Among the possible causes of her PTSD are

her experiences with domestic violence and physical abuse in the family home, two sexual

assaults outside the home, and repeated bullying at school. She has expressed suicidal thoughts,

and has engaged in self-harming behaviors. She reports taking Zoloft for her anxiety “when she

feels like she needs it,” and has taken Trazodone for depression. She also has asthma.

       I have reviewed a number of records for G.P., including her records from Community

Connections, which provides outpatient and community-based services to children and youth in

the District. I have spoken three times with G.P., for a total of almost three hours, and spoken

three times with G.P.’s mother, for a total of about two and one half hours.

Findings

       G.P. has always lived in her family home. G.P.’s mother told me that her daughter had a

“very normal” early childhood. She met all of her developmental milestones, and was a good

student during her early school years.

       According to her records, G.P. witnessed incidents of domestic violence between her

mother and father while she was growing up. Her father also engaged in behavior that G.P. and

her mother believe was physically abusive to G.P.

       In 2010, G.P.’s parents divorced. Her mother sought and received counseling for G.P.

through her elementary school, where G.P. was experiencing bullying. G.P.’s mother told me

that the school counselor was a licensed therapist, and she hired her to provide counseling to

G.P. As G.P. entered middle school, her mother sought additional community-based services.

At first, she, G.P. and G.P.’s sisters participated in family therapy through Family Matters,




                                                46
       Case 1:18-cv-01901-EGS Document 74-5 Filed 07/19/21 Page 49 of 98




another service provider that has operated in the District, in 2011. Family Matters discontinued

this service when G.P. was in eighth grade.

       In 2017, her mother enrolled G.P. with Community Connections. She thought G.P.

needed help addressing her trauma, depression, and anxiety, including from witnessing her

parents’ relationship, and her own relationship with her father. Community Connections

assessed G.P.’s functioning, and recommended that she receive CBI and trauma-focused

cognitive behavioral therapy (TF-CBT). She received these services from Community

Connections for about three years.

       G.P. and her mother told me they felt a close connections with G.P.’s therapist and her

CBI worker. They reported a high degree of satisfaction with the Community Connections

services. Although they did not participate in a child and family team with fidelity to the

ICBS/wraparound model, both G.P. and her mother felt that they were part of a team with G.P.’s

therapist, her CBI worker, and her psychiatrist, who worked with G.P. on medication

management. According to records, G.P.’s therapist and CBI worker from Community

Connections would meet her at her school and pull her out of class to provide therapeutic

supports at school. Sometimes they would take her off-campus to get something to eat. G.P.

trusted the team to share information with her mother, who was active in G.P.’s therapeutic

process. G.P. also felt that the team listened to her concerns about medications.

       G.P.’s mother, who told me about her own mental health history, also received

psychoeducation services focused on trauma from Community Connections, which helped her

make the connection between the trauma G.P. experienced and her behavior. She also

participated in parenting and peer services through programs at Community Connections. She

reported that these supports were helpful, but that she did not continue with them after



                                                47
       Case 1:18-cv-01901-EGS Document 74-5 Filed 07/19/21 Page 50 of 98




Community Connections closed its office on Martin Luther King, Jr. Drive, and asked clients to

go to its office at 801 Pennsylvania Avenue SE for outpatient services and programs.

       After about three years, both G.P.’s therapist and her CBI worker left the agency. G.P.

felt the loss of her Community Connections team. G.P. told me that she tried to work with other

staff at Community Connections, but did not establish a trusted working relationship with any of

them. She also said that she was always retelling her story, which made her relive her trauma.

In 2019 she ended therapy services with Community Connections, although she continues to

receive help with medication management from her psychiatrist.

       G.P. attended Stuart Hobson Middle School, Eastern High School, and Coolidge High

School in the District before graduating in 2020. Her mother reports that G.P. was a “solid C”

student. G.P. reports being bullied at all three schools. She experienced significant anxiety

about going to school, and panic attacks. G.P. was never evaluated for special education. She

reports that she had a “504 plan” in middle school, but her mother did not remember this. G.P.

told me that her 504 plan included accommodations for when she experienced anxiety and panic

attacks, including allowing her Community Connections workers to come to the school to help

her, but she does not think that school personnel understood her need for these accommodations,

and said they would question whether she needed them. Eventually, G.P. withdrew from the

District of Columbia Public Schools (DCPS), and was homeschooled by her mother for her

senior year of high school. She feared that she would miss graduating with her class because she

was homeschooled, but because of the COVID pandemic, no student had a typical high school

graduation in 2020. G.P. participated virtually in a graduation ceremony last year that featured

Michelle Obama.




                                                48
       Case 1:18-cv-01901-EGS Document 74-5 Filed 07/19/21 Page 51 of 98




       G.P. experienced two sexual assaults when she was 15 years old, one at school, and one

at a friend’s house. Talking about her feelings about these incidents was a significant aspect of

her therapy at Community Connections. G.P. has also made use of online therapeutic services

from other providers. She told me that on one occasion she called the District’s “suicide

helpline” to talk to someone. She said that she was anxious and trying to avoid a panic attack,

but was not suicidal. The helpline dispatched the police to G.P.’s house to perform a “wellness

check.” Because of this response, which she felt was an overreaction to her call for help, G.P.

expressed hesitancy about calling this service again, although she continues to seek other

supports online.

       For years, G.P.’s mother and father have shared custody of G.P. and her sisters, with G.P.

living with her mother and seeing her father on some weekends. G.P. reports that she has a

strained relationship with her father and his girlfriend, and so now that she is 18 she is

considering not going to stay with them in the future. She says that she has gone in the past to

protect her younger sisters, who do not have a choice whether to stay with their father.

Findings

              Serious Emotional Disturbance: I believe that G.P. has a serious emotional

               disturbance. She is a survivor, but still experiences trauma associated with her

               relationship with her father, her sexual assault history, and the bullying she

               experienced in school. She still has panic attacks and anxiety. She was involved

               in trauma-focused cognitive behavioral therapy (TF-CBT) at Community

               Connections, but it is unclear whether this treatment effectively addressed her

               trauma around her father. She still is vulnerable to self-harming behaviors. One

               of her solutions to this behavior is to draw on her arms with colorful pencils,



                                                 49
Case 1:18-cv-01901-EGS Document 74-5 Filed 07/19/21 Page 52 of 98




       instead of cutting them, but this is still a vulnerability, and she is not currently

       involved with counseling or a support group. She also reports placing herself in

       risky sexual situations.

      Service History: G.P. has received outpatient services that were at least partially

       effective. Both she and her mother seem to have had a good working relationship

       with her therapist and CBI worker from Community Connections. They worked

       together over a number of years, and gave her some coping skills. G.P. does not

       feel as though these services “got to the heart of the matter,” the traumas that she

       has experienced. The progress notes that I reviewed in G.P.’s records describe a

       psychoeducational approach between her therapist and CBI worker, including

       asking G.P. open-ended questions, making suggestions, and affirming G.P.’s

       responses. This may have been helpful, and G.P. reports that she had a strong

       relationship with her CBI worker in particular. When G.P.’s therapist and CBI

       worker both left Community Connections at about the same time, her relationship

       with them ended abruptly, without appropriate termination. She was exposed to

       other Community Connections staff, but did not build a relationship with them.

      No Past ICBS: Although G.P.’s mother referred to G.P.’s therapist and CBI

       worker as her ‘team,” G.P. has not received ICBS consistent with the wraparound

       approach. Community Connections could have put together such a team, with

       G.P., her mother, her Community Connections staff, including her psychiatrist,

       other family members, and her peers who attended other schools, or peers from

       Real Talk DC, but this did not happen. This was a missed opportunity. G.P. had

       conflicts within the family home, with her sisters and her grandparents who lived


                                         50
Case 1:18-cv-01901-EGS Document 74-5 Filed 07/19/21 Page 53 of 98




       there, and outside the home, with her father and his girlfriend. There were missed

       opportunities to use the child and family team approach to work with the family,

       and to strengthen their relationships with G.P. and with each other, which would

       have benefitted G.P. Her family members were important natural supports who

       the child and family team could have asked to help support G.P. in addressing her

       traumas. But this did not happen.

      Need for ICBS: G.P. needs and would still benefit from ICBS. Her child and

       family team could include professionals who are trained in trauma-informed

       approaches, and who work with adolescents who cope with their feelings through

       self-harming or risky behaviors. Team members with trauma training could help

       G.P.’s mother and her other family members understand G.P.’s triggers, why she

       engages in the behavior she uses to cope with her triggers and traumas. The team

       should also include informal supports who know the family, and are ready and

       willing to contribute the child and family’s plan. Family members and peers on

       the team can help the adults on the team better understand G.P.’s behavior.

       Team members can help build a big picture understanding of G.P.’s strengths and

       needs. Information gained from all members can be used as part of a trauma-

       informed evaluation of G.P.’s and her family’s, hopes, dreams, strengths, and

       underlying needs. The child and family team could then use this evaluation to

       develop a service plan, which could include a trauma-informed therapeutic

       approach that is more consistent with the TF-CBT model. The team would

       monitor success in meeting the child and family’s plan and make adjustment to

       the plan when needed.



                                       51
Case 1:18-cv-01901-EGS Document 74-5 Filed 07/19/21 Page 54 of 98




       G.P. told me that she doesn’t make friends easily. A behavior coach could help

       her with building skills so that she can better navigate her community and build

       trust in and friendships with people who are outside of her family.

       G.P. may also benefit from peer support groups. She isolates herself because she

       does not believe that anyone else has had experiences that are similar to hers. A

       support group of peers who have similar experiences, including with domestic

       violence or sexual assault, could help her normalize her understanding of her own

       experiences.

       There were a couple of instances in the past when G.P. expressed that life was not

       worth living. Her therapist and CBI worker asked her if she wanted to be

       hospitalized, and she said no. G.P. is still vulnerable to anxiety and panic attacks

       that need to be addressed. As she learns to navigate life, including its “ups and

       downs,” her safety net should include being able to access mobile crisis services

       whenever she needs them. Her child and family team can share their plan for G.P.

       with the mobile crisis services provider, to help coordinate emergency responses

       with G.T., her mother, and the team.

      No Risk of Institutionalization: I do not believe that G.P. is currently at risk of

       institutionalization, because of the strong support system she has in her family,

       and because of the benefits she obtained from her therapeutic relationships with

       the Community Connections staff. They listened to her, including when she

       expressed reluctance about taking medication, and that affirmed her. Her mother

       has also been a strong advocate for her, at school and with her mental health

       providers. For all of these reasons, G.P. has skills that should sustain her in the



                                        52
      Case 1:18-cv-01901-EGS Document 74-5 Filed 07/19/21 Page 55 of 98




              community. She has a level of self-awareness that should serve her well as she

              becomes more independent.

Trends Among the Youth

I have noted the following trends among the five youth whose cases I reviewed:

             All of the youth are or have been enrolled in the District’s Medicaid program.

             All of the youth have a serious emotional disturbance, as that term is defined in

              the District of Columbia regulation that is cited in the Complaint.

             All of the youth are Black/African American. All of them attended elementary

              school in the District. Four out of five of the youth received mental health

              services beginning in elementary school.

             All five youth were exposed to violence in their home, school, and community.

              Black youth who are exposed to violence are at a 25 percent greater risk for post-

              traumatic stress disorder (PTSD) than are other youth. Black Americans are also

              more likely to be exposed to factors that increase the risk for developing a mental

              health condition, such as homelessness and exposure to violence.

             All of the youth’s parents or caregivers requested an evaluation for special

              education services. Four out of the five had accommodations through an

              individualized education program (IEP) plan or a “504 plan” beginning in

              elementary school.

             All of the youth have indicated that they wanted to harm themselves. Two out of

              the five youth have been hospitalized at PIW or Children’s National Hospital.

             All of the youth’s parents and caregivers have expressed dissatisfaction with the

              mental health services being provided to their child.


                                               53
Case 1:18-cv-01901-EGS Document 74-5 Filed 07/19/21 Page 56 of 98




      All of the youth have experienced parental neglect or rejection of one kind or

       another, experienced violence in the home and in the community, and have lacked

       a stable home and parental figures with whom they have a supportive relationship.

       All five youth lacked a stable father figure; where one was present, as with M.B.,

       that individual constantly rejected him. K.R.B. also experienced rejection from a

       father figure. It does not seem as though any of the youth, with the possible

       exception of G.P., have received services that effectively addressed their traumas.

       G.P. received therapeutic services that came closest to meeting her needs, but they

       were disrupted when her therapist and Community Support worker left her

       provider agency, and she was not comfortable with the new staff who were

       assigned to her.

      As a general matter, what treatment the youth have received has not been

       effective. Services have not been consistently delivered. Based on the records I

       reviewed, when services were provided, they mostly consisted of outpatient “talk”

       therapy in the provider’s office, or sometimes at school, instead of working with

       the youth in the community. When provider staff went to the home, they did not

       address the root causes of the youth’s behavior, including the traumas the youth

       experienced. Services did not generally include working with a “natural support,”

       a parent or other person in the youth’s life who the youth has a connection with,

       to help them learn how to work through challenges, and navigate home, school,

       and the community. Nor did services involve such individuals in developing a

       support plan, or to be involved in creating a “what could go wrong” plan to




                                       54
Case 1:18-cv-01901-EGS Document 74-5 Filed 07/19/21 Page 57 of 98




       address crises. The results have been further isolation of youth within the family,

       and from a frustrated parent or caregiver.

       Only G.P. had a different experience. She had a parent who was interested in

       getting help for her daughter, and who participated in psychoeducation to learn

       about her daughter’s behavioral responses to traumatic experiences, and how she

       might herself trigger her daughter’s behaviors. G.P. and her mother both

       described themselves and G.P.’s providers from Community Connections as a

       team.

      All of the youth have needed and still need ICBS, as defined in the Complaint.

       Through ICBS and the “wraparound” approach, services can be organized by a

       child and family team so that they are available to the youth within the home and

       the community, and take advantage of the family’s informal helping system. The

       team looks at the entire environment – the home, the school, and the community.

       The team creates a plan that is designed to keep the youth safe throughout the

       entire community. Some of the youth whose cases I reviewed have participated in

       team approaches, such as the DYRS TDM meetings. But these meetings were

       provider-led and mostly concerned with placement within the DYRS system and

       did not follow the ICBS/wraparound child-and-family-centered model. With rare

       exceptions, these teams did not include the youth, the parent or caregiver, and

       persons who know the youth (and whom the youth could choose), who could have

       helped identify the youth’s strengths and helped support the youth.

      Youth who receive ICBS have a child and family team that assesses their

       strengths and needs, and then makes use of the youth’s strengths to identify


                                        55
Case 1:18-cv-01901-EGS Document 74-5 Filed 07/19/21 Page 58 of 98




       formal services and natural supports that will meet the youth’s needs. In the

       records I reviewed, where “strengths” were identified they were mostly what I

       would call “inventory statements,” or value statements such as “he’s a good kid,”

       or “he loves his parents.” They did not identify actual strengths – things the youth

       is good at doing, such as “he is good at electronics.” For the most part, strength

       statements in the records did not identify strengths that service providers could

       build on in the therapeutic process. K.P. is good at electronics, but I did not see

       that anyone noticed this and tried to engage him in work, including paid work, as

       an electrician or with repairing electronic devices. Further, some records

       indicated that the youth made progress on treatment goals, but did not identify the

       youth’s strengths at all. The “strengths” section of the evaluation form was blank.

       With respect to needs, clinicians seemed to be preoccupied with stopping the

       youth from behaving in destructive or concerning ways, which is good, but they

       did not work hard enough at understanding why the youth behaved in the way that

       they did – identifying the root causes for behavior, and how they related to what

       triggers the youth’s concerning behavior.

      With the exception of G.P., providers have not effectively engaged the parents,

       guardians, or caretakers of the youth in work to help them understand the youth’s

       behavior and underlying trauma, and to help them relate to the child at home in

       ways that are consistent with the therapeutic approaches being employed. Where

       parents play some role in the child’s life, but may not be consistently present, or

       may have played a role in traumas the child has experienced, as appropriate the




                                        56
Case 1:18-cv-01901-EGS Document 74-5 Filed 07/19/21 Page 59 of 98




       child and family team can engage in planning about how to bring the parent into

       the planning process, and into the child’s life.

      Providers also have not effectively engaged school personnel who know the youth

       in participating in developing and monitoring the youth’s service plan, and

       supporting the youth. Teachers have a wealth of knowledge about how and why

       children and youth behave as they do, and about their conflicts with others. They

       could be very valuable members of the youth’s team, if they are invited to attend.

       But the teachers I spoke with told me they had never been invited to share their

       knowledge about a youth, or to attend a youth’s child and family team meeting.

       They said it would have been helpful to be part of the planning process with the

       family. The District should encourage its behavioral health service providers to

       collaborate with the schools in the child and family teaming process.

      As noted above, the consistency of the mental health workforce working with the

       youth has to be addressed. All of the youth told me that telling their story over

       and over to new staff was very painful. The District’s system should support

       behavioral health services providers so that they can retain workers, and

       understand how to match the right clinician or worker with the youth and family

       in the first place, to minimize later disruption. Also, as noted above therapeutic

       approaches will not be successful unless clinicians are working with a parent or

       other significant family member who can carry out interventions with the youth

       that are consistent with the therapeutic approaches being employed.

      I did not see that mobile crisis teams consistently provided services to any of the

       youth that resolved crises in the community. When G.P. contacted a hotline for


                                         57
Case 1:18-cv-01901-EGS Document 74-5 Filed 07/19/21 Page 60 of 98




       help when she was experiencing distress, police came to the house to the home.

       When mobile crisis was called to assist with K.P., the team helped transport him

       to the DBH Comprehensive Psychiatric Emergency Program. For the other

       youth, I did not see reference to mobile crisis services in the records. Two parents

       told me that they were not aware of the ChAMPS service, and that had they

       known would have taken advantage of the services. G.P. also told me that she

       was not aware of ChAMPS; if she had known, she would have called ChAMPS to

       help her with anxiety or to avoid a panic attack.

      The youth have been harmed because they have not received ICBS. They have

       not been successful in school. Three of them have been under DYRS supervision,

       and have experienced multiple out-of-home placements, including in YSC, the

       District’s detention facility for youth, and the D.C. Jail.

      Four of the youth – K.R.B., M.B., K.P., and K.B. – are at risk of

       institutionalization, through placement in residential treatment facilities or

       repeated hospitalizations. Two of these youth are currently incarcerated; one was

       just released from the jail, and his housing situation appears to be unstable. K.B.

       is also at risk of incarceration, or placement in a residential treatment facility.

       Only one of the youth whose cases I reviewed, G.P., is not currently

       institutionalized or incarcerated, and does not appear to be at risk of

       institutionalization or incarceration in the immediate future.

       For the most part, I did not see that any of the youth who were institutionalized

       benefitted from that placement, when they returned home or to the community. I

       do not see that out-of-home residential placements resulted in changed behavior.


                                         58
Case 1:18-cv-01901-EGS Document 74-5 Filed 07/19/21 Page 61 of 98
Case 1:18-cv-01901-EGS Document 74-5 Filed 07/19/21 Page 62 of 98




                    APPENDIX A
                Case 1:18-cv-01901-EGS Document 74-5 Filed 07/19/21 Page 63 of 98




                    CORNELIUS R. BIRD
  Founder & CEO | Entrepreneur | Leader & Mentor | Innovator | Course Develo per | Co nsul tan t

               (678) 427-5600        EXECUTIVE SUMMARY
                                     Dynamic and solution-oriented professional making a positive impact across the World
                                     driving innovation, training & developing people from various different backgrounds,
                    Atlanta, GA
                                     developing robust programs, managing & executing complex projects, improving
                                     processes, building high performing teams, and engaging with key stakeholders &
          myrenebird@aol.com         partners. Strong leadership, communication, collaboration, organizational, time
                                     management, problem solving, team building, storytelling, and attention-to-detail skills.


  linkedin.com/in/corneliusbird



EDUCATIONAL                         PROFESSIONAL EXPERIENCE
BACKGROUND
                                    FOUNDER & CEO
Graduate School of Education:       Bridging Information Resources and Design (Atlanta, GA) | February 1998 – Present
Student Personnel Administration      • Successfully facilitated over 100+ trainings and providing 1,000+ hours of
Western Washington University             field coaching while partnering with several child welfare, behavioral/mental
Bellingham, WA [58 Credits: 1985]         health, and youth correction & probation professionals.
                                      • Serve as the primary lead improving child and family outcomes through
Bachelor of Arts in Anthropology
                                          effective model engagement, assessments, collaboration, and strategic
Western Washington University
                                          planning.
Bellingham, WA
                                      • Design training and coaching framework to help promote system reform
Associate of Arts                         efforts in Allegheny County, Arizona, District of Columbia, Georgia, Florida,
Pierce College                            Illinois, Indiana, Iowa, Kentucky, Missouri, New Jersey, New York, Oklahoma,
Tacoma, WA                                Utah, Wisconsin and Wyoming.
                                      • Develop strength and needs based curriculum for new hires, supervisors,
AREAS OF EXPERTISE                        and administrators.
                                                o Course topics include performance leadership, supervisor
Leadership & Mentoring                                effectiveness, safety and risk interventions, individualized
Diversity, Equity & Inclusion                         service/treatment planning, safety & crisis planning, cultural agility,
Strategic Planning & Execution                        transitional service, planning and intervening with families, making
Stakeholder Engagement                                visits matter, and child & family team facilitation.
Budget Management
Project Management                  Key Accomplishments
Building Positive Relationships       • New Jersey DCF Fellows Program: Partnered in the development of the NJ
Program Development                       Fellows program titled “Managing by Data to Improve Child Welfare
Designing Training Material               Outcomes”.
Course Development
Grant Writing                       ASSOCIATE
Administrative Support              Child Welfare Institute (Atlanta, GA) | May 1993 – February 1998
Community Outreach                   • Recognized as a valuable leader who consistently performed well and made a positive
Supervising Employees                     impact across the organization, which led to being promoted from Director of Client
Client Satisfaction & Retention           Services to Associate.
Higher Education                     • Identified user and human service requirements, developed robust curriculums, and
Performing Assessments                    effectively coach & prepared trainers to deliver trainings on custom designed
Legal & Regulatory Compliance             Statewide Automated Child Welfare Information System (SACWIS) in Connecticut and
                                          Rhode Island.
                                     • Led focus groups with child welfare administrators, supervisors, workers and families
                                          to develop reform solutions.

                                                                                                                                 1
                Case 1:18-cv-01901-EGS Document 74-5 Filed 07/19/21 Page 64 of 98

 •    Designed and implemented training programs for new and experienced            COURSES DEVELOPED
      child welfare personnel from different backgrounds.
 •    Provided organizational development and human resource consultation on         o   Quality Supervision
      child welfare matters. Caseworker certification training in (The Model         o   Supervisory Effectiveness Training
      Approach in Partnerships in Parenting Programs) foster parent training and     o   Developing Working Agreements
      certification.                                                                 o   Performance Coaching
 •    Supported day to day business operations that included performing front-       o   Advance Safety Planning for Child
      end marketing/sells of CWI training & organization development services,           Welfare Workers
      crafting cost proposals & work plans for state, local and private agencies.    o   Building Trust Based Relationships
 •    Ensured that training and consultation services were completed according           with Family
      always in a timely manner.                                                     o   Facilitating Family Team Meeting
 •    Oversaw client services, contracts, program coordination, editorial                with Families with DV History
      production, publications, and shipping services.                               o   Facilitating Child and Family Team
                                                                                         Meeting
PROJECT DIRECTOR, CHILDREN AND FAMILY SERVICE TRAINING ACADEMY                       o   Assessment and Understanding
Western Washington University (Bellingham, WA) | February 1991 – May 1993            o   Managing by Data to Improve
 • Managed the university-based training academy for public child welfare                Outcomes for Children and
     caseworkers and home support staff employed with the Division of                    Families
     Children and Families Services.                                                 o   Solution Focused Supervision
 • Responsible for coaching & training faculty and consultant staff,                 o   Enhancing Quality Supervision
     implementing child abuse and neglect new worker core & advance training         o   Essential in the Quality Review
     programs, and ensuring policies & procedures were being followed.                   Process
 • Served as a liaison with State, Tribes, and Federal agencies regarding child      o   Planning and Intervening with
     maltreatment issues.                                                                Families
 • Conducted consultations geared towards child abuse and neglect,                   o   Making Visits Matter
     caseworker core training, diversity, and child welfare supervision.

PROGRAM COORDINATOR
Washington State Employment Security (Olympia, WA) | April 1986 – April 1991
 • Managed the university-based training academy for public child welfare
     caseworkers and home support staff employed with the Division of
     Children and Families Services. Supported the Job Service Center staff by
     providing technical assistance, training, and enhancing the employment
     service program.
 • Coached and mentored trainers from various backgrounds through goal-
     setting workshops helping improve their leadership capabilities and
     counseling skills.
 • Collaborated with leaders across the organization on task forces with
     strategic planning and policy analysis.
 • Valuable contributor of the development of programs, policies,
     employment training, case management services, and job placement for
     the Family Independence Program (WA State Welfare Reform Project.
 • Developed the framework for a basic skills employment training program
     which was critical to the Employment Security Department of the State’s
     Higher Education system.
Key Accomplishments
  • New Jersey DCF Fellows Program: Partnered in the development of the NJ
      Fellows program titled “Managing by Data to Improve Child Welfare
      Outcomes”. Produced a report on the state's JTPA youth programs. The
      report, "Statewide Overview of JTPA Youth Services", is a descriptive piece
      of research which describes JTPA youth services and highlights programs
      serving at-risk youth.
  • Wrote a successful Title III discretionary proposal ($1,000,000) to address
      training and retraining needs of workers dislocated from the wood
      products industries.



                                                                                                                         2
               Case 1:18-cv-01901-EGS Document 74-5 Filed 07/19/21 Page 65 of 98



COORDINATOR OF YOUTH PROGRAMS
Oregon Human Development Corporation (Hillsboro, OR) | September 1985 – April 1986
 • Responsible for managing the JTPA, Title II-A and Title II-B youth employment program, supervising staff, writing grants,
     developing programs, performing community outreach, and ensuring department expenses aligned with the budget.

LEAD COUNSELOR/FACILITATOR
The Shelter Domestic Violence Resource Center (Portland, OR) | November 1985 – April 1986
  • Designed, developed and implemented an anger management program for men who have a pattern or tendency towards
      violence. [95% of the group membership were court referrals]
  • Provided individual and couple counseling that included writing reports to the courts and other therapists.

BIOFEEDBACK TRAINER AND CLINICIAN
Portland Pain Clinic, Emmanuel Hospital (Portland, OR) | June 1985 – April 1986
  • Worked closely with the pain center team helping address & resolve patient needs in relaxation, electromyography,
      electrodermography, temperature training biofeedback , and teach stress management courses.

BIOFEEDBACK TRAINER
Biofeedback and Stress Management Center, Western Washington University (Bellingham, WA) | September 1984 – June 1985
  • Conducted electromyography, electrode rmography, and temperature training biofeedback. Dealt with a variety of stress-
      related illness among the student population in addition to teaching stress management classes.

EDUCATION COORDINATOR
The Evergreen State College, Upward Bound (Olympia, WA) | October 1979 – October 1985
  • Held multiple roles such as Education Coordinator, Freshman Level College Instructor and Resident Hall Director making a
      positive impact on the students while always maintaining a high-level professionalism.
  • Trained and supervised academic year tutorial, summer residence, and counseling team members. Tested and assessed
      student academic needs and developed individualized academic programs.
  • Assisted with the preparation of federal grants with the Department of Education, Department of Agriculture, and Summer
      Youth Employment and Training programs sponsored through the Job Training Partnership Act.

RESEARCH ASSISTANT AND DATA PLOTTER
Department of Human Development (Tacoma, WA) | March 1979 – October 1979
 • Researched and implemented the Social Indicator Project to produce a social profile of Tacoma by census tract. Provided
     administrative support that included grant writing and compliance monitoring.

DIRECTOR
The Diagnostic Motivation Program, Tacoma Urban League (Tacoma, WA) | November 1978 – March 1979
  • Managed the counseling, instructional and support staff in addition to overseeing all grants, and department budget.
  • Worked closely with dropouts regarding their reentry back to school through providing life & transitional counseling services
      and GED preparation.

ITERIM DIRECTOR
Pierce College, Minority Affairs Department (Tacoma, WA) | May 1978 – September 1978
  • Provided counseling and academic advising to students while leading a team of minority student advisors. Managed the
      minority recruitment program and compiled a comprehensive listing of financial aid resources for minority students.
  • Served as the Minority Student Advisor partnering with the African American Student Advisor helping provide assistance to
      African American students to achieve academic and personal success.

ADDITIONAL EXPERIENCE, EDUCATION & TRAINING

     Life Coach [March 2018 – Present]
     Managing and Leading Through Data [Jan 2011 – July 2012]
     Quality Service Reviewer and Trainer [1999 to Present]
     Church School Superintendent (MZ AME Church) [2010 to Present]

                                                                                                                                    3
             Case 1:18-cv-01901-EGS Document 74-5 Filed 07/19/21 Page 66 of 98


   Family Team Meeting Facilitator and Master Coach [1998 to Present]
   Men’s Group Facilitator (Domestic Violence) [1983 to Present]
   Contributing Author “Guideline to Facilitating Family Team Meeting (Domestic Violence) [2003]
   Excellence in Training, University of Dundee, Dundee Scotland [1992]
   Life Centered Learning, Consultant [January 1984 - August 1985]
   Towards a Positive Pluralism, President [January 1984 -May 1993]
   Western Washington University; Biofeedback & Stress Management Center, Practitioner, Bellingham, Washington [1985]
   Fairhaven School of Massage: Bellingham, WA [1985]
   Trager Institute for Psychophysical Integration: Mill Valley, C A [1985]
   The Western Foundation, Inc., Graduate Intern, Western Washington University [January 1984 - June 1984]
   National Youth Professionals' Institute [1987 – 1988]
   Pure Arts Associates (Promotion Agency), Vice President: Tacoma, WA [May 1978 - September 1981]
   Anthropology Department, Western Washington State College, Teaching Assistant [1976]
   Resource staff to the Training and Retraining Task Force, Washington State Economic Development Board [1987]




                                                                                                                         4
Case 1:18-cv-01901-EGS Document 74-5 Filed 07/19/21 Page 67 of 98




                    APPENDIX B
               Case 1:18-cv-01901-EGS Document 74-5 Filed 07/19/21 Page 68 of 98

                                  List of Documents Reviewed

Study         Beg. Bates   End Bates    Agency Name                   Doc.Type/Name                 Date
Participant
G.P.          MJ-PL-       MJ-PL-       FACETS Medical Claim          Medical Claim Details         03/19/2021
              00061997     00061997
G.P.          MJ-PL-       MJ-PL-       FACETS Medical Claim          Medical Claim Details         03/19/2021
              00061998     00061998
G.P.          MJ-PL-       MJ-PL-       FACETS Medical Claim          Medical Claim Details         03/19/2021
              00061999     00061999
G.P.          MJ-PL-       MJ-PL-       FACETS Medical Claim          Medical Claim Details         03/19/2021
              00062000     00062000
G.P.          MJ-PL-       MJ-PL-       FACETS Medical Claim          Medical Claim Details         03/19/2021
              00062001     00062001
G.P.          MJ-PL-       MJ-PL-       Excel Spreadsheet             Pharmaceutical Report         Undated
              00062002     00062007
G.P.          MJ-PL-       MJ-PL-       Bazelon et al. Request for    Multiple Records Submitted    03/15/2021
              00062008     00062249     Records                       (242 pages)
G.P.          MJ-PL-       MJ-PL-       Community Connections         Multiple Records Submitted    2018
              00062250     00062335                                   (86 pages)
G.P.          MJ-PL-       MJ-PL-       Request for Records           Multiple Records Submitted    2019
              00062336     00062603                                   (268 pages)
G.P.          MJ-PL-       MJ-PL-       Stuart Hobson MS              Test Scale                    2011-2014
              00065011     00065011
G.P.          MJ-PL-       MJ-PL-       DC Public Schools, Multiple   Enrollment Record             Multiple
              00065012     00065012
G.P.          MJ-PL-       MJ-PL-       Unspecified                   Instructional Days Present    Undated
              00065013     00065013
G.P.          MJ-PL-       MJ-PL-       Unspecified                   Instructional Days Present    Undated
              00065014     00065014
G.P.          MJ-PL-       MJ-PL-       Coolidge High School          Instructional Days Present    Undated
              00065015     00065015
G.P.          MJ-PL-       MJ-PL-       DC Public Schools, Multiple   Enrollment Record             2014-2018
              00065016     00065016
G.P.          MJ-PL-       MJ-PL-       DC Public Schools, Multiple   Enrollment Record             2014-2019
              00065017     00065017
G.P.          MJ-PL-       MJ-PL-       Unspecified                   Unspecified                   2017-18
              00065018     00065018
K.R.B.        MJ-PL-       MJ-PL-       DYRS                          Service Tracker               10/3/2019
              00039238     00039238
K.R.B.        MJ-PL-       MJ-PL-       DC Public Schools Office of   Letter of Invitation to a     01/10/2011
              00039239     00039240     Special Education             Meeting
K.R.B.        MJ-PL-       MJ-PL-       DC Public Schools Office of   Multidisciplinary Team        03/18/2014
              00039241     00039242     Special Education             Meeting Notes
K.R.B.        MJ-PL-       MJ-PL-       DC Public Schools Office of   Manifestation Determination   03/30/2015
              00039243     00039244     Special Education             Worksheet
K.R.B.        MJ-PL-       MJ-PL-       DC Public Schools Office of   Multidisciplinary Team        11/05/2012
              00039245     00039247     Special Education             Meeting Notes
K.R.B.        MJ-PL-       MJ-PL-       DC Public Schools Office of   Manifestation Determination   04/27/2015
              00039248     00039251     Special Education             Worksheet
K.R.B.        MJ-PL-       MJ-PL-       DC Public Schools Office of   IEP Team Meeting Agenda       06/08/2015
              00039252     00039254     Special Education             Notes
K.R.B.        MJ-PL-       MJ-PL-       DC Public Schools Office of   Review of Independent         06/03/15
              00039255     00039263     Special Education             Educational Evaluation
          Case 1:18-cv-01901-EGS Document 74-5 Filed 07/19/21 Page 69 of 98




K.R.B.   MJ-PL-      MJ-PL-        DC Public Schools Office of   Review of Independent            06/03/2015
         00039264    00039272      Special Education             Educational Evaluation
K.R.B.   MJ-PL-      MJ-PL-        DC Public Schools Office of   Multidisciplinary Team           12/17/2014
         00039273    00039274      Special Education             Meeting Notes
K.R.B.   MJ-PL-      MJ-PL-        DC Public Schools Office of   Consent for Medicaid             03/15/11
         00039275    00039275      Special Education             Reimbursement
K.R.B.   MJ-PL-      MJ-PL-        DC Public Schools Office of   Multidisciplinary Team           10/03/2013
         00039276    00039277      Special Education             Meeting Notes
K.R.B.   MJ-PL-      MJ-PL-        DC Public Schools Office of   Manifestation Determination      01/28/2015
         00039278    00039282      Special Education             Review
K.R.B.   MJ-PL-      MJ-PL-        CW Harris Elementary          Educational Evaluation           03/15/2012
         00039283    00039284      School
K.R.B.   MJ-PL-      MJ-PL-        CW Harris Elementary          Educational Evaluation           03/15/2012
         00039285    00039287      School
K.R.B.   MJ-PL-      MJ-PL-        CW Harris Elementary          Educational Evaluation           03/15/2012
         00039288    00039289      School                        (upside down scan)
K.R.B.   MJ-PL-      MJ-PL-        CW Harris Elementary          Educational Evaluation           03/15/2012
         00039290    00039291      School                        (upside down scan)
K.R.B.   MJ-PL-      MJ-PL-        CW Harris Elementary          Educational Evaluation           03/15/2012
         00039292    00039293      School                        (upside down scan)
K.R.B.   MJ-PL-      MJ-PL-        CW Harris Elementary          Educational Evaluation           03/15/2012
         00039294    00039295      School                        (upside down scan)
K.R.B.   MJ-PL-      MJ-PL-        DC Public Schools Office of   Settlement Agreement             04/27/2015
         00039296    00039299      Special Education
K.R.B.   MJ-PL-      MJ-PL-        DC Public Schools Office of   Consent for Initial              04/27/2015
         00039300    00039300      Special Education             Evaluation/Reevaluation
K.R.B.   MJ-PL-      MJ-PL-        DC Public Schools Office of   Consent for Initial              12/17/2014
         00039301    00039301      Special Education             Evaluation/Reevaluation
K.R.B.   MJ-PL-      MJ-PL-        DC Public Schools Office of   Prior Written Notice             01/10/2011
         00039302    00039303      Special Education
K.R.B.   MJ-PL-      MJ-PL-        DC Public Schools Office of   Prior Written Notice             11/05/2012
         00039304    00039305      Special Education
K.R.B.   MJ-PL-      MJ-PL-        DC Public Schools Office of   Student Participant Written      11/29/2018
         00039306    00039306      Special Education             Input Form
K.R.B.   MJ-PL-      MJ-PL-        Unspecified                   Tips Transition Planning-        11/29/2018
         00039307    00039308                                    Guide Student & Family
                                                                 Interview
K.R.B.   MJ-PL-      MJ-PL-        Unspecified                   Extended School Year             06/08/15
         00039309    00039309                                    Services Eligibility Worksheet
K.R.B.   MJ-PL-      MJ-PL-        Unspecified                   Extended School Year             11/24/2018
         00039310    00039310                                    Services Eligibility Worksheet
K.R.B.   MJ-PL-      MJ-PL-        Unspecified                   Eligibility Category Worksheet   11/29/2018
         00039311    00039311
K.R.B.   MJ-PL-      MJ-PL-        Unspecified                   Eligibility Category Worksheet   11/30/2018
         00039312    00039313
K.R.B.   MJ-PL-      MJ-PL-        DC Public Schools Office of   Parent/Guardian Letter of        12/17/2014
         00039314    00039314      Special Education             Invitation
K.R.B.   MJ-PL-      MJ-PL-        DC Public Schools Office of   Disability Worksheet: Specific   12/18/2014
         00039315    00039319      Special Education             Learning Disablity
K.R.B.   MJ-PL-      MJ-PL-        DC Public Schools Office of   Disability Worksheet: Specific   6/8/2015
         00039320    00039324      Special Education             Learning Disablity
          Case 1:18-cv-01901-EGS Document 74-5 Filed 07/19/21 Page 70 of 98




K.R.B.   MJ-PL-      MJ-PL-        DC Public Schools Office of   Disability Worksheet: Specific   5/15/2018
         00039325    00039329      Special Education             Learning Disablity
K.R.B.   MJ-PL-      MJ-PL-        DC Public Schools Office of   Disability Worksheet: Specific   3/26/2012
         00039330    00039334      Special Education             Learning Disablity
K.R.B.   MJ-PL-      MJ-PL-        DC Public Schools Office of   IEP Progress Report —            4/2/2015
         00039335    00039338      Special Education             Annual Goals
K.R.B.   MJ-PL-      MJ-PL-        DC Public Schools Office of   IEP Progress Report —            2/3/2011
         00039339    00039342      Special Education             Annual Goals
K.R.B.   MJ-PL-      MJ-PL-        DC Public Schools Office of   IEP Progress Report —            11/10/2010
         00039343    00039347      Special Education             Annual Goals
K.R.B.   MJ-PL-      MJ-PL-        DC Public Schools Office of   Psychological Evaluation         6/15/2009
         00039348    00039361      Special Education
K.R.B.   MJ-PL-      MJ-PL-        Unspecified                   Manifestation Meeting Notes      12/18/2015
         00039362    00039365
K.R.B.   MJ-PL-      MJ-PL-        Unspecified                   Extended School Year             12/18/2015
         00039366    00039366                                    Services Eligibility Worksheet
K.R.B.   MJ-PL-      MJ-PL-        Friendship PCS Collegiate     Disability Worksheet: Multiple   10/15/2015
         00039367    00039368      Academy                       Disablities
K.R.B.   MJ-PL-      MJ-PL-        DYRS                          Service Tracker                  1/3/2020
         00039369    00039370
K.R.B.   MJ-PL-      MJ-PL-        DYRS                          Service Tracker                  1/3/2020
         00039371    00039371
K.R.B.   MJ-PL-      MJ-PL-        DYRS                          Service Tracker                  2/3/2020
         00039372    00039372
K.R.B.   MJ-PL-      MJ-PL-        DYRS                          Service Tracker                  3/2/2020
         00039373    00039373
K.R.B.   MJ-PL-      MJ-PL-        DYRS                          Service Tracker                  11/1/2019
         00039374    00039374
K.R.B.   MJ-PL-      MJ-PL-        DYRS                          Service Tracker                  11/1/2019
         00039375    00039375
K.R.B.   MJ-PL-      MJ-PL-        DYRS                          Service Tracker                  12/3/2019
         00039376    00039376
K.R.B.   MJ-PL-      MJ-PL-        DYRS                          Service Tracker                  12/3/2019
         00039377    00039377
K.R.B.   MJ-PL-      MJ-PL-        DC Public Schools             Transcript                       2/3/2020
         00039378    00039384
K.R.B.   MJ-PL-      MJ-PL-        DYRS                          Student Participant Written      11/18/2019
         00039385    00039388                                    Input Form
K.R.B.   MJ-PL-      MJ-PL-        DYRS                          Casey Life Skills Assessment     11/26/2019
         00039389    00039397
K.R.B.   MJ-PL-      MJ-PL-        Unspecified                   Kuder Career Interests           7/2/2019
         00039398    00039402                                    Assessment
K.R.B.   MJ-PL-      MJ-PL-        Maya Angelou Academy          Woodstock Johnston IV Test       11/26/2019
         00039403    00039405                                    of Achievement
K.R.B.   MJ-PL-      MJ-PL-        Unspecified                   Extended School Year             12/2/2019
         00039406    00039406                                    Services Eligibility Worksheet
K.R.B.   MJ-PL-      MJ-PL-        DYRS                          IEP Team Mandatory               11/18/2019
         00039407    00039407                                    Participant Excusal Form
K.R.B.   MJ-PL-      MJ-PL-        DYRS                          Adult Student Letter of          2/3/2020
         00039408    00039408                                    Invitation IEP Meeting
K.R.B.   MJ-PL-      MJ-PL-        DYRS                          Prior Written Notice Other       1/19/2021
         00039409    00039410                                    Notice FAPE
          Case 1:18-cv-01901-EGS Document 74-5 Filed 07/19/21 Page 71 of 98




K.R.B.   MJ-PL-      MJ-PL-        DC Public Schools Office of   Individualized Education          12/3/2018
         00039411    00039411      Special Education             Program
K.R.B.   MJ-PL-      MJ-PL-        DC Public Schools             Individualized Education          10/26/2009
         00039412    00039412                                    Program
K.R.B.   MJ-PL-      MJ-PL-        DC Public Schools Office of   Individualized Education          12/18/2014
         00039413    00039413      Special Education             Program
K.R.B.   MJ-PL-      MJ-PL-        DC Public Schools Office of   Individualized Education          12/18/2014
         00039414    00039423      Special Education             Program
K.R.B.   MJ-PL-      MJ-PL-        DC Public Schools Office of   Individualized Education          1/10/2011
         00039424    00039424      Special Education             Program
K.R.B.   MJ-PL-      MJ-PL-        DC Public Schools Office of   Individualized Education          1/10/2011
         00039425    00039426      Special Education             Program
K.R.B.   MJ-PL-      MJ-PL-        DC Public Schools Office of   Individualized Education          10/27/2017
         00039427    00039427      Special Education             Program
K.R.B.   MJ-PL-      MJ-PL-        DC Public Schools Office of   IEP Transfer of Educational       10/27/2017
         00039428    00039444      Special Education             Rights
K.R.B.   MJ-PL-      MJ-PL-        DC Public Schools Office of   Individualized Education          10/27/2017
         00039445    00039445      Special Education             Program
K.R.B.   MJ-PL-      MJ-PL-        DC Public Schools Office of   Individualized Education          5/15/2018
         00039446    00039446      Special Education             Program
K.R.B.   MJ-PL-      MJ-PL-        DC Public Schools Office of   Individualized Education          11/5/2012
         00039447    00039447      Special Education             Program
K.R.B.   MJ-PL-      MJ-PL-        DC Public Schools Office of   Individualized Education          10/3/2013
         00039448    00039448      Special Education             Program
K.R.B.   MJ-PL-      MJ-PL-        DC Public Schools Office of   Individualized Education          10/3/2013
         00039449    00039449      Special Education             Program
K.R.B.   MJ-PL-      MJ-PL-        DC Public Schools Office of   Individualized Education          6/8/2015
         00039450    00039450      Special Education             Program
K.R.B.   MJ-PL-      MJ-PL-        DC Public Schools Office of   Individualized Education          3/8/2014
         00039451    00039451      Special Education             Program
K.R.B.   MJ-PL-      MJ-PL-        DCPS Youth Services           Student Service Alignment         5/31/2016
         00039452    00039453                                    Plan
K.R.B.   MJ-PL-      MJ-PL-        DC Public Schools Office of   Letter of Invitation to a         3/27/2012
         00039454    00039454      Special Education             Meeting
K.R.B.   MJ-PL-      MJ-PL-        DC Public Schools Office of   Draft Eligibility Determination   5/15/2018
         00039455    00039455      Special Education             Report
K.R.B.   MJ-PL-      MJ-PL-        DC Public Schools Office of   Final Eligibility Determination   6/8/2015
         00039456    00039456      Special Education             Report
K.R.B.   MJ-PL-      MJ-PL-        DC Public Schools Office of   Final Eligibility Determination   6/8/2015
         00039457    00039464      Special Education             Report
K.R.B.   MJ-PL-      MJ-PL-        DC Public Schools Office of   Final Eligibility Determination   4/12/2012
         00039465    00039474      Special Education             Report
K.R.B.   MJ-PL-      MJ-PL-        DC Public Schools Office of   Consent for Initial               3/12/2012
         00039475    00039475      Special Education             Evaluation/Reevaluation
K.R.B.   MJ-PL-      MJ-PL-        DC Public Schools Office of   Consent for Initial               3/13/2012
         00039476    00039476      Special Education             Evaluation/Reevaluation
K.R.B.   MJ-PL-      MJ-PL-        Friendship PCS Collegiate     Manfestation Determination        10/15/2015
         00039477    00039477      Academy
K.R.B.   MJ-PL-      MJ-PL-        DYRS                          Individualized Education          12/2/2019
         00039478    00039478                                    Program
          Case 1:18-cv-01901-EGS Document 74-5 Filed 07/19/21 Page 72 of 98




K.R.B.   MJ-PL-      MJ-PL-        DYRS                          Individualized Education         12/14/2019
         00039479    00039479                                    Program
K.R.B.   MJ-PL-      MJ-PL-        DYRS                          Service Tracker                  10/18/2019
         00039480    00039480
K.R.B.   MJ-PL-      MJ-PL-        DC Public Schools Division    Progress Report                  5/11/2009
         00039481    00039508      of Special Education
K.R.B.   MJ-PL-      MJ-PL-        DC Public Schools Office of   IEP Progress Report —            6/21/2010
         00039509    00039537      Special Education             Annual Goals
K.R.B.   MJ-PL-      MJ-PL-        DC Public Schools Office of   Prior Written Notice             3/19/2012
         00039538    00039581      Special Education             Identification
K.R.B.   MJ-PL-      MJ-PL-        DC Public Schools Office of   IEP Progress Report —            6/17/2013
         00039582    00039604      Special Education             Annual Goals
K.R.B.   MJ-PL-      MJ-PL-        DC Public Schools Office of   IEP Progress Report —            6/18/2014
         00039605    00039620      Special Education             Annual Goals
K.R.B.   MJ-PL-      MJ-PL-        DC Public Schools Office of   Service Tracker                  6/19/2015
         00039621    00039656      Special Education
K.R.B.   MJ-PL-      MJ-PL-        DC Public Schools Office of   Service Tracker                  6/2/2016
         00039657    00039716      Special Education
K.R.B.   MJ-PL-      MJ-PL-        DYRS                          Service Tracker                  7/5/2017
         00039717    00039734
K.R.B.   MJ-PL-      MJ-PL-        DC Public Schools Office of   Service Tracker                  6/4/2018
         00039735    00039823      Special Education
K.R.B.   MJ-PL-      MJ-PL-        DYRS                          IEP Progress Report —            7/10/2019
         00039824    00039859                                    Annual Goals
K.R.B.   MJ-PL-      MJ-PL-        DYRS                          IEP Progress Report —            6/2/2020
         00039860    00039891                                    Annual Goals
K.R.B.   MJ-PL-      MJ-PL-        DC Public Schools Office of   Eligibility Category Worksheet   11/3/2018
         00039892    00039894      Special Education
K.R.B.   MJ-PL-      MJ-PL-        DC Public Schools Office of   Extended School Year             11/6/2018
         00039895    00039896      Special Education             Services Eligibility Worksheet
K.R.B.   MJ-PL-      MJ-PL-        DC Public Schools Office of   Functional Behavioral            5/19/2015
         00039897    00039901      Special Education             Assessment
K.R.B.   MJ-PL-      MJ-PL-        DC Public Schools Office of   Functional Behavioral            5/19/2015
         00039902    00039906      Special Education             Assessment
K.R.B.   MJ-PL-      MJ-PL-        DC Public Schools Office of   Confidential Data Summary        4/30/2018
         00039907    00039911      Special Education             Report
K.R.B.   MJ-PL-      MJ-PL-        Department of Behavioral      Request for Records, K.R.B.      12/1/2020
         00047486    00047551      Health                        (66 pages)
K.R.B.   MJ-PL-      MJ-PL-        Department of Behavioral      Records for K.R.B. (75 pages)    11/27/2020
         00047610    00047684      Health
K.R.B.   MJ-PL-      MJ-PL-        Department of Behavioral      Records for K.R.B. (56 pages)    11/27/2020
         00047760    00047815      Health
K.R.B.   MJ-PL-      MJ-PL-        Department of Behavioral      Records for K.R.B. (78 pages)    11/27/2020
         00047872    00047949      Health
K.R.B.   MJ-PL-      MJ-PL-        Department of Behavioral      Records for K.R.B. (61 pages)    11/27/2020
         00048028    00048088      Health
K.R.B.   MJ-PL-      MJ-PL-        Department of Behavioral      Records for K.R.B. (75 pages)    11/27/2020
         00048150    00048224      Health
K.R.B.   MJ-PL-      MJ-PL-        Department of Behavioral      Records for K.R.B. (69 pages)    11/27/2020
         00048300    00048368      Health
K.R.B.   MJ-PL-      MJ-PL-        MBI Health Service LLC        Records for K.R.B. (40 pages)    2017
         00048438    00048477
          Case 1:18-cv-01901-EGS Document 74-5 Filed 07/19/21 Page 73 of 98




K.R.B.   MJ-PL-      MJ-PL-        DC Public Schools Office of      Psychological Evaluation          5/14/2009
         00051268    00051312      Special Education
K.R.B.   MJ-PL-      MJ-PL-        DC Public Schools Office of      Psychological Evaluation          5/14/2009
         00051313    00051357      Special Education
K.R.B.   MJ-PL-      MJ-PL-        DC Public Schools Office of      IEP Progress Report —             6/21/2010
         00051358    00051386      Special Education                Annual Goals
K.R.B.   MJ-PL-      MJ-PL-        DC Public Schools Office of      Prior Written Notice              1/10/2011
         00051387    00051406      Special Education
K.R.B.   MJ-PL-      MJ-PL-        DC Public Schools Office of      Final Eligibility Determination   5/11/2009
         00051407    00051453      Special Education                Report
K.R.B.   MJ-PL-      MJ-PL-        DC Public Schools Office of      IEP Progress Report —             6/17/2013
         00051454    00051479      Special Education                Annual Goals
K.R.B.   MJ-PL-      MJ-PL-        DC Public Schools Office of      IEP Progress Report —             6/18/2014
         00051480    00051517      Special Education                Annual Goals
K.R.B.   MJ-PL-      MJ-PL-        DC Public Schools Office of      Service Tracker, IEP, Multiple    6/19/2015
         00051518    00051629      Special Education                Documents (112 Pages)
K.R.B.   MJ-PL-      MJ-PL-        DC Public Schools Office of      Service Tracker, IEP, Multiple    6/2/2016
         00051630    00051665      Special Education                Documents (36 Pages)
K.R.B.   MJ-PL-      MJ-PL-        DC Public Schools Office of      Service Tracker, Sign in          1/4/2017
         00051666    00051670      Special Education                Sheet
K.R.B.   MJ-PL-      MJ-PL-        DC Public Schools Office of      Service Tracker, IEP, Multiple    6/4/2018
         00051671    00051768      Special Education                Documents (98 pages)
K.R.B.   MJ-PL-      MJ-PL-        DC Public Schools Office of      Service Tracker, Multiple         1/2/2019
         00051769    00051809      Special Education                Documents (41 pages)
K.R.B.   MJ-PL-      MJ-PL-        The Bazelon Center, et al.       Agreement to Participate          10/19/2020
         00055462    00055472
K.R.B.   MJ-PL-      MJ-PL-        Government of the District of    Intake Interview New              12/28/2016
         00055473    00055477      Columbia                         Beginning
K.R.B.   MJ-PL-      MJ-PL-        DYRS                             Housing Assignment Form           3/21/2019
         00055478    00055478
K.R.B.   MJ-PL-      MJ-PL-        Superior Court of the District   Order for Custody                 4/29/2019
         00055479    00055480      of Columbia
K.R.B.   MJ-PL-      MJ-PL-        DYRS                             Notice of Zero Tolerance of       3/21/2019
         00055481    00055481                                       Harassment
K.R.B.   MJ-PL-      MJ-PL-        Government of the District of    Interstate Compact for            6/17/2016
         00055482    00055483      Columbia                         Placement of Children
                                                                    Transmittal Sheet
K.R.B.   MJ-PL-      MJ-PL-        Superior Court of the District   Notice of Intent - NOI to         4/7/2016
         00055484    00055485      of Columbia                      Recommend Commitment
K.R.B.   MJ-PL-      MJ-PL-        Baltimore County Public          Invoice to DYRS                   10/24/2016
         00055486    00055488      Schools
K.R.B.   MJ-PL-      MJ-PL-        DYRS                             Uninalysis Referral Form          6/20/2019
         00055489    00055490
K.R.B.   MJ-PL-      MJ-PL-        DYRS                             Letter of Introduction by Care    5/30/2019
         00055491    00055491                                       Coordinator
K.R.B.   MJ-PL-      MJ-PL-        DYRS                             Memorandum: Notice of             2/19/2020
         00055492    00055494                                       Youth Release
K.R.B.   MJ-PL-      MJ-PL-        DC Metro                         Metro Card with $28 balance       3/12/2020
         00055495    00055495
K.R.B.   MJ-PL-      MJ-PL-        Unspecified                      Structured Decision Making        Undated
         00055496    00055500
K.R.B.   MJ-PL-      MJ-PL-        Unspecified                      Structured Decision Making        Undated
         00055501    00055505
          Case 1:18-cv-01901-EGS Document 74-5 Filed 07/19/21 Page 74 of 98




K.R.B.   MJ-PL-      MJ-PL-        DYRS                             Community Status Review         3/24/2020
         00055506    00055506                                       Request
K.R.B.   MJ-PL-      MJ-PL-        Friendship PCS Collegiate        Report Card                     2015-16
         00055507    00055510      Academy
K.R.B.   MJ-PL-      MJ-PL-        District of Columbia             Certificate of Live Birth       4/16/2004
         00055511    00055511      Department of Health
K.R.B.   MJ-PL-      MJ-PL-        Government of the District of    Intake Interview New            7/18/2016
         00055512    00055516      Columbia                         Beginning
K.R.B.   MJ-PL-      MJ-PL-        DYRS                             Releae Authorization and        2/27/2020
         00055517    00055517                                       Contact
K.R.B.   MJ-PL-      MJ-PL-        DYRS                             Memorandum: Notice of           2/19/2020
         00055518    00055532                                       Youth Release
K.R.B.   MJ-PL-      MJ-PL-        DC Metropolitan Police           Juvenille Arrest #JU1740441 -   9/27/2017
         00055533    00055536      Department                       R1
K.R.B.   MJ-PL-      MJ-PL-        Superior Court of the District   Notice to DYRS and CSS of       5/1/2019
         00055537    00055538      of Columbia                      Disposition
K.R.B.   MJ-PL-      MJ-PL-        DYRS                             Memorandum: Case Closure        10/26/2017
         00055539    00055539
K.R.B.   MJ-PL-      MJ-PL-        Superior Court of the District   Notice of Intent - NOI to       04/08/2016
         00055540    00055540      of Columbia                      Recommend Commitment
K.R.B.   MJ-PL-      MJ-PL-        Unspecified                      Pixelated Photo Scan of         Undated
         00055541    00055541                                       Young Black Male
K.R.B.   MJ-PL-      MJ-PL-        Unspecified                      Pixelated Photo Scan of         Undated
         00055542    00055542                                       Young Black Male
K.R.B.   MJ-PL-      MJ-PL-        Unspecified                      Pixelated Photo Scan of         6/4/2019
         00055543    00055543                                       Young Black Male
K.R.B.   MJ-PL-      MJ-PL-        Government of the District of    Unusual Incident Report         4/1/2017
         00055544    00055545      Columbia
K.R.B.   MJ-PL-      MJ-PL-        Government of the District of    Unusual Incident Report         4/9/2017
         00055546    00055547      Columbia
K.R.B.   MJ-PL-      MJ-PL-        DYRS                             Request for Withdrawel of a     4/4/2017
         00055548    00055549                                       Custody Order
K.R.B.   MJ-PL-      MJ-PL-        DYRS                             Request for Withdrawel of a     4/2/2017
         00055550    00055551                                       Custody Order
K.R.B.   MJ-PL-      MJ-PL-        Government of the District of    Unusual Incident Report         4/9/2017
         00055552    00055553      Columbia
K.R.B.   MJ-PL-      MJ-PL-        Superior Court of the District   Restrictive Commitment to       5/27/2016
         00055554    00055555      of Columbia                      DYRS
K.R.B.   MJ-PL-      MJ-PL-        Baltimore County Bureau of       Counseling Referral Form        2016
         00055556    00055558      Behavioral Health
K.R.B.   MJ-PL-      MJ-PL-        Government of the District of    Community Placement             6/7/2017
         00055559    00055562      Columbia                         Agreement
K.R.B.   MJ-PL-      MJ-PL-        DYRS                             Release Authorization and       3/3/2017
         00055563    00055567                                       Contact
K.R.B.   MJ-PL-      MJ-PL-        DYRS                             Release Authorization and       6/19/2016
         00055568    00055572                                       Contact
K.R.B.   MJ-PL-      MJ-PL-        DYRS                             Release Authorization and       10/18/2016
         00055573    00055577                                       Contact
K.R.B.   MJ-PL-      MJ-PL-        DYRS                             Release Authorization and       11/29/2016
         00055578    00055582                                       Contact
K.R.B.   MJ-PL-      MJ-PL-        DYRS                             Release Authorization and       1/4/2017
         00055583    00055587                                       Contact
K.R.B.   MJ-PL-      MJ-PL-        Superior Court of the District   Order for Custody               1/17/2017
         00055588    00055590      of Columbia
          Case 1:18-cv-01901-EGS Document 74-5 Filed 07/19/21 Page 75 of 98




K.R.B.   MJ-PL-      MJ-PL-        Superior Court of the District   Order for Custody              8/11/2017
         00055591    00055594      of Columbia
K.R.B.   MJ-PL-      MJ-PL-        Department of Behavioral         Suitablity & Psychiatric       12/17/2015
         00055595    00055623      Health                           Evaluation
K.R.B.   MJ-PL-      MJ-PL-        Government of the District of    Unusual Incident Report        7/14/2016
         00055624    00055626      Columbia
K.R.B.   MJ-PL-      MJ-PL-        The Children's Home              Request for 72 Hour Removal    10/12/2016
         00055627    00055627
K.R.B.   MJ-PL-      MJ-PL-        Universal Healthcare             Discharge Summary Form         12/26/2016
         00055628    00055631      Management Services
K.R.B.   MJ-PL-      MJ-PL-        Government of the District of    Unusual Incident Report        3/23/2020
         00055632    00055634      Columbia
K.R.B.   MJ-PL-      MJ-PL-        Government of the District of    Psychiatric Evaluation         12/16/2015
         00055635    00055642      Columbia
K.R.B.   MJ-PL-      MJ-PL-        Government of the District of    Unusual Incident Report        8/20/2016
         00055643    00055646      Columbia
K.R.B.   MJ-PL-      MJ-PL-        Government of the District of    Interstate Compact for         6/9/2016
         00055647    00055721      Columbia                         Placement of Children
                                                                    Transmittal Sheet
K.R.B.   MJ-PL-      MJ-PL-        DC Public Schools Office of      Individualized Education       10/27/2017
         00055722    00055738      Special Education                Program
K.R.B.   MJ-PL-      MJ-PL-        Government of the District of    Unusual Incident Report        10/6/2016
         00055739    00055742      Columbia
K.R.B.   MJ-PL-      MJ-PL-        Government of the District of    Unusual Incident Report        3/19/2017
         00055743    00055744      Columbia
K.R.B.   MJ-PL-      MJ-PL-        Government of the District of    Unusual Incident Report        3/19/2017
         00055745    00055746      Columbia
K.R.B.   MJ-PL-      MJ-PL-        Government of the District of    Unusual Incident Report        10/2/2016
         00055747    00055749      Columbia
K.R.B.   MJ-PL-      MJ-PL-        Government of the District of    Unusual Incident Report        9/4/2016
         00055750    00055753      Columbia
K.R.B.   MJ-PL-      MJ-PL-        Government of the District of    Unusual Incident Report        10/9/2016
         00055754    00055756      Columbia
K.R.B.   MJ-PL-      MJ-PL-        Baltimore County Public          Interim Report                 10/19/2016
         00055757    00055757      Schools
K.R.B.   MJ-PL-      MJ-PL-        The Children's Home              Quarterly Review: Individual   7/15/2016
         00055758    00055768                                       Service Plan
K.R.B.   MJ-PL-      MJ-PL-        The Children's Home              Quarterly Review: Individual   8/15/2016
         00055769    00055779                                       Service Plan
K.R.B.   MJ-PL-      MJ-PL-        Government of the District of    Unusual Incident Report        4/7/2017
         00055780    00055781      Columbia
K.R.B.   MJ-PL-      MJ-PL-        Government of the District of    Unusual Incident Report        4/7/2017
         00055782    00055783      Columbia
K.R.B.   MJ-PL-      MJ-PL-        Government of the District of    Intake Interview New           6/4/2019
         00055784    00055788      Columbia                         Beginning DYRS
K.R.B.   MJ-PL-      MJ-PL-        Government of the District of    Intake Interview New           4/10/2017
         00055789    00055793      Columbia                         Beginings DYRS
K.R.B.   MJ-PL-      MJ-PL-        DYRS                             Notice of Zero Tolerance of    6/4/2019
         00055794    00055794                                       Harassment
K.R.B.   MJ-PL-      MJ-PL-        DYRS                             Notice of Zero Tolerance of    5/2/2019
         00055795    00055795                                       Harassment
K.R.B.   MJ-PL-      MJ-PL-        DYRS                             Checklist for Release          6/15/2016
         00055796    00055796
          Case 1:18-cv-01901-EGS Document 74-5 Filed 07/19/21 Page 76 of 98




K.R.B.   MJ-PL-      MJ-PL-        Superior Court of the District   Interstate Compact for        6/1/2016
         00055797    00055797      of Columbia                      Placement of Children
                                                                    Transmittal Sheet
K.R.B.   MJ-PL-      MJ-PL-        DYRS                             Path to Success Monitoring    11/8/2017
         00055798    00055798                                       Report
K.R.B.   MJ-PL-      MJ-PL-        Superior Court of the District   Order for Detention Pending   8/1/2017
         00055799    00055807      of Columbia                      Further Division Action
K.R.B.   MJ-PL-      MJ-PL-        DYRS                             DSA Release Form              8/4/2017
         00055808    00055813
K.R.B.   MJ-PL-      MJ-PL-        Government of the District of    Community Placement           6/7/2017
         00055814    00055817      Columbia                         Agreement
K.R.B.   MJ-PL-      MJ-PL-        Government of the District of    Mental Health Diagnosis       9/28/2017
         00055818    00055819      Columbia                         DSM-V
K.R.B.   MJ-PL-      MJ-PL-        Government of the District of    Intake Interview              10/25/2016
         00055820    00055824      Columbia
K.R.B.   MJ-PL-      MJ-PL-        Government of the District of    Intake Interview              8/1/2017
         00055825    00055829      Columbia
K.R.B.   MJ-PL-      MJ-PL-        Government of the District of    Intake Interview              8/4/2017
         00055830    00055834      Columbia
K.R.B.   MJ-PL-      MJ-PL-        DYRS                             Notice of Zero Tolerance of   11/25/2018
         00055835    00055835                                       Harassment
K.R.B.   MJ-PL-      MJ-PL-        DYRS                             Release Authorization and     6/7/2017
         00055836    00055837                                       Contact
K.R.B.   MJ-PL-      MJ-PL-        Circuit Court for Baltimore      Remand Sheet                  5/24/2017
         00055838    00055838      County
K.R.B.   MJ-PL-      MJ-PL-        Government of the District of    Unusual Incident Report       10/24/2016
         00055839    00055840      Columbia
K.R.B.   MJ-PL-      MJ-PL-        DYRS                             Release Authorization and     6/15/2016
         00055841    00055841                                       Contact
K.R.B.   MJ-PL-      MJ-PL-        Superior Court of the District   Social Study Re: K.R.B.       5/6/2019
         00055842    00055855      of Columbia
K.R.B.   MJ-PL-      MJ-PL-        FAMCare Reports                  Case Notes for 1000082527     8/25/2020
         00055856    00055918
K.R.B.   MJ-PL-      MJ-PL-        Unspecified                      Face Sheet: K.R.B.            5/23/2019
         00055919    00055926                                       (1000082527)
K.R.B.   MJ-PL-      MJ-PL-        Government of the District of    Unusual Incident Report       12/26/2016
         00055927    00055930      Columbia
K.R.B.   MJ-PL-      MJ-PL-        Government of the District of    Community Placement           7/19/2016
         00055931    00055934      Columbia                         Agreement
K.R.B.   MJ-PL-      MJ-PL-        Government of the District of    Emergency Youth GPS           7/19/2016
         00055935    00055935      Columbia                         Transport Check List
K.R.B.   MJ-PL-      MJ-PL-        Government of the District of    Intake Interview              6/1/2016
         00055936    00055940      Columbia
K.R.B.   MJ-PL-      MJ-PL-        Government of the District of    Unusual Incident Report       3/21/2017
         00055941    00055941      Columbia
K.R.B.   MJ-PL-      MJ-PL-        Government of the District of    Unusual Incident Report       4/7/2017
         00055942    00055942      Columbia
K.R.B.   MJ-PL-      MJ-PL-        Government of the District of    Unusual Incident Report       4/7/2017
         00055943    00055943      Columbia
K.R.B.   MJ-PL-      MJ-PL-        DYRS                             Discharge Summary Form        8/1/2017
         00055944    00055944
K.R.B.   MJ-PL-      MJ-PL-        DYRS                             Emergency Youth GPS           10/18/2016
         00055945    00055948                                       Transport Check List
K.R.B.   MJ-PL-      MJ-PL-        DYRS                             Emergency Youth GPS           1/4/2017
         00055949    00055952                                       Transport Check List
          Case 1:18-cv-01901-EGS Document 74-5 Filed 07/19/21 Page 77 of 98




K.R.B.   MJ-PL-      MJ-PL-        DYRS                             Emergency Youth GPS            3/3/2017
         00055953    00055956                                       Transport Check List
K.R.B.   MJ-PL-      MJ-PL-        DYRS                             Emergency Youth GPS            5/12/2017
         00055957    00055960                                       Transport Check List
K.R.B.   MJ-PL-      MJ-PL-        DYRS                             Emergency Youth GPS            2/27/2020
         00055961    00055964                                       Transport Check List
K.R.B.   MJ-PL-      MJ-PL-        Government of the District of    Intake Interview               10/14/2016
         00055965    00055969      Columbia
K.R.B.   MJ-PL-      MJ-PL-        Government of the District of    Intake Interview               1/23/2017
         00055970    00055974      Columbia
K.R.B.   MJ-PL-      MJ-PL-        Government of the District of    Unusual Incident Report        10/3/2016
         00055975    00055977      Columbia
K.R.B.   MJ-PL-      MJ-PL-        Government of the District of    Unusual Incident Report        8/10/2016
         00055978    00055981      Columbia
K.R.B.   MJ-PL-      MJ-PL-        DYRS                             Court Authorized Release       1/31/2019
         00055982    00055982
K.R.B.   MJ-PL-      MJ-PL-        Court Social Services            Intake Services, Pre-          3/20/2019
         00055983    00055983      Division                         Disposition & Supervision
K.R.B.   MJ-PL-      MJ-PL-        DYRS                             Release Authorization and      8/10/2017
         00055984    00055984                                       Contact
K.R.B.   MJ-PL-      MJ-PL-        Superior Court of the District   Social Study Re: K.R.B.        5/6/2019
         00055985    00055992      of Columbia
K.R.B.   MJ-PL-      MJ-PL-        DYRS                             Release Authorization and      11/17/2017
         00055993    00056000                                       Contact
K.R.B.   MJ-PL-      MJ-PL-        DYRS                             Court Authorized Release       4/18/2019
         00056001    00056001
K.R.B.   MJ-PL-      MJ-PL-        Superior Court of the District   Order for Custody              2/4/2019
         00056002    00056002      of Columbia
K.R.B.   MJ-PL-      MJ-PL-        DYRS                             Court Authorized Release       6/14/2019
         00056003    00056003
K.R.B.   MJ-PL-      MJ-PL-        DYRS                             Discharge Summary Form         1/23/2020
         00056004    00056015
K.R.B.   MJ-PL-      MJ-PL-        Government of the District of    Community Placement            2/27/2020
         00056016    00056019      Columbia                         Agreement
K.R.B.   MJ-PL-      MJ-PL-        Life Deeds, Inc. Theraputic      Discharge Summary Form         4/11/2017
         00056020    00056066      Group Home
K.R.B.   MJ-PL-      MJ-PL-        Government of the District of    Unusual Incident Report        3/30/2017
         00056067    00056068      Columbia
K.R.B.   MJ-PL-      MJ-PL-        DC Metropolitan Police           Juvenile Arrest #JU1539086 -   11/2/2015
         00056069    00056069      Department                       R1
K.R.B.   MJ-PL-      MJ-PL-        DC Metropolitan Police           Juvenile Arrest #JU1641354 -   11/29/2016
         00056070    00056071      Department                       R1
K.R.B.   MJ-PL-      MJ-PL-        DC Metropolitan Police           Juvenile Arrest #JU1543662 -   12/15/2015
         00056072    00056072      Department                       R1
K.R.B.   MJ-PL-      MJ-PL-        DC Metropolitan Police           Juvenile Arrest #JU1909032 -   3/20/2019
         00056073    00056074      Department                       R1
K.R.B.   MJ-PL-      MJ-PL-        DC Metropolitan Police           Juvenile Arrest #JU1609053 -   3/22/2016
         00056075    00056076      Department                       R1
K.R.B.   MJ-PL-      MJ-PL-        DC Metropolitan Police           Juvenile Arrest #JU1730996 -   7/31/2017
         00056077    00056080      Department                       R1
K.R.B.   MJ-PL-      MJ-PL-        DYRS                             YSC Classification             10/2/2017
         00056081    00056084                                       Assessment
K.R.B.   MJ-PL-      MJ-PL-        Government of the District of    Community Placement            6/15/2016
         00056085    00056088      Columbia                         Agreement
          Case 1:18-cv-01901-EGS Document 74-5 Filed 07/19/21 Page 78 of 98




K.R.B.   MJ-PL-      MJ-PL-        The Children's Home              Discharge Summary Form         7/19/2016
         00056089    00056092
K.R.B.   MJ-PL-      MJ-PL-        DYRS                             DSA Release Form               6/1/2016
         00056093    00056093
K.R.B.   MJ-PL-      MJ-PL-        Hillcrest Children & Family      Addiction Recovery &           3/23/2016
         00056094    00056096      Center                           Wellness Referral Form
K.R.B.   MJ-PL-      MJ-PL-        DYRS                             GPS Basic Guidelines           11/29/2016
         00056097    00056099                                       Agreement Contract
K.R.B.   MJ-PL-      MJ-PL-        DC Public Schools Office of      Individualized Education       4/20/2016
         00056100    00056111      Special Education                Program
K.R.B.   MJ-PL-      MJ-PL-        Life Deeds, Inc. Theraputic      Youth Progress Report          3/1/2017
         00056112    00056114      Group Home
K.R.B.   MJ-PL-      MJ-PL-        Superior Court of the District   Mental Health Or Medical       3/21/2019
         00056115    00056115      of Columbia                      Alert
K.R.B.   MJ-PL-      MJ-PL-        DYRS                             Medical Alert Cleared to       5/16/2019
         00056116    00056116                                       Participate
K.R.B.   MJ-PL-      MJ-PL-        Superior Court of the District   Order for Return to Custody    1/19/2016
         00056117    00056117      of Columbia                      Pursuant to Prior Order
K.R.B.   MJ-PL-      MJ-PL-        Superior Court of the District   Order for Return to Custody    1/23/2017
         00056118    00056118      of Columbia                      Pursuant to Prior Order
K.R.B.   MJ-PL-      MJ-PL-        Superior Court of the District   Order for Detention Pending    1/31/2019
         00056119    00056128      of Columbia                      Further Division Action
K.R.B.   MJ-PL-      MJ-PL-        Superior Court of the District   Order for Return to Custody    1/5/2016
         00056129    00056129      of Columbia                      Pursuant to Prior Order
K.R.B.   MJ-PL-      MJ-PL-        Superior Court of the District   Order for Return to Custody    10/12/2017
         00056130    00056130      of Columbia                      Pursuant to Prior Order
K.R.B.   MJ-PL-      MJ-PL-        Superior Court of the District   Order for Return to Custody    10/25/2016
         00056131    00056131      of Columbia                      Pursuant to Prior Order
K.R.B.   MJ-PL-      MJ-PL-        Superior Court of the District   Order for Release              11/5/2017
         00056132    00056133      of Columbia
K.R.B.   MJ-PL-      MJ-PL-        Superior Court of the District   Order for Return to Custody    11/29/2016
         00056134    00056134      of Columbia                      Pursuant to Prior Order
K.R.B.   MJ-PL-      MJ-PL-        Superior Court of the District   Order for Detention Pending    11/3/2015
         00056135    00056139      of Columbia                      Further Division Action
K.R.B.   MJ-PL-      MJ-PL-        Superior Court of the District   Order for Return to Custody    12/16/2015
         00056140    00056140      of Columbia                      Pursuant to Prior Order
K.R.B.   MJ-PL-      MJ-PL-        Superior Court of the District   Order for Continuance          2/2/2016
         00056141    00056141      of Columbia
K.R.B.   MJ-PL-      MJ-PL-        Superior Court of the District   Order for Release Upon         2/9/2016
         00056142    00056143      of Columbia                      Conditions Pending Further
                                                                    Division Action
K.R.B.   MJ-PL-      MJ-PL-        Superior Court of the District   Prisoner Transfer Request US   2/9/2016
         00056144    00056144      of Columbia                      Marshals
K.R.B.   MJ-PL-      MJ-PL-        Superior Court of the District   Prisoner Transfer Request to   3/21/2016
         00056145    00056146      of Columbia                      YSH
K.R.B.   MJ-PL-      MJ-PL-        Superior Court of the District   Order to Return to Custody     3/21/2019
         00056147    00056148      of Columbia                      Pursuant to Prior Order
K.R.B.   MJ-PL-      MJ-PL-        Superior Court of the District   Order for Detention Pending    3/23/2016
         00056149    00056151      of Columbia                      Further Division Action
K.R.B.   MJ-PL-      MJ-PL-        Superior Court of the District   Order for Detention Pending    3/23/2016
         00056152    00056154      of Columbia                      Further Division Action
K.R.B.   MJ-PL-      MJ-PL-        Superior Court of the District   Order for Return to Custody    3/27/2019
         00056155    00056155      of Columbia                      Pursuant to Prior Order
          Case 1:18-cv-01901-EGS Document 74-5 Filed 07/19/21 Page 79 of 98




K.R.B.   MJ-PL-      MJ-PL-        Superior Court of the District   Order for Return to Custody      4/22/2016
         00056156    00056156      of Columbia                      Pursuant to Prior Order
K.R.B.   MJ-PL-      MJ-PL-        Superior Court of the District   Order for Return to Custody      4/7/2016
         00056157    00056158      of Columbia                      Pursuant to Prior Order
K.R.B.   MJ-PL-      MJ-PL-        Superior Court of the District   Order for Return to Custody      5/10/2016
         00056159    00056163      of Columbia                      Pursuant to Prior Order
K.R.B.   MJ-PL-      MJ-PL-        Superior Court of the District   Order for Return to Custody      5/2/2019
         00056164    00056164      of Columbia                      Pursuant to Prior Order
K.R.B.   MJ-PL-      MJ-PL-        Superior Court of the District   Order for Commitment to the      5/23/2019
         00056165    00056170      of Columbia                      Custody of DYRS
K.R.B.   MJ-PL-      MJ-PL-        Superior Court of the District   Order for Return to Custody      5/23/2019
         00056171    00056171      of Columbia                      Pursuant to Prior Order
K.R.B.   MJ-PL-      MJ-PL-        Superior Court of the District   Restrictive Commitment to        5/27/2016
         00056172    00056173      of Columbia                      DYRS
K.R.B.   MJ-PL-      MJ-PL-        Superior Court of the District   Order for Return to Custody      5/7/2019
         00056174    00056174      of Columbia                      Pursuant to Prior Order
K.R.B.   MJ-PL-      MJ-PL-        Superior Court of the District   Arraignment/Presentment          5/8/2020
         00056175    00056175      of Columbia
K.R.B.   MJ-PL-      MJ-PL-        Superior Court of the District   Order for Detention Pending      8/1/2017
         00056176    00056180      of Columbia                      Further Division Action
K.R.B.   MJ-PL-      MJ-PL-        Superior Court of the District   Order for Release                8/28/2020
         00056181    00056181      of Columbia
K.R.B.   MJ-PL-      MJ-PL-        Superior Court of the District   Order for Return to Custody      9/28/2017
         00056182    00056184      of Columbia                      Pursuant to Prior Order
K.R.B.   MJ-PL-      MJ-PL-        Superior Court of the District   Order for Return to Custody      9/28/2017
         00056185    00056185      of Columbia                      Pursuant to Prior Order
K.R.B.   MJ-PL-      MJ-PL-        DYRS                             Notice of Zero Tolerance of      3/21/2019
         00056186    00056186                                       Harassment
K.R.B.   MJ-PL-      MJ-PL-        DYRS                             Notice of Zero Tolerance of      8/5/2017
         00056187    00056187                                       Harassment
K.R.B.   MJ-PL-      MJ-PL-        Susan K. Theut, MD, MPH          Phychiatric and Medication       6/23/2019
         00056188    00056197                                       Evaluation
K.R.B.   MJ-PL-      MJ-PL-        DYRS                             Release Authorization and        11/1/2016
         00056198    00056205                                       Contact
K.R.B.   MJ-PL-      MJ-PL-        DYRS                             Release Authorization and        11/1/2016
         00056206    00056206                                       Contact
K.R.B.   MJ-PL-      MJ-PL-        Subway Gift Card                 Sandwich Gift Card,              4/23/2016
         00056207    00056207                                       Undisclosed Amount
K.R.B.   MJ-PL-      MJ-PL-        DC Public Schools Office of      Transcript                       2015-16
         00056208    00056209      Special Education
K.R.B.   MJ-PL-      MJ-PL-        Government of the District of    Unusual Incident Report          10/24/2016
         00056210    00056211      Columbia
K.R.B.   MJ-PL-      MJ-PL-        DYRS                             YSC Classification               11/4/2015
         00056212    00056215                                       Assessment
K.R.B.   MJ-PL-      MJ-PL-        DC Metro Police Department       Report of Physical Altercation   5/13/2019
         00056216    00056217                                       Resulting in Injury &
                                                                    Hospitalization
K.R.B.   MJ-PL-      MJ-PL-        DYRS                             Notice of Zero Tolerance of      5/3/2019
         00056218    00056218                                       Harassment
K.R.B.   MJ-PL-      MJ-PL-        DYRS                             YSC Classification               12/17/2015
         00056219    00056222                                       Assessment
K.R.B.   MJ-PL-      MJ-PL-        DYRS                             YSC Classification               3/24/2016
         00056223    00056226                                       Assessment
          Case 1:18-cv-01901-EGS Document 74-5 Filed 07/19/21 Page 80 of 98




K.R.B.   MJ-PL-      MJ-PL-        DYRS                            YSC Classification             8/4/2017
         00056227    00056230                                      Assessment
K.R.B.   MJ-PL-      MJ-PL-        DYRS                            Notice of Zero Tolerance of    8/4/2017
         00056231    00056231                                      Harassment
K.R.B.   MJ-PL-      MJ-PL-        DYRS                            Notice of Zero Tolerance of    10/2/2017
         00056232    00056232                                      Harassment
K.R.B.   MJ-PL-      MJ-PL-        DC Metro Police Department      Reporting of Physical          3/22/2019
         00056233    00056234                                      Altercations Resulting in
                                                                   Injury & Hospitalization
K.R.B.   MJ-PL-      MJ-PL-        DYRS                            Notice of Zero Tolerance of    3/22/2019
         00056235    00056235                                      Harassment
K.R.B.   MJ-PL-      MJ-PL-        Government of the District of   Unusual Incident Report        10/11/2016
         00056236    00056238      Columbia
K.R.B.   MJ-PL-      MJ-PL-        Government of the District of   Unusual Incident Report        10/1/2016
         00056239    00056241      Columbia
K.R.B.   MJ-PL-      MJ-PL-        Government of the District of   Unusual Incident Report        10/2/2016
         00056242    00056244      Columbia
K.R.B.   MJ-PL-      MJ-PL-        Government of the District of   Unusual Incident Report        10/2/2016
         00056245    00056247      Columbia
K.R.B.   MJ-PL-      MJ-PL-        Government of the District of   Unusual Incident Report        10/7/2016
         00056248    00056250      Columbia
K.R.B.   MJ-PL-      MJ-PL-        Government of the District of   Unusual Incident Report        8/28/2016
         00056251    00056253      Columbia
K.R.B.   MJ-PL-      MJ-PL-        Government of the District of   Unusual Incident Report        8/19/2016
         00056254    00056256      Columbia
K.R.B.   MJ-PL-      MJ-PL-        DYRS                            Notice of Zero Tolerance of    4/11/2017
         00056257    00056257                                      Harassment
K.R.B.   MJ-PL-      MJ-PL-        Government of the District of   Theraputic Treatment Refusal   9/12/2017
         00056258    00056258      Columbia
K.R.B.   MJ-PL-      MJ-PL-        Walmart and Gift Cards          Receipt for $40.16 and scans   6/23/2017
         00056259    00056262                                      of gift cards
K.R.B.   MJ-PL-      MJ-PL-        DYRS                            Release Authorization and      11/27/2017
         00056263    00056263                                      Contact
K.R.B.   MJ-PL-      MJ-PL-        DYRS                            Release Authorization and      11/27/2017
         00056264    00056264                                      Contact
K.R.B.   MJ-PL-      MJ-PL-        DYRS                            Release Authorization and      11/27/2017
         00056265    00056265                                      Contact
K.R.B.   MJ-PL-      MJ-PL-        DYRS                            Court Authorized Release       12/28/2016
         00056266    00056266
K.R.B.   MJ-PL-      MJ-PL-        DYRS                            DSA Release Form               2/11/2016
         00056267    00056267
K.R.B.   MJ-PL-      MJ-PL-        DYRS                            DSA Release Form               4/10/2017
         00056268    00056268
K.R.B.   MJ-PL-      MJ-PL-        DYRS                            Release Authorization and      11/27/2017
         00056269    00056269                                      Contact
K.R.B.   MJ-PL-      MJ-PL-        DYRS                            DSA Release Form               8/1/2017
         00056270    00056270
K.R.B.   MJ-PL-      MJ-PL-        DYRS                            DSA Release Form               8/10/2017
         00056271    00056271
K.R.B.   MJ-PL-      MJ-PL-        DYRS                            DSA Release Form               8/4/2017
         00056272    00056272
K.R.B.   MJ-PL-      MJ-PL-        DYRS                            Detained Services              4/18/2019
         00056273    00056273                                      Administration Release
                                                                   Notification
          Case 1:18-cv-01901-EGS Document 74-5 Filed 07/19/21 Page 81 of 98




K.R.B.   MJ-PL-      MJ-PL-        Superior Court of the District   Order for Custody               4/29/2019
         00056274    00056275      of Columbia
K.R.B.   MJ-PL-      MJ-PL-        Prince George's County           Attendance Record               3/10/2020
         00056276    00056283      Public Schools
K.R.B.   MJ-PL-      MJ-PL-        CAFAS                            Functional Assessment           1/13/2020
         00056284    00056285                                       Review & Report
K.R.B.   MJ-PL-      MJ-PL-        CAFAS                            Functional Assessment           8/23/2019
         00056286    00056286                                       Review & Report
K.R.B.   MJ-PL-      MJ-PL-        CAFAS                            Functional Assessment           10/1/2019
         00056287    00056287                                       Review & Report
K.R.B.   MJ-PL-      MJ-PL-        DYRS                             Case Closing Summary            5/23/2019
         00056288    00056290
K.R.B.   MJ-PL-      MJ-PL-        Government of the District of    Unusual Incident Report         7/25/2017
         00056291    00056294      Columbia
K.R.B.   MJ-PL-      MJ-PL-        Government of the District of    Unusual Incident Report         8/4/2016
         00056295    00056297      Columbia
K.R.B.   MJ-PL-      MJ-PL-        DYRS                             Check-In with Ibukun A.         5/22/2020
         00056298    00056298
K.R.B.   MJ-PL-      MJ-PL-        Undisclosed                      Hand-written, unsigned letter   Undated
         00056299    00056300                                       to Mr. A.
K.R.B.   MJ-PL-      MJ-PL-        Gift Card                        Scan of a $25 Gift Card         3/12/2020
         00056301    00056301
K.R.B.   MJ-PL-      MJ-PL-        Government of the District of    Unusual Incident Report         3/23/2020
         00056302    00056304      Columbia
K.R.B.   MJ-PL-      MJ-PL-        DC Metropolitan Police           BOLO Flier for Kareen Boyd      4/4/2020
         00056305    00056305      Department
K.R.B.   MJ-PL-      MJ-PL-        DC Metropolitan Police           Delinquency Report              6/10/2015
         00056306    00056306      Department
K.R.B.   MJ-PL-      MJ-PL-        Government of the District of    Team Decision Making Sign       10/23/2019
         00056307    00056308      Columbia                         In Sheet
K.R.B.   MJ-PL-      MJ-PL-        Government of the District of    Team Decision Making Sign       11/3/2016
         00056309    00056309      Columbia                         In Sheet
K.R.B.   MJ-PL-      MJ-PL-        DYRS                             Notice of Zero Tolerance of     12/29/2016
         00056310    00056310                                       Harassment
K.R.B.   MJ-PL-      MJ-PL-        DYRS                             Notice of Zero Tolerance of     1/24/2017
         00056311    00056311                                       Harassment
K.R.B.   MJ-PL-      MJ-PL-        Government of the District of    Team Decision Making Sign       2/8/2017
         00056312    00056312      Columbia                         In Sheet
K.R.B.   MJ-PL-      MJ-PL-        Government of the District of    Discharge Meeting Sign In       5/10/2017
         00056313    00056313      Columbia                         Sheet
K.R.B.   MJ-PL-      MJ-PL-        DYRS                             Housing Assignment Form         3/21/2019
         00056314    00056314
K.R.B.   MJ-PL-      MJ-PL-        DYRS                             Housing Assignment Form         5/2/2019
         00056315    00056315
K.R.B.   MJ-PL-      MJ-PL-        Government of the District of    Team Decision Making Sign       10/5/2017
         00056316    00056319      Columbia                         In Sheet
K.R.B.   MJ-PL-      MJ-PL-        WIN Family Services              Welcome Letter: Theraputic      1/14/2020
         00056320    00056320                                       Foster Care
K.R.B.   MJ-PL-      MJ-PL-        Maryland Department of           Interstate Compact for          6/10/2016
         00056321    00056325      Human Resources                  Placement of Children
                                                                    Transmittal Sheet
K.R.B.   MJ-PL-      MJ-PL-        Superior Court of the District   Notice of Intent - NOI to       5/3/2019
         00056326    00056328      of Columbia                      Recommend Commitment
K.R.B.   MJ-PL-      MJ-PL-        DC Metro Police Department       Juvenile Arrest #JU1641354 -    11/29/2016
         00056329    00056330                                       R1
          Case 1:18-cv-01901-EGS Document 74-5 Filed 07/19/21 Page 82 of 98




K.R.B.   MJ-PL-      MJ-PL-        Superior Court of the District   Waiver of Trial and Plea of     4/18/2019
         00056331    00056331      of Columbia                      Guilty
K.R.B.   MJ-PL-      MJ-PL-        DYRS                             Pre-Commitment Report           4/21/2016
         00056332    00056332
K.R.B.   MJ-PL-      MJ-PL-        DYRS                             Memorandum on Residential       6/7/2016
         00056333    00056333                                       Placement
K.R.B.   MJ-PL-      MJ-PL-        Government of the District of    Unusual Incident Report         11/6/2015
         00056334    00056347      Columbia
K.R.B.   MJ-PL-      MJ-PL-        Superior Court of the District   SEALED Confidential Psycho-     12/15/2015
         00056348    00056365      of Columbia                      Educational Evaluation
K.R.B.   MJ-PL-      MJ-PL-        DYRS                             Release Authorization and       11/27/2017
         00056366    00056366                                       Contact
K.R.B.   MJ-PL-      MJ-PL-        Youth Service Center DC          Progress Report                 11/21/2017
         00056367    00056370      Public Schools
K.R.B.   MJ-PL-      MJ-PL-        DYRS                             Request for the Issuance of a   3/23/2020
         00056371    00056374                                       Custody Order for a Juvenile
                                                                    Neglect Absconder
K.R.B.   MJ-PL-      MJ-PL-        CAFAS                            Treatment Plan                  5/9/2016
         00056375    00056377
K.R.B.   MJ-PL-      MJ-PL-        CAFAS                            Treatment Plan                  8/8/2016
         00056378    00056379
K.R.B.   MJ-PL-      MJ-PL-        CAFAS                            Treatment Plan                  11/3/2016
         00056380    00056382
K.R.B.   MJ-PL-      MJ-PL-        CAFAS                            Treatment Plan                  2/1/2017
         00056383    00056385
K.R.B.   MJ-PL-      MJ-PL-        CAFAS                            Treatment Plan                  5/2/2017
         00056386    00056388
K.R.B.   MJ-PL-      MJ-PL-        CAFAS                            Treatment Plan                  8/9/2017
         00056389    00056391
K.R.B.   MJ-PL-      MJ-PL-        CAFAS                            Treatment Plan                  11/7/2017
         00056392    00056394
K.R.B.   MJ-PL-      MJ-PL-        CAFAS                            Treatment Plan                  5/20/2019
         00056395    00056396
K.R.B.   MJ-PL-      MJ-PL-        CAFAS                            Treatment Plan                  8/23/2019
         00056397    00056398
K.R.B.   MJ-PL-      MJ-PL-        CAFAS                            Treatment Plan                  10/1/2019
         00056399    00056400
K.R.B.   MJ-PL-      MJ-PL-        CAFAS                            Treatment Plan                  1/3/2020
         00056401    00056402
K.R.B.   MJ-PL-      MJ-PL-        CAFAS                            Treatment Plan                  7/13/2020
         00056403    00056405
K.R.B.   MJ-PL-      MJ-PL-        CAFAS                            Treatment Plan                  4/6/2020
         00056406    00056408
K.R.B.   MJ-PL-      MJ-PL-        DYRS                             Blank Scan of Restoratife       Undated
         00056409    00056409                                       Justice Referral Form
K.R.B.   MJ-PL-      MJ-PL-        Superior Court of the District   Status/Trial Case Information   1/4/2016
         00056410    00056422      of Columbia
K.R.B.   MJ-PL-      MJ-PL-        DYRS                             Notice of Commitment            Undated
         00056423    00056423
K.R.B.   MJ-PL-      MJ-PL-        DYRS                             Waiver of Community Status      1/4/2017
         00056424    00056424                                       Review Hearing
K.R.B.   MJ-PL-      MJ-PL-        DC Metro Police Department       Delinquency Report              7/25/2014
         00056425    00056425
K.R.B.   MJ-PL-      MJ-PL-        DC Public Schools                Transcript                      11/21/2017
         00056426    00056427
          Case 1:18-cv-01901-EGS Document 74-5 Filed 07/19/21 Page 83 of 98




K.R.B.   MJ-PL-      MJ-PL-        New Beginnings Youth            Unusual Incident Report   10/22/2017
         00056428    00056429      Center
K.R.B.   MJ-PL-      MJ-PL-        New Beginnings Youth            Unusual Incident Report   4/6/2016
         00056430    00056431      Center
K.R.B.   MJ-PL-      MJ-PL-        New Beginnings Youth            Unusual Incident Report   5/4/2016
         00056432    00056433      Center
K.R.B.   MJ-PL-      MJ-PL-        New Beginnings Youth            Unusual Incident Report   6/9/2016
         00056434    00056435      Center
K.R.B.   MJ-PL-      MJ-PL-        New Beginnings Youth            Unusual Incident Report   6/12/2016
         00056436    00056437      Center
K.R.B.   MJ-PL-      MJ-PL-        New Beginnings Youth            Unusual Incident Report   6/13/2016
         00056438    00056439      Center
K.R.B.   MJ-PL-      MJ-PL-        New Beginnings Youth            Unusual Incident Report   6/5/2016
         00056440    00056441      Center
K.R.B.   MJ-PL-      MJ-PL-        New Beginnings Youth            Unusual Incident Report   10/27/2016
         00056442    00056443      Center
K.R.B.   MJ-PL-      MJ-PL-        New Beginnings Youth            Unusual Incident Report   1/25/2017
         00056444    00056445      Center
K.R.B.   MJ-PL-      MJ-PL-        New Beginnings Youth            Unusual Incident Report   2/19/2017
         00056446    00056447      Center
K.R.B.   MJ-PL-      MJ-PL-        New Beginnings Youth            Unusual Incident Report   4/10/2017
         00056448    00056449      Center
K.R.B.   MJ-PL-      MJ-PL-        New Beginnings Youth            Unusual Incident Report   4/24/2017
         00056450    00056451      Center
K.R.B.   MJ-PL-      MJ-PL-        New Beginnings Youth            Unusual Incident Report   8/2/2017
         00056452    00056453      Center
K.R.B.   MJ-PL-      MJ-PL-        New Beginnings Youth            Unusual Incident Report   8/2/2017
         00056454    00056455      Center
K.R.B.   MJ-PL-      MJ-PL-        New Beginnings Youth            Unusual Incident Report   8/4/2017
         00056456    00056457      Center
K.R.B.   MJ-PL-      MJ-PL-        Youth Service Center DC         Unusual Incident Report   10/6/2017
         00056458    00056459      Public Schools
K.R.B.   MJ-PL-      MJ-PL-        Youth Service Center DC         Unusual Incident Report   5/15/2019
         00056460    00056461      Public Schools
K.R.B.   MJ-PL-      MJ-PL-        New Beginnings Youth            Unusual Incident Report   9/22/2019
         00056462    00056463      Center
K.R.B.   MJ-PL-      MJ-PL-        New Beginnings Youth            Unusual Incident Report   9/29/2019
         00056464    00056465      Center
K.R.B.   MJ-PL-      MJ-PL-        New Beginnings Youth            Unusual Incident Report   10/22/2019
         00056466    00056467      Center
K.R.B.   MJ-PL-      MJ-PL-        New Beginnings Youth            Unusual Incident Report   12/30/2019
         00056468    00056469      Center
K.R.B.   MJ-PL-      MJ-PL-        New Beginnings Youth            Unusual Incident Report   1/4/2020
         00056470    00056471      Center
K.R.B.   MJ-PL-      MJ-PL-        New Beginnings Youth            Unusual Incident Report   1/31/2020
         00056472    00056473      Center
K.R.B.   MJ-PL-      MJ-PL-        New Beginnings Youth            Unusual Incident Report   2/13/2020
         00056474    00056475      Center
K.R.B.   MJ-PL-      MJ-PL-        Government of the District of   Unusual Incident Report   4/4/2017
         00056476    00056477      Columbia
K.R.B.   MJ-PL-      MJ-PL-        Government of the District of   Unusual Incident Report   4/4/2017
         00056478    00056479      Columbia
K.R.B.   MJ-PL-      MJ-PL-        Government of the District of   Unusual Incident Report   11/28/2016
         00056480    00056481      Columbia
          Case 1:18-cv-01901-EGS Document 74-5 Filed 07/19/21 Page 84 of 98




K.R.B.   MJ-PL-      MJ-PL-        DYRS                             Unusual Incident Report       3/23/2020
         00056482    00056483
K.R.B.   MJ-PL-      MJ-PL-        Government of the District of    Unusual Incident Report       12/13/2016
         00056484    00056485      Columbia
K.R.B.   MJ-PL-      MJ-PL-        Government of the District of    Unusual Incident Report       8/9/2016
         00056486    00056489      Columbia
K.R.B.   MJ-PL-      MJ-PL-        Government of the District of    Unusual Incident Report       4/4/2017
         00056490    00056491      Columbia
K.R.B.   MJ-PL-      MJ-PL-        Government of the District of    Unusual Incident Report       4/5/2017
         00056492    00056493      Columbia
K.R.B.   MJ-PL-      MJ-PL-        Government of the District of    Unusual Incident Report       11/8/2016
         00056494    00056495      Columbia
K.R.B.   MJ-PL-      MJ-PL-        Government of the District of    YAU Report                    7/6/2019
         00056496    00056499      Columbia
K.R.B.   MJ-PL-      MJ-PL-        CAFAS                            Treatment Plan                5/20/2019
         00061437    00061438
K.R.B.   MJ-PL-      MJ-PL-        Unspecified                      Treatment Plan                3/25/2021
         00061439    00061441
K.R.B.   MJ-PL-      MJ-PL-        Unspecified                      Treatment Plan                3/25/2021
         00061442    00061444
K.R.B.   MJ-PL-      MJ-PL-        Unspecified                      Treatment Plan                3/25/2021
         00061445    00061447
K.R.B.   MJ-PL-      MJ-PL-        Unspecified                      Treatment Plan                3/25/2021
         00061448    00061449
K.R.B.   MJ-PL-      MJ-PL-        HSCSN General Care               Evaluation                    4/17/2020
         00061450    00061458      Management
K.R.B.   MJ-PL-      MJ-PL-        Children's National              Multiple Documents (32        2018
         00061459    00061490                                       pages)
K.R.B.   MJ-PL-      MJ-PL-        DYRS                             Medical Intake                7/30/2019
         00061491    00061504
K.R.B.   MJ-PL-      MJ-PL-        Superior Court of the District   Social Study Re: K.R.B.       5/6/2019
         00061505    00061512      of Columbia
K.R.B.   MJ-PL-      MJ-PL-        Superior Court of the District   Notice of Intent - NOI to     5/13/2019
         00061513    00061515      of Columbia                      Recommend Commitment
K.R.B.   MJ-PL-      MJ-PL-        Medical Records                  Multiple Documents (148       Multiple
         00061516    00061663                                       pages)
K.R.B.   MJ-PL-      MJ-PL-        Medical Records                  Assessment Details            4/17/2020
         00061664    00061666
K.R.B.   MJ-PL-      MJ-PL-        Medical Records                  Transition Readiness          4/17/2020
         00061667    00061670                                       Assessment
K.R.B.   MJ-PL-      MJ-PL-        DYRS                             Medical Alert Cleared to      5/16/2019
         00061671    00061671                                       Participate
K.R.B.   MJ-PL-      MJ-PL-        Superior Court of the District   Order of Committment to the   5/23/2019
         00061672    00061677      of Columbia                      Custody of DYRS
K.R.B.   MJ-PL-      MJ-PL-        Superior Court of the District   Waiver of Trial and Plea of   4/18/2019
         00061678    00061678      of Columbia                      Guilty
K.B.     MJ-PL-      MJ-PL-        Hillcrest Children & Family      Medical Record - K.B.         02/15/2021
         00051810    00051825      Center
K.B.     MJ-PL-      MJ-PL-        MBI Health Services LLC.         Medical Record - K.B. (109    09/30/2020
         00051826    00051934                                       Pages)
K.B.     MJ-PL-      MJ-PL-        Department of Behavioral         Medical Record - K.B. (74     02/11/2021
         00053703    00053776      Health                           pages)
K.B.     MJ-PL-      MJ-PL-        DC Public Schools                Student Attendance History    03/16/2021
         00060761    00060761
        Case 1:18-cv-01901-EGS Document 74-5 Filed 07/19/21 Page 85 of 98




K.B.   MJ-PL-      MJ-PL-        DC Public Schools Office of   Behavior Intervention Plan     04/28/2020
       00060762    00060767      Special Education             Level II
K.B.   MJ-PL-      MJ-PL-        DC Public Schools Office of   Individualized Education       04/28/2020
       00060768    00060779      Special Education             Program
K.B.   MJ-PL-      MJ-PL-        DC Public Schools Office of   Confidential Comprehensive     05/06/2019
       00060780    00060811      Special Education             Psychological Evaluation
K.B.   MJ-PL-      MJ-PL-        DC Public Schools Office of   IEP Progress Report - Annual   02/05/2021
       00060812    00060815      Special Education             Goals
K.B.   MJ-PL-      MJ-PL-        Noyes Elementary School       Enrollment Status              2014-2019
       00063092    00063092
K.B.   MJ-PL-      MJ-PL-        Unspecified                   Instructional Days Present     Undated
       00063093    00063093
K.B.   MJ-PL-      MJ-PL-        Unspecified                   Instructional Days Present     Undated
       00063094    00063094
K.B.   MJ-PL-      MJ-PL-        Noyes Elementary School       Instructional Days Present     Undated
       00063095    00063095
K.B.   MJ-PL-      MJ-PL-        Noyes Elementary School       Instructional Days Present     Undated
       00063096    00063096
K.B.   MJ-PL-      MJ-PL-        Brookland MS                  Instructional Days Present     Undated
       00063097    00063097
K.B.   MJ-PL-      MJ-PL-        Brookland MS                  Instructional Days Present     08/31/2020
       00063098    00063098
K.B.   MJ-PL-      MJ-PL-        Brookland MS                  Snapshot Date                  2020-21
       00063099    00063099
K.B.   MJ-PL-      MJ-PL-        DC Public Schools Office of   Individualized Education       04/28/2020
       00063100    00063111      Special Education             Program
K.B.   MJ-PL-      MJ-PL-        DC Public Schools Office of   Individualized Education       04/06/2021
       00063112    00063124      Special Education             Program
K.B.   MJ-PL-      MJ-PL-        DC Public Schools Office of   Individualized Education       05/23/2019
       00063125    00063137      Special Education             Program
K.B.   MJ-PL-      MJ-PL-        DC Public Schools Office of   Service Tracker                11/26/2020
       00063138    00063139      Special Education
K.B.   MJ-PL-      MJ-PL-        DC Public Schools Office of   Service Tracker                11/26/2020
       00063140    00063141      Special Education
K.B.   MJ-PL-      MJ-PL-        DC Public Schools Office of   Service Tracker                04/07/2020
       00063142    00063143      Special Education
K.B.   MJ-PL-      MJ-PL-        DC Public Schools Office of   Service Tracker                06/03/2020
       00063144    00063145      Special Education
K.B.   MJ-PL-      MJ-PL-        DC Public Schools Office of   Service Tracker                06/17/2019
       00063146    00063146      Special Education
K.B.   MJ-PL-      MJ-PL-        DC Public Schools Office of   Service Tracker                06/17/2019
       00063147    00063148      Special Education
K.B.   MJ-PL-      MJ-PL-        DC Public Schools Office of   Service Tracker                05/05/2020
       00063149    00063150      Special Education
K.B.   MJ-PL-      MJ-PL-        DC Public Schools Office of   Service Tracker                03/13/2020
       00063151    00063152      Special Education
K.B.   MJ-PL-      MJ-PL-        DC Public Schools Office of   Service Tracker                02/24/2020
       00063153    00063154      Special Education
K.B.   MJ-PL-      MJ-PL-        DC Public Schools Office of   Service Tracker                11/10/2019
       00063155    00063157      Special Education
K.B.   MJ-PL-      MJ-PL-        DC Public Schools Office of   Service Tracker                10/07/2019
       00063158    00063159      Special Education
        Case 1:18-cv-01901-EGS Document 74-5 Filed 07/19/21 Page 86 of 98




K.B.   MJ-PL-      MJ-PL-        DC Public Schools Office of   Service Tracker                   12/07/2019
       00063160    00063162      Special Education
K.B.   MJ-PL-      MJ-PL-        DC Public Schools Office of   Service Tracker                   09/08/2019
       00063163    00063163      Special Education
K.B.   MJ-PL-      MJ-PL-        DC Public Schools Office of   Miscelaneous Cover Sheet          09/16/2019
       00063164    00063164      Special Education
K.B.   MJ-PL-      MJ-PL-        DC Public Schools Office of   Letter of Invitation              04/09/2019
       00063165    00063166      Special Education
K.B.   MJ-PL-      MJ-PL-        DC Public Schools Office of   Letter of Invitation              03/18/2019
       00063167    00063168      Special Education
K.B.   MJ-PL-      MJ-PL-        DC Public Schools Office of   Evaluation Summary Report         05/05/2019
       00063169    00063173      Special Education
K.B.   MJ-PL-      MJ-PL-        DC Public Schools Office of   Acknowledgement of Referral       03/26/2019
       00063174    00063174      Special Education             to Special Education Letter
K.B.   MJ-PL-      MJ-PL-        DC Public Schools Office of   Final Eligibility Determination   05/16/2019
       00063175    00063183      Special Education             Report
K.B.   MJ-PL-      MJ-PL-        DC Public Schools Office of   Functional Behavior               05/10/2019
       00063184    00063190      Special Education             Assessment
K.B.   MJ-PL-      MJ-PL-        DC Public Schools Office of   Confidential Comprehensive        05/06/2019
       00063191    00063222      Special Education             Psychological Evaluation
K.B.   MJ-PL-      MJ-PL-        DC Public Schools Office of   Social History Assessment         05/10/2019
       00063223    00063230      Special Education             Report
K.B.   MJ-PL-      MJ-PL-        DC Public Schools Office of   Report Cover Sheet (Social        05/10/2019
       00063231    00063231      Special Education             History Assessment)
K.B.   MJ-PL-      MJ-PL-        DC Public Schools Office of   Analysis of Existing Data         03/27/2019
       00063232    00063234      Special Education
K.B.   MJ-PL-      MJ-PL-        DC Public Schools Office of   Consent for Initial               03/26/2019
       00063235    00063235      Special Education             Evaluation/Reevaluation
K.B.   MJ-PL-      MJ-PL-        DC Public Schools Office of   OSSE Medicaid Parental            06/03/2019
       00063236    00063236      Special Education             Consent Form Cover Sheet
K.B.   MJ-PL-      MJ-PL-        DC Public Schools Office of   Student Participation Written     03/28/2021
       00063237    00063237      Special Education             Input Form
K.B.   MJ-PL-      MJ-PL-        DC Public Schools Office of   Parent/Guardian Letter of         04/28/2020
       00063238    00063238      Special Education             Invitation
K.B.   MJ-PL-      MJ-PL-        DC Public Schools Office of   Parent/Guardian Letter of         03/03/2021
       00063239    00063239      Special Education             Invitation
K.B.   MJ-PL-      MJ-PL-        DC Public Schools Office of   Parent/Guardian Letter of         09/09/2019
       00063240    00063240      Special Education             Invitation
K.B.   MJ-PL-      MJ-PL-        DC Public Schools Office of   Parent/Guardian Letter of         05/17/2019
       00063241    00063241      Special Education             Invitation
K.B.   MJ-PL-      MJ-PL-        DC Public Schools Office of   Disability Worksheet:             05/15/2019
       00063242    00063243      Special Education             Emotional Disturbance
K.B.   MJ-PL-      MJ-PL-        DC Public Schools Office of   Prior Written Notice - Proceed    03/27/2019
       00063244    00063245      Special Education             with Evaluation Process
K.B.   MJ-PL-      MJ-PL-        DC Public Schools Office of   Prior Written Notice -            05/16/2019
       00063246    00063247      Special Education             Determination of Special
                                                               Education Eligibility or Non-
                                                               Eligibility
K.B.   MJ-PL-      MJ-PL-        DC Public Schools Office of   Prior Written Notice - Initial    05/23/2019
       00063248    00063249      Special Education             Provisions of Services
        Case 1:18-cv-01901-EGS Document 74-5 Filed 07/19/21 Page 87 of 98




K.B.   MJ-PL-      MJ-PL-        DC Public Schools Office of   Prior Written Notice -             04/28/2020
       00063250    00063251      Special Education             Development of IEP
K.B.   MJ-PL-      MJ-PL-        DC Public Schools Office of   Prior Written Notice -             03/29/2021
       00063252    00063252      Special Education             Development of IEP
K.B.   MJ-PL-      MJ-PL-        DC Public Schools Office of   IEP Progress Report - Annual       11/16/2020
       00063253    00063256      Special Education             Goals
K.B.   MJ-PL-      MJ-PL-        DC Public Schools Office of   IEP Progress Report - Annual       05/11/2020
       00063257    00063262      Special Education             Goals
K.B.   MJ-PL-      MJ-PL-        DC Public Schools Office of   IEP Progress Report - Annual       04/23/2021
       00063263    00063268      Special Education             Goals
K.B.   MJ-PL-      MJ-PL-        DC Public Schools Office of   IEP Progress Report - Annual       02/05/2021
       00063269    00063272      Special Education             Goals
K.B.   MJ-PL-      MJ-PL-        DC Public Schools Office of   IEP Progress Report - Annual       06/01/2020
       00063273    00063276      Special Education             Goals
K.B.   MJ-PL-      MJ-PL-        DC Public Schools Office of   IEP Progress Report - Annual       06/18/2019
       00063277    00063282      Special Education             Goals
K.B.   MJ-PL-      MJ-PL-        DC Public Schools Office of   IEP Progress Report - Annual       02/03/2020
       00063283    00063288      Special Education             Goals
K.B.   MJ-PL-      MJ-PL-        DC Public Schools Office of   IEP Progress Report - Annual       11/07/2019
       00063289    00063294      Special Education             Goals
K.B.   MJ-PL-      MJ-PL-        Excel Spreadsheet                                                Unknown
       00063295    00063295
K.B.   MJ-PL-      MJ-PL-        DC Public Schools Office of   Extended School Year               03/30/2020
       00063296    00063296      Special Education             Serives Eligibility Worksheet
K.B.   MJ-PL-      MJ-PL-        Word Document                 Warning Message on attempt         Unknown
       00063297    00063301                                    to open
K.B.   MJ-PL-      MJ-PL-        Word Document                 Warning Message on attempt         Unknown
       00063302    00063302                                    to open
K.B.   MJ-PL-      MJ-PL-        DC Public Schools Office of   Confidential Comprehensive         05/06/2019
       00063303    00063333      Special Education             Psychological Evaluation
K.B.   MJ-PL-      MJ-PL-        DC Public Schools Office of   Confidential Comprehensive         05/06/2019
       00063334    00063365      Special Education             Psychological Evaluation
K.B.   MJ-PL-      MJ-PL-        DC Public Schools Office of   Parent/Guardian Letter of          09/09/2019
       00063366    00063366      Special Education             Invitation
K.B.   MJ-PL-      MJ-PL-        DC Public Schools Office of   Consent for Initial Provision of   05/15/2019
       00063367    00063367      Special Education             Special Education and
                                                               Related Services
K.B.   MJ-PL-      MJ-PL-        DC Public Schools Office of   Informed Consent for               01/19/2021
       00063368    00063369      Special Education             Telehealth - Therapy
K.B.   MJ-PL-      MJ-PL-        DC Public Schools Office of   Extended School Year               03/30/2020
       00063370    00063370      Special Education             Serives Eligibility Worksheet
K.B.   MJ-PL-      MJ-PL-        DC Public Schools Office of   Behavior Intervention Plan -       04/28/2020
       00063371    00063376      Special Education             Level II
K.B.   MJ-PL-      MJ-PL-        DC Public Schools Office of   Extended School Year               03/05/2021
       00063377    00063377      Special Education             Serives Eligibility Worksheet
K.B.   MJ-PL-      MJ-PL-        DC Public Schools Office of   Referral for Evaluation from       03/12/2019
       00063378    00063378      Special Education             504 Team
K.B.   MJ-PL-      MJ-PL-        DC Public Schools Office of   Behavior Intervention Plan -       09/16/2019
       00063379    00063384      Special Education             Level II
K.B.   MJ-PL-      MJ-PL-        DC Public Schools Office of   Parent/Guardian Letter of          04/08/2020
       00063385    00063385      Special Education             Invitation
        Case 1:18-cv-01901-EGS Document 74-5 Filed 07/19/21 Page 88 of 98




K.B.   MJ-PL-      MJ-PL-        Noyes Elementary School         Test Results                 05/01/2019
       00063386    00063389
K.P.   MJ-PL-      MJ-PL-        Department of Behavioral        Request for Records (102     05/20/2021
       00045890    00045991      Health                          pages)
K.P.   MJ-PL-      MJ-PL-        Department of Behavioral        Request for Records (52      05/20/2021
       00045992    00046043      Health                          pages)
K.P.   MJ-PL-      MJ-PL-        Department of Behavioral        Request for Records (66      05/20/2021
       00046044    00046109      Health                          pages)
K.P.   MJ-PL-      MJ-PL-        Department of Behavioral        Request for Records (42      05/20/2021
       00046110    00046151      Health                          pages)
K.P.   MJ-PL-      MJ-PL-        Department of Behavioral        Request for Records (102     05/20/2021
       00065019    00065120      Health                          pages)
K.P.   MJ-PL-      MJ-PL-        Department of Behavioral        Request for Records (52      05/20/2021
       00065121    00065172      Health                          pages)
K.P.   MJ-PL-      MJ-PL-        Department of Behavioral        Request for Records (66      05/20/2021
       00065173    00065238      Health                          pages)
K.P.   MJ-PL-      MJ-PL-        Department of Behavioral        Request for Records (42      05/20/2021
       00065239    00065280      Health                          pages)
K.P.   MJ-PL-      MJ-PL-        DC Public Schools               Service Tracker/Multiple     06/23/2009
       00065281    00065290                                      Documents
K.P.   MJ-PL-      MJ-PL-        DC Public Schools Office of     Multiple Documents (73       2010
       00065291    00065363      Special Education               pages)
K.P.   MJ-PL-      MJ-PL-        DC Public Schools Office of     Multiple Documents (51       2011
       00065364    00065414      Special Education               pages)
K.P.   MJ-PL-      MJ-PL-        DC Public Schools Office of     Multiple Documents (100      2012
       00065415    00065514      Special Education               pages)
K.P.   MJ-PL-      MJ-PL-        DC Public Schools Office of     Multiple Documents (84       2013
       00065515    00065598      Special Education               pages)
K.P.   MJ-PL-      MJ-PL-        DC Public Schools Office of     Multiple Documents (102      2014
       00065599    00065700      Special Education               pages)
K.P.   MJ-PL-      MJ-PL-        Government of the District of   Incident Reports, Multiple   Multiple
       00065701    00065989      Columbia, Various               (289 pages)
K.P.   MJ-PL-      MJ-PL-        DYRS, DCPS, Multiple            Multiple Documents (368      Multiple
       00065990    00066357                                      pages)
K.P.   MJ-PL-      MJ-PL-        DC Public Schools Office of     Multiple Documents (178      Multiple
       00066358    00066535      Special Education               pages)
K.P.   MJ-PL-      MJ-PL-        DC Public Schools Office of     Multiple Documents (217      Multiple
       00066536    00066752      Special Education               pages
K.P.   MJ-PL-      MJ-PL-        DC Public Schools Office of     Multiple Documents (159      Multiple
       00066753    00066911      Special Education               pages)
K.P.   MJ-PL-      MJ-PL-        DC Public Schools Office of     Multiple Documents (28       Multiple
       00066912    00066939      Special Education               pages)
K.P.   MJ-PL-      MJ-PL-        DC Public Schools Office of     Multiple Documents (133      Multiple
       00066940    00067072      Special Education               pages)
K.P.   MJ-PL-      MJ-PL-        Unspecified                     Report on K.P.               2016
       00067073    00067075
K.P.   MJ-PL-      MJ-PL-        Unspecified                     Report on K.P.               2018
       00067076    00067078
K.P.   MJ-PL-      MJ-PL-        Unspecified                     Report on K.P.               2017
       00067079    00067082
K.P.   MJ-PL-      MJ-PL-        Unspecified                     Report on K.P.               2019
       00067083    00067084
        Case 1:18-cv-01901-EGS Document 74-5 Filed 07/19/21 Page 89 of 98




K.P.   MJ-PL-      MJ-PL-        Unspecified                    Report on K.P.                   2016
       00067085    00067087
K.P.   MJ-PL-      MJ-PL-        HSCSN                          General Care Reassessment        02/19/2018
       00067088    00067091
K.P.   MJ-PL-      MJ-PL-        HSCSN                          General Care Reassessment        11/26/2018
       00067092    00067100
K.P.   MJ-PL-      MJ-PL-        HSCSN                          General Care Reassessment        04/13/2017
       00067101    00067101
M.B.   MJ-PL-      MJ-PL-        (DC CAS) Assessment
       00043181    00043181      Scores-3_16_2021.xlsx
M.B.   MJ-PL-      MJ-PL-        Annual Enrollment Audit
       00043182    00043182      History-3_16_2021.xlsx
M.B.   MJ-PL-      MJ-PL-        Current Year Monthly
       00043183    00043183      Enrollment Snapshot-
                                 3_16_2021.xlsx
M.B.   MJ-PL-      MJ-PL-        PARCC and MSAA
       00043184    00043184      Assessment Results-
                                 3_16_2021.xlsx
M.B.   MJ-PL-      MJ-PL-        Prior Years Enrollment
       00043185    00043185      History-3_16_2021.xlsx
M.B.   MJ-PL-      MJ-PL-        Paul PCS                       Consent for Initial              11/09/2017
       00043186    00043199                                     Evaluation/Reevaluation
M.B.   MJ-PL-      MJ-PL-        DC Public Schools Office of    Service Tracker                  02/05/2021
       00043200    00043200      Special Education
M.B.   MJ-PL-      MJ-PL-        DC Public Schools Office of    Letter of Invitation             02/25/2021
       00043201    00043202      Special Education
M.B.   MJ-PL-      MJ-PL-        DC Public Schools Office of    Acknowledgement of Referral      12/16/2020
       00043203    00043203      Special Education              to Special Education Letter
M.B.   MJ-PL-      MJ-PL-        DC Public Schools Office of    Acknowledgement of Referral      12/14/2020
       00043204    00043204      Special Education              to Special Education Letter
M.B.   MJ-PL-      MJ-PL-        DC Public Schools Office of    Analysis of Existing Data        12/01/2020
       00043205    00043208      Special Education
M.B.   MJ-PL-      MJ-PL-        DC Public Schools Office of    Analysis of Existing Data        02/09/2021
       00043209    00043211      Special Education
M.B.   MJ-PL-      MJ-PL-        DC Public Schools Office of    Transfer of Rights Notice- To    Undated
       00043212    00043213      Special Education              Parent
M.B.   MJ-PL-      MJ-PL-        DC Public Schools Office of    Transfer of Rights Notice- To    Undated
       00043214    00043215      Special Education              Adult Student
M.B.   MJ-PL-      MJ-PL-        DC Public Schools Office of    Transfer of Rights Notice- To    Undated
       00043216    00043217      Special Education              Parent
M.B.   MJ-PL-      MJ-PL-        DC Public Schools Office of    Transfer of Rights Notice- To    Undated
       00043218    00043219      Special Education              Adult Student
M.B.   MJ-PL-      MJ-PL-        DC Public Schools Office of    Prior Written Notice- Proceed    02/09/2021
       00043220    00043221      Special Education              with Evaluation Process
M.B.   MJ-PL-      MJ-PL-        DC Public Schools Office of    Prior Written Notice- Proceed    12/14/2020
       00043222    00043222      Special Education              with Evaluation Process
M.B.   MJ-PL-      MJ-PL-        D. M., Ph.D. Forensic Psych.   Re: US v. M.B.                   10/22/2020
       00043223    00043240
M.B.   MJ-PL-      MJ-PL-        School of Justice Project      Referral for Special Education   11/24/2020
       00043241    00043242                                     Services
M.B.   MJ-PL-      MJ-PL-        D.M, Ph.D. Forensic Psych.     Re: US v. M.B.                   10/22/2020
       00043243    00043260
        Case 1:18-cv-01901-EGS Document 74-5 Filed 07/19/21 Page 90 of 98




M.B.   MJ-PL-      MJ-PL-        DC Public Schools Office of      Consent for Initial            01/28/2021
       00043261    00043261      Special Education                Evaluation/Reevaluation
M.B.   MJ-PL-      MJ-PL-        Hillcrest Children's Center      Child Encounter Note           11/06/2017
       00045464    00045467
M.B.   MJ-PL-      MJ-PL-        Hillcrest Children's Center      Medical Record                 02/15/2021
       00051224    00051267
M.B.   MJ-PL-      MJ-PL-        DYRS
       00054562    00054562
M.B.   MJ-PL-      MJ-PL-        DYRS
       00054563    00054563
M.B.   MJ-PL-      MJ-PL-        DYRS
       00054564    00054564
M.B.   MJ-PL-      MJ-PL-        DPHHS-CFS Interstate             Report on Child's Placement    06/12/2018
       00054565    00054565      Compact on the Placement         Status
                                 of Children
M.B.   MJ-PL-      MJ-PL-        DPHHS-CFS Interstate             Report on Child's Placement    03/09/2018
       00054566    00054566      Compact on the Placement         Status
                                 of Children
M.B.   MJ-PL-      MJ-PL-        DYRS                             Team Decision Meeting Sign     11/20/2018
       00054567    00054568                                       In Sheet
M.B.   MJ-PL-      MJ-PL-        DYRS                             GPS Basic Guideline            02/11/2019
       00054569    00054571                                       Agreement Contract
M.B.   MJ-PL-      MJ-PL-        DYRS                             GPS Basic Guideline            02/12/2019
       00054572    00054574                                       Agreement Contract
M.B.   MJ-PL-      MJ-PL-        Superior Court of the District   Order Authorizing Article VI   02/22/2018
       00054575    00054578      of Columbia                      Placement of Respondent
M.B.   MJ-PL-      MJ-PL-        DYRS                             Care Coordinator Letter from   02/12/2018
       00054579    00054579                                       Rukie Wilson
M.B.   MJ-PL-      MJ-PL-        DYRS                             Community Placement            07/11/2018
       00054580    00054583                                       Agreement
M.B.   MJ-PL-      MJ-PL-        DYRS                             Community Placement            07/11/2018
       00054584    00054587                                       Agreement
M.B.   MJ-PL-      MJ-PL-        Prince George's County           Tuition Contract               08/21/2018
       00054588    00054588      Public Schools
M.B.   MJ-PL-      MJ-PL-        DYRS                             Urinalysis Referral Form       10/02/2018
       00054589    00054590
M.B.   MJ-PL-      MJ-PL-        Prince George's County           Report Card                    12/13/2018
       00054591    00054592      Public Schools
M.B.   MJ-PL-      MJ-PL-        Metro Alerts Card                Scan of Metro Alerts Card      07/13/2018
       00054593    00054593                                       B1442451
M.B.   MJ-PL-      MJ-PL-        Capital Guardian Youth           Acceptance Letter              06/22/2018
       00054594    00054595      Challenge Academy
M.B.   MJ-PL-      MJ-PL-        Capital Guardian Youth           Acceptance Letter              06/22/2018
       00054596    00054597      Challenge Academy
M.B.   MJ-PL-      MJ-PL-        PAUL PCS                         Cummulative School             12/04/2017
       00054598    00054601                                       Attendance
M.B.   MJ-PL-      MJ-PL-        Superior Court of the District   Prisoner Return to DYRS        03/13/2020
       00054602    00054602      of Columbia
M.B.   MJ-PL-      MJ-PL-        Superior Court of the District   Prisoner Return to DYRS        02/18/2020
       00054603    00054603      of Columbia
M.B.   MJ-PL-      MJ-PL-        DC Metro Police Department       Juvenile Arrest Record         02/06/2019
       00054604    00054605                                       #JU1903384
M.B.   MJ-PL-      MJ-PL-        Superior Court of the District   Pre-Petition Order for         03/04/2019
       00054606    00054616      of Columbia                      Custody
        Case 1:18-cv-01901-EGS Document 74-5 Filed 07/19/21 Page 91 of 98




M.B.   MJ-PL-      MJ-PL-        DC Metro Police Department       Juvenile Arrest Record        06/25/2019
       00054617    00054618                                       #JU1920355
M.B.   MJ-PL-      MJ-PL-        DC Metro Police Department       Juventile Arrest Record       07/09/2019
       00054619    00054620                                       #JU1921816
M.B.   MJ-PL-      MJ-PL-        Superior Court of the District   Order For Return To Custody   07/12/2019
       00054621    00054621      of Columbia                      Pursuant Prior Order
M.B.   MJ-PL-      MJ-PL-        Superior Court of the District   Order For Custody             07/02/2019
       00054622    00054624      of Columbia
M.B.   MJ-PL-      MJ-PL-        DYRS                             Case Closing Summary          08/05/2019
       00054625    00054626
M.B.   MJ-PL-      MJ-PL-        Unspecified                      Pixelated Photo of Youth      Undated
       00054627    00054627
M.B.   MJ-PL-      MJ-PL-        Unspecified                      Pixelated Photo of Young      02/10/2020
       00054628    00054628                                       Black Male
M.B.   MJ-PL-      MJ-PL-        DYRS                             Parent/Guardian Consent       02/05/2018
       00054629    00054629                                       Form
M.B.   MJ-PL-      MJ-PL-        Superior Court of the District   Plea Agreement                11/06/2017
       00054630    00054644      of Columbia
M.B.   MJ-PL-      MJ-PL-        Superior Court of the District   Order for Custody             01/20/2019
       00054645    00054646      of Columbia
M.B.   MJ-PL-      MJ-PL-        Superior Court of the District   Order for Custody             02/13/2019
       00054647    00054648      of Columbia
M.B.   MJ-PL-      MJ-PL-
       00054649    00054649
M.B.   MJ-PL-      MJ-PL-        Arlington County Police          Detainer Request: Warrant     02/08/2020
       00054650    00054654      Department                       #2365 and 2366
M.B.   MJ-PL-      MJ-PL-
       00054655    00054655
M.B.   MJ-PL-      MJ-PL-        Superior Court of the District   Notification of Pending       12/04/2017
       00054656    00054656      of Columbia                      Commitment
M.B.   MJ-PL-      MJ-PL-        DYRS                             Flexible Funding Request      07/18/2018
       00054657    00054657                                       Form
M.B.   MJ-PL-      MJ-PL-        DYRS                             Flexible Funding Request      06/28/2018
       00054658    00054660                                       Form
M.B.   MJ-PL-      MJ-PL-        Superior Court of the District   Multiple Documents (97        2018
       00054661    00054757      of Columbia                      pages)
M.B.   MJ-PL-      MJ-PL-        DC Public Schools Office of      Analysis of Existing Data     07/12/2017
       00054758    00054767      Special Education
M.B.   MJ-PL-      MJ-PL-        Government of the District of    Unusual Incident Report       08/28/2017
       00054768    00054773      Columbia
M.B.   MJ-PL-      MJ-PL-        Silver Oak Academy to            Acceptance Letter             03/02/2018
       00054774    00054774      DYRS
M.B.   MJ-PL-      MJ-PL-        WIN Family Services              Acceptance to Theraputic      05/16/2018
       00054775    00054775                                       Foster Care
M.B.   MJ-PL-      MJ-PL-        Glen Mills School                Denial of Placement to DYRS   01/19/2018
       00054776    00054777
M.B.   MJ-PL-      MJ-PL-        Government of the District of    GPS Monitoring Referral       05/30/2018
       00054778    00054778      Columbia                         Form
M.B.   MJ-PL-      MJ-PL-        Government of the District of    GPS Monitoring Referral       05/30/2018
       00054779    00054779      Columbia                         Form
M.B.   MJ-PL-      MJ-PL-        DYRS                             Youth Services Center         06/20/2019
       00054780    00054780                                       Housing Assignment Form
M.B.   MJ-PL-      MJ-PL-        DYRS                             Notice of Zero Tolerance of   06/20/2019
       00054781    00054781                                       Harassment
        Case 1:18-cv-01901-EGS Document 74-5 Filed 07/19/21 Page 92 of 98




M.B.   MJ-PL-      MJ-PL-        FACE Sheet                       M.B. (000008973)              08/05/2019
       00054782    00054788
M.B.   MJ-PL-      MJ-PL-        Court Document                   Structured Decision Making    Undated
       00054789    00054793
M.B.   MJ-PL-      MJ-PL-        DYRS                             Youth Status Report           08/08/2019
       00054794    00054798
M.B.   MJ-PL-      MJ-PL-        DYRS                             Path to Success Montoring     12/11/2017
       00054799    00054799                                       Report
M.B.   MJ-PL-      MJ-PL-        DYRS                             Path to Success Montoring     12/11/2017
       00054800    00054800                                       Report
M.B.   MJ-PL-      MJ-PL-        FAMCare                          Case Notes for 000008973      02/23/2021
       00054801    00054917                                       (117 pages)
M.B.   MJ-PL-      MJ-PL-        Superior Court of the District   Commitment to DYRS Family     02/05/2018
       00054918    00054919      of Columbia                      Court
M.B.   MJ-PL-      MJ-PL-        DYRS                             Youth Services Center         07/09/2019
       00054920    00054920                                       Housing Assignment Form
M.B.   MJ-PL-      MJ-PL-        DYRS                             Youth Services Center         08/06/2019
       00054921    00054921                                       Housing Assignment Form
M.B.   MJ-PL-      MJ-PL-        DYRS                             Youth Services Center         09/11/2019
       00054922    00054922                                       Housing Assignment Form
M.B.   MJ-PL-      MJ-PL-        Government of the District of    DYRS New Beginning Intake     02/14/2018
       00054923    00054927      Columbia                         Interview
M.B.   MJ-PL-      MJ-PL-        DYRS                             Notice of Zero Tolerance of   09/11/2019
       00054928    00054928                                       Harassment
M.B.   MJ-PL-      MJ-PL-        DYRS                             Notice of Zero Tolerance of   02/06/2018
       00054929    00054929                                       Harassment
M.B.   MJ-PL-      MJ-PL-        DYRS                             Youth Services Center         02/08/2020
       00054930    00054930                                       Housing Assignment Form
M.B.   MJ-PL-      MJ-PL-        DYRS                             Notice of Zero Tolerance of   02/08/2020
       00054931    00054931                                       Harassment
M.B.   MJ-PL-      MJ-PL-        DYRS                             Notice of Zero Tolerance of   07/09/2019
       00054932    00054932                                       Harassment
M.B.   MJ-PL-      MJ-PL-        Silver Oak Academy               Monthly Multi-Disciplinary    03/30/2018
       00054933    00054939                                       Team Treatment Plan/Court
                                                                  Report
M.B.   MJ-PL-      MJ-PL-        DYRS                             Notice of Zero Tolerance of   02/09/2019
       00054940    00054940                                       Harassment
M.B.   MJ-PL-      MJ-PL-        Superior Court of the District   Order of the Intermediate     02/20/2018
       00054941    00054943      of Columbia                      Review of Commitment or
                                                                  Placement
M.B.   MJ-PL-      MJ-PL-        Superior Court of the District   Arraignment/Presentment for   02/10/2020
       00054944    00054944      of Columbia                      Armed Robbery
M.B.   MJ-PL-      MJ-PL-        DYRS                             Youth Services Center         02/10/20
       00054945    00054945                                       Housing Assignment Form
M.B.   MJ-PL-      MJ-PL-        DYRS                             Intake Interview              02/10/2020
       00054946    00054950
M.B.   MJ-PL-      MJ-PL-        DYRS                             Notice of Zero Tolerance of   02/10/2020
       00054951    00054952                                       Harassment
M.B.   MJ-PL-      MJ-PL-        DYRS                             Youth Services Center         09/11/2019
       00054953    00054953                                       Housing Assignment Form
M.B.   MJ-PL-      MJ-PL-        Susan K. T., MD, MPH             Psychiatric Evaluation        06/13/2017
       00054954    00054960
M.B.   MJ-PL-      MJ-PL-        Susan K. T., MD, MPH             Psychiatric Evaluation        06/13/2017
       00054961    00054967
        Case 1:18-cv-01901-EGS Document 74-5 Filed 07/19/21 Page 93 of 98




M.B.   MJ-PL-      MJ-PL-        Susan K. Theur, MD, MPH          Updated Psychiatric               08/05/2017
       00054968    00054976                                       Evaluation with
                                                                  Recommendations
M.B.   MJ-PL-      MJ-PL-        Superior Court of the District   Confidential                      05/16/2017
       00054977    00054993      of Columbia                      Psychoeducational Evaluation
M.B.   MJ-PL-      MJ-PL-        Superior Court of the District   Confidential                      05/16/2017
       00054994    00055010      of Columbia                      Psychoeducational Evaluation
M.B.   MJ-PL-      MJ-PL-        District of Columbia DYRS        Request for Issuance of           01/30/2019
       00055011    00055012                                       Custody Order for
                                                                  Juvenile/Neglect Absconder
M.B.   MJ-PL-      MJ-PL-        Government of the District of    Certificate of Live Birth, M.B.   02/25/2002
       00055013    00055013      Columbia
M.B.   MJ-PL-      MJ-PL-        Government of the District of    AmeriHealth Card                  Undated
       00055014    00055014      Columbia
M.B.   MJ-PL-      MJ-PL-        DYRS                             Release Forms                     06/28/2019
       00055015    00055030
M.B.   MJ-PL-      MJ-PL-        DYRS                             Release Forms                     08/11/2019
       00055031    00055042
M.B.   MJ-PL-      MJ-PL-        DC Court Social Services         Intake Services, Pre-             08/05/2019
       00055043    00055043      Division                         Disposition & Supervision
M.B.   MJ-PL-      MJ-PL-        Superior Court of the District   Prisoner Return to DYRS           11/10/2020
       00055044    00055045      of Columbia
M.B.   MJ-PL-      MJ-PL-        Superior Court of the District   Notice of Case                    06/15/2017
       00055046    00055046      of Columbia                      Dismissal/Closure
M.B.   MJ-PL-      MJ-PL-        Superior Court of the District   Order For Return To Custody       06/26/2017
       00055047    00055047      of Columbia                      Pursuant Prior Order
M.B.   MJ-PL-      MJ-PL-        DYRS                             Release Authorization and         08/05/2019
       00055048    00055052                                       Contact
M.B.   MJ-PL-      MJ-PL-        DYRS                             DSA Release Form                  02/14/2018
       00055053    00055053
M.B.   MJ-PL-      MJ-PL-        DYRS                             Release Authorization and         05/20/2018
       00055054    00055058                                       Contact
M.B.   MJ-PL-      MJ-PL-        Superior Court of the District   Record of No Paper Action         09/11/2019
       00055059    00055059      of Columbia
M.B.   MJ-PL-      MJ-PL-        DYRS                             DSA Release Form                  02/10/2020
       00055060    00055060
M.B.   MJ-PL-      MJ-PL-        DYRS                             DSA Release Form                  09/16/2019
       00055061    00055061
M.B.   MJ-PL-      MJ-PL-        Court Social Services            Intake Services, Pre-             06/25/2019
       00055062    00055062      Division                         Disposition & Supervision
M.B.   MJ-PL-      MJ-PL-        Circuit Court for Prince         Writ of Body Attachment JA-       04/16/2019
       00055063    00055064      George's County Maryland         19-0069
M.B.   MJ-PL-      MJ-PL-        DYRS                             Notice of Zero Tolerance of       02/15/2018
       00055065    00055065                                       Harassment
M.B.   MJ-PL-      MJ-PL-        DC Metro Police Department       Juvenile Arrest #JU1919862        06/20/2019
       00055066    00055088
M.B.   MJ-PL-      MJ-PL-        DC Metro Police Department       Juvenile Arrest #JU1920355        06/25/2019
       00055089    00055099
M.B.   MJ-PL-      MJ-PL-        DC Metro Police Department       Juvenile Arrest #JU1924721        08/05/2019
       00055100    00055103
M.B.   MJ-PL-      MJ-PL-        DC Metro Police Department       D-1 Arrest 3521928433             09/10/2019
       00055104    00055112
M.B.   MJ-PL-      MJ-PL-        Chipotle Restaurant              $10 Gift Card                     10/02/2018
       00055113    00055113
        Case 1:18-cv-01901-EGS Document 74-5 Filed 07/19/21 Page 94 of 98




M.B.   MJ-PL-      MJ-PL-        DYRS                             DSA Release Form                03/29/2017
       00055114    00055114
M.B.   MJ-PL-      MJ-PL-        DYRS                             Scheduled Hearing for M.B.      11/30/2020
       00055115    00055115
M.B.   MJ-PL-      MJ-PL-        DYRS                             Scheduled Hearing for M.B.      01/25/2021
       00055116    00055116
M.B.   MJ-PL-      MJ-PL-        DYRS                             Scheduled Hearing for M.B.      11/05/20
       00055117    00055117
M.B.   MJ-PL-      MJ-PL-        DYRS                             Scheduled Hearing for M.B.      01/21/21
       00055118    00055118
M.B.   MJ-PL-      MJ-PL-        DYRS                             Scheduled Hearing for M.B.      01/27/21
       00055119    00055119
M.B.   MJ-PL-      MJ-PL-        Government of the District of    GPS Monitoring Referral         02/12/2019
       00055120    00055120      Columbia                         Form
M.B.   MJ-PL-      MJ-PL-        IHOP                             Scans of two gift cards for     07/13/2018
       00055121    00055122                                       $25 each
M.B.   MJ-PL-      MJ-PL-        Chipotle Restaurant              Scans of two gift cards for     11/07/2018
       00055123    00055124                                       $10 each
M.B.   MJ-PL-      MJ-PL-        Superior Court of the District   Order for Return To Custody     01/22/2018
       00055125    00055125      of Columbia                      Pursuant Prior Order
M.B.   MJ-PL-      MJ-PL-        Superior Court of the District   Order for Return To Custody     01/05/2018
       00055126    00055126      of Columbia                      Pursuant Prior Order
M.B.   MJ-PL-      MJ-PL-        Superior Court of the District   Order for Detention Pending     11/30/2017
       00055127    00055130      of Columbia                      Further Division Action
M.B.   MJ-PL-      MJ-PL-        Superior Court of the District   Order for Return To Custody     12/18/2017
       00055131    00055131      of Columbia                      Pursuant Prior Order
M.B.   MJ-PL-      MJ-PL-        Superior Court of the District   Arraignment/Presentment for     02/10/2020
       00055132    00055132      of Columbia                      Armed Robbery
M.B.   MJ-PL-      MJ-PL-        Superior Court of the District   Order for Return To Custody     02/10/2020
       00055133    00055133      of Columbia                      Pursuant Prior Order
M.B.   MJ-PL-      MJ-PL-        Superior Court of the District   Order of the Intermediate       02/20/2018
       00055134    00055137      of Columbia                      Review of Commitment or
                                                                  Placement
M.B.   MJ-PL-      MJ-PL-        Superior Court of the District   Commitment to DYRS Family       02/05/2018
       00055138    00055139      of Columbia                      Court
M.B.   MJ-PL-      MJ-PL-        Superior Court of the District   Order for Return To Custody     02/06/2019
       00055140    00055142      of Columbia                      Pursuant Prior Order
M.B.   MJ-PL-      MJ-PL-        Superior Court of the District   Order to appear for Juvenille   03/13/2020
       00055143    00055143      of Columbia                      Secure Detention Status
                                                                  Hearing
M.B.   MJ-PL-      MJ-PL-        Superior Court of the District   Order for Detention Pending     03/25/2017
       00055144    00055148      of Columbia                      Further Division Action
M.B.   MJ-PL-      MJ-PL-        Superior Court of the District   Order for Return To Custody     04/25/2016
       00055149    00055149      of Columbia                      Pursuant Prior Order
M.B.   MJ-PL-      MJ-PL-        Superior Court of the District   Order for Return To Custody     05/18/2017
       00055150    00055154      of Columbia                      Pursuant Prior Order
M.B.   MJ-PL-      MJ-PL-        Superior Court of the District   Order for Return To Custody     06/01/2017
       00055155    00055157      of Columbia                      Pursuant Prior Order
M.B.   MJ-PL-      MJ-PL-        Superior Court of the District   Order for Release Upon          06/21/2019
       00055158    00055160      of Columbia                      Condition Pending
M.B.   MJ-PL-      MJ-PL-        Superior Court of the District   Order for Return To Custody     06/21/2019
       00055161    00055163      of Columbia                      Pursuant Prior Order
M.B.   MJ-PL-      MJ-PL-        Superior Court of the District   Order for Detention Pending     06/26/2019
       00055164    00055175      of Columbia                      Further Court Action
        Case 1:18-cv-01901-EGS Document 74-5 Filed 07/19/21 Page 95 of 98




M.B.   MJ-PL-      MJ-PL-        Superior Court of the District   Order for Detention Pending    06/06/2017
       00055176    00055179      of Columbia                      Further Division Action
M.B.   MJ-PL-      MJ-PL-        Superior Court of the District   Order for Return To Custody    06/08/2017
       00055180    00055180      of Columbia                      Pursuant Prior Order
M.B.   MJ-PL-      MJ-PL-        Superior Court of the District   Order for Return To Custody    06/10/2017
       00055181    00055184      of Columbia                      Pursuant Prior Order
M.B.   MJ-PL-      MJ-PL-        Superior Court of the District   Order for Return To Custody    07/12/2019
       00055185    00055187      of Columbia                      Pursuant Prior Order
M.B.   MJ-PL-      MJ-PL-        Circuit Court for Prince         Merits Hearing JA-10-0091      07/02/2019
       00055188    00055188      George's County Maryland
M.B.   MJ-PL-      MJ-PL-        Superior Court of the District   Order for Return to Custody    07/26/2019
       00055189    00055189      of Columbia                      Pursuant Prior Order
M.B.   MJ-PL-      MJ-PL-        Superior Court of the District   Order Granting Request to      07/31/2019
       00055190    00055190      of Columbia                      Continue Hearings
M.B.   MJ-PL-      MJ-PL-        Superior Court of the District   Order for Return to Custody    07/09/2019
       00055191    00055193      of Columbia                      Pursuant Prior Order
M.B.   MJ-PL-      MJ-PL-        Superior Court of the District   Order for Return to Custody    08/02/2019
       00055194    00055196      of Columbia                      Pursuant Prior Order
M.B.   MJ-PL-      MJ-PL-        Superior Court of the District   Order for Detention in         08/06/2019
       00055197    00055205      of Columbia                      Delinquency Case Pending
                                                                  Further Court Action
M.B.   MJ-PL-      MJ-PL-        Superior Court of the District   Order for Release Upon         09/11/2019
       00055206    00055208      of Columbia                      Condition Pending
M.B.   MJ-PL-      MJ-PL-        Superior Court of the District   US v. M.B. 2019 TRC 12         09/11/2019
       00055209    00055209      of Columbia
M.B.   MJ-PL-      MJ-PL-        Superior Court of the District   Order for Detention in         09/11/2019
       00055210    00055213      of Columbia                      Delinquency Case Pending
                                                                  Further Court Action
M.B.   MJ-PL-      MJ-PL-        Scans of Multiple Gift Cards     Various funded amounts         06/14/2018
       00055214    00055219
M.B.   MJ-PL-      MJ-PL-        Scans of Multiple Gift Cards     Various funded amounts         06/14/2018
       00055220    00055225
M.B.   MJ-PL-      MJ-PL-        Superior Court of the District   Prisoner Return to DYRS        02/13/2020
       00055226    00055226      of Columbia
M.B.   MJ-PL-      MJ-PL-        DYRS                             Release Authorization and      08/18/2020
       00055227    00055228                                       Contact
M.B.   MJ-PL-      MJ-PL-        Subway Gift Card                 Scan of $10 Gift Card          06/29/2018
       00055229    00055229
M.B.   MJ-PL-      MJ-PL-        Subway Gift Card                 Scan of $10 Gift Card          06/06/2018
       00055230    00055230
M.B.   MJ-PL-      MJ-PL-        Subway Gift Card                 Scan of $10 Gift Card          09/12/2018
       00055231    00055231
M.B.   MJ-PL-      MJ-PL-        Superior Court of the District   Order for DYRS Transport for   05/04/2017
       00055232    00055233      of Columbia                      Evaluation
M.B.   MJ-PL-      MJ-PL-        Superior Court of the District   Order for DYRS Transport for   04/27/2017
       00055234    00055234      of Columbia                      Evaluation
M.B.   MJ-PL-      MJ-PL-        Prince George's County           Verification of Enrollment,    01/29/2019
       00055235    00055245      Public Schools                   Bowie HS
M.B.   MJ-PL-      MJ-PL-        Gift Cards                       Scans of 3 $25 gift cards      12/13/2018
       00055246    00055247
M.B.   MJ-PL-      MJ-PL-        Gift Cards                       Scans of 3 $25 gift cards      12/13/2018
       00055248    00055249
M.B.   MJ-PL-      MJ-PL-        Government of the District of    Transportation for Booking     06/25/2019
       00055250    00055252      Columbia
        Case 1:18-cv-01901-EGS Document 74-5 Filed 07/19/21 Page 96 of 98




M.B.   MJ-PL-      MJ-PL-        Prince George's County           Attendance History              01/29/2019
       00055253    00055266      Public Schools
M.B.   MJ-PL-      MJ-PL-        DYRS                             YSC Classification              04/26/2017
       00055267    00055270                                       Assessment
M.B.   MJ-PL-      MJ-PL-        DYRS                             Notice of Zero Tolerance of     04/26/2017
       00055271    00055271                                       Harassment
M.B.   MJ-PL-      MJ-PL-        Government of the District of    Refusal of Medical Treatment    03/03/2018
       00055272    00055272      Columbia
M.B.   MJ-PL-      MJ-PL-        DC Metro Police Department       Juvenile Arrest #JU1720350-     05/25/2017
       00055273    00055274                                       R1
M.B.   MJ-PL-      MJ-PL-        DYRS                             Release Authorization and       08/18/2020
       00055275    00055275                                       Contact
M.B.   MJ-PL-      MJ-PL-        DYRS                             DSA Release Form                05/18/2017
       00055276    00055276
M.B.   MJ-PL-      MJ-PL-        DYRS                             DSA Release Form                06/01/2017
       00055277    00055277
M.B.   MJ-PL-      MJ-PL-        DYRS                             DSA Release Form                07/11/2017
       00055278    00055278
M.B.   MJ-PL-      MJ-PL-        Government of the District of    Team Decision Meeting Sign      Undated
       00055279    00055279      Columbia                         In Sheet
M.B.   MJ-PL-      MJ-PL-        Superior Court of the District   Order for Continuance           03/03/2020
       00055280    00055280      of Columbia
M.B.   MJ-PL-      MJ-PL-        Government of the District of    DSM-V Mental Health             05/10/2018
       00055281    00055282      Columbia                         Diagnosis
M.B.   MJ-PL-      MJ-PL-        DYRS                             Release Authorization and       03/09/2018
       00055283    00055287                                       Contact
M.B.   MJ-PL-      MJ-PL-        Government of the District of    Community Placement             03/09/2018
       00055288    00055291      Columbia                         Agreement
M.B.   MJ-PL-      MJ-PL-        DC Metro Police Department       Juvenille Arrest #JU2004076 -   02/08/2020
       00055292    00055305                                       R1
M.B.   MJ-PL-      MJ-PL-        Superior Court of the District   Arraignment/Presentment for     03/12/2020
       00055306    00055306      of Columbia                      Armed Carjacking
M.B.   MJ-PL-      MJ-PL-        DC Metro Police Department       Report of Physial Altercation   07/10/2019
       00055307    00055310                                       Resulting in Injury &
                                                                  Hospitalization
M.B.   MJ-PL-      MJ-PL-        Superior Court of the District   Notice to Return to Court       02/13/2020
       00055311    00055311      of Columbia
M.B.   MJ-PL-      MJ-PL-        DYRS                             YSC Classification              03/27/2017
       00055312    00055315                                       Assessment
M.B.   MJ-PL-      MJ-PL-        DYRS                             Notice of Zero Tolerance of     03/27/2017
       00055316    00055316                                       Harassment
M.B.   MJ-PL-      MJ-PL-        Unspecified                      My Safety Plan Workbook         09/12/2019
       00055317    00055322
M.B.   MJ-PL-      MJ-PL-        DYRS                             Notice of Zero Tolerance of     06/02/2017
       00055323    00055323                                       Harassment
M.B.   MJ-PL-      MJ-PL-        DYRS                             Notice of Zero Tolerance of     06/02/2017
       00055324    00055324                                       Harassment
M.B.   MJ-PL-      MJ-PL-        DYRS                             Notice of Zero Tolerance of     06/17/2017
       00055325    00055325                                       Harassment
M.B.   MJ-PL-      MJ-PL-        DYRS                             YSC Classification              06/07/2017
       00055326    00055329                                       Assessment
M.B.   MJ-PL-      MJ-PL-        DYRS                             YSC Classification              12/01/2017
       00055330    00055333                                       Assessment
M.B.   MJ-PL-      MJ-PL-        DYRS                             Notice of Zero Tolerance of     12/01/2017
       00055334    00055334                                       Harassment
        Case 1:18-cv-01901-EGS Document 74-5 Filed 07/19/21 Page 97 of 98




M.B.   MJ-PL-      MJ-PL-        DC Metro Police Department       Report of Physial Altercation   09/12/2019
       00055335    00055336                                       Resulting in Injury &
                                                                  Hospitalization
M.B.   MJ-PL-      MJ-PL-        DYRS                             Notice of Zero Tolerance of     09/12/2019
       00055337    00055337                                       Harassment
M.B.   MJ-PL-      MJ-PL-        Government of the District of    Refusal of Medical Treatment    02/19/2018
       00055338    00055338      Columbia
M.B.   MJ-PL-      MJ-PL-        Government of the District of    Refusal of Medical Treatment    02/16/2018
       00055339    00055339      Columbia
M.B.   MJ-PL-      MJ-PL-        Government of the District of    Refusal of Medical Treatment    02/27/2018
       00055340    00055340      Columbia
M.B.   MJ-PL-      MJ-PL-        DYRS                             Housing Assignment Form         02/06/2019
       00055341    00055341
M.B.   MJ-PL-      MJ-PL-        DYRS                             Notice of Zero Tolerance of     07/10/2019
       00055342    00055342                                       Harassment
M.B.   MJ-PL-      MJ-PL-        Government of the District of    Team Decision Meeting Sign      08/29/2018
       00055343    00055343      Columbia                         In Sheet
M.B.   MJ-PL-      MJ-PL-        DC Metro Police Department       Report of Physial Altercation   06/21/2019
       00055344    00055347                                       Resulting in Injury &
                                                                  Hospitalization
M.B.   MJ-PL-      MJ-PL-        DYRS                             Notice of Zero Tolerance of     06/21/2019
       00055348    00055348                                       Harassment
M.B.   MJ-PL-      MJ-PL-        DC Metro Police Department       Juvenille Arrest #JU19198706    06/20/2019
       00055349    00055352                                       - R1
M.B.   MJ-PL-      MJ-PL-        DYRS                             YSC Classification              05/11/2012
       00055353    00055358                                       Assessment
M.B.   MJ-PL-      MJ-PL-        DYRS                             Notice of Zero Tolerance of     02/09/2018
       00055359    00055359                                       Harassment
M.B.   MJ-PL-      MJ-PL-        DYRS                             Notice of Zero Tolerance of     05/11/2018
       00055360    00055360                                       Harassment
M.B.   MJ-PL-      MJ-PL-        DYRS                             Notice of Zero Tolerance of     05/11/2018
       00055361    00055361                                       Harassment
M.B.   MJ-PL-      MJ-PL-        DYRS                             Notice of Zero Tolerance of     02/09/2018
       00055362    00055362                                       Harassment
M.B.   MJ-PL-      MJ-PL-        Court Social Services            Acknowledgement of Reciept      12/08/2017
       00055363    00055364      Division                         for Notice of Intent
M.B.   MJ-PL-      MJ-PL-        DYRS                             Report to Court Liason Office   12/06/2017
       00055365    00055366                                       Re: M.B.
M.B.   MJ-PL-      MJ-PL-        Superior Court of the District   Order for Return to Custody     02/13/2020
       00055367    00055367      of Columbia                      Pursuant Prior Order
M.B.   MJ-PL-      MJ-PL-        Superior Court of the District   Confidential                    05/16/2017
       00055368    00055384      of Columbia                      Psychoeducational Evaluation
M.B.   MJ-PL-      MJ-PL-        Government of the District of    GPS Monitoring Referral         08/01/2019
       00055385    00055385      Columbia                         Form
M.B.   MJ-PL-      MJ-PL-        Superior Court of the District   Order for Release Upon          06/21/2019
       00055386    00055388      of Columbia                      Condition Pending
M.B.   MJ-PL-      MJ-PL-        Unspecified                      CAFAS Treatment Plan            01/02/2018
       00055389    00055391
M.B.   MJ-PL-      MJ-PL-        Unspecified                      CAFAS Treatment Plan            04/13/2018
       00055392    00055394
M.B.   MJ-PL-      MJ-PL-        Unspecified                      CAFAS Treatment Plan            05/15/2018
       00055395    00055397
M.B.   MJ-PL-      MJ-PL-        Unspecified                      CAFAS Treatment Plan            08/01/2018
       00055398    00055400
        Case 1:18-cv-01901-EGS Document 74-5 Filed 07/19/21 Page 98 of 98




M.B.   MJ-PL-      MJ-PL-        Unspecified                      CAFAS Treatment Plan              11/26/2018
       00055401    00055403
M.B.   MJ-PL-      MJ-PL-        Unspecified                      CAFAS Treatment Plan              02/11/2019
       00055404    00055406
M.B.   MJ-PL-      MJ-PL-        Unspecified                      CAFAS Treatment Plan              07/29/2019
       00055407    00055409
M.B.   MJ-PL-      MJ-PL-        Superior Court of the District   Order for Return to Custody       06/21/2019
       00055410    00055410      of Columbia                      Pursuant Prior Order
M.B.   MJ-PL-      MJ-PL-        Superior Court of the District   Order for Return to Custody       06/21/2019
       00055411    00055411      of Columbia                      Pursuant Prior Order
M.B.   MJ-PL-      MJ-PL-        Superior Court of the District   Order for Return to Custody       07/09/2019
       00055412    00055412      of Columbia                      Pursuant Prior Order
M.B.   MJ-PL-      MJ-PL-        Prince George's County           School Attendance                 01/24/2019
       00055413    00055413      Public Schools                   Absent/Tardy Total Report
M.B.   MJ-PL-      MJ-PL-        DC Public Schools Office of      School Attendance                 06/26/2017
       00055414    00055423      Special Education                Absent/Tardy Total Report
M.B.   MJ-PL-      MJ-PL-        DYRS                             GPS Basic Guideline               09/21/2018
       00055424    00055426                                       Agreement Contract
M.B.   MJ-PL-      MJ-PL-        DYRS                             GPS Basic Guideline               06/28/2018
       00055427    00055429                                       Agreement Contract
M.B.   MJ-PL-      MJ-PL-        New Beginnings                   Incident Detail Report            03/01/2018
       00055430    00055431
M.B.   MJ-PL-      MJ-PL-        Youth Services Center            Incident Detail Report            09/12/2019
       00055432    00055433
M.B.   MJ-PL-      MJ-PL-        New Beginnings                   Incident Detail Report            02/26/2020
       00055434    00055435
M.B.   MJ-PL-      MJ-PL-        New Beginnings                   Incident Detail Report            07/13/2020
       00055436    00055437
M.B.   MJ-PL-      MJ-PL-        New Beginnings                   Incident Detail Report            07/29/2020
       00055438    00055439
M.B.   MJ-PL-      MJ-PL-        New Beginnings                   Incident Detail Report            08/07/2020
       00055440    00055441
M.B.   MJ-PL-      MJ-PL-        Youth Services Center            Incident Detail Report            10/28/2020
       00055442    00055443
M.B.   MJ-PL-      MJ-PL-        Youth Services Center            Incident Detail Report            01/28/2021
       00055444    00055445
M.B.   MJ-PL-      MJ-PL-        Youth Services Center            Incident Detail Report            02/20/2021
       00055446    00055447
M.B.   MJ-PL-      MJ-PL-        Government of the District of    Unusual Incident Report           03/22/2019
       00055448    00055451      Columbia
M.B.   MJ-PL-      MJ-PL-        DYRS                             Youth Assessment Unit             02/05/2018
       00055452    00055453                                       Report
M.B.   MJ-PL-      MJ-PL-        DC Public Schools Office of      Final Eligibility Determination   07/19/2017
       00056924    00056991      Special Education                Report
M.B.   MJ-PL-      MJ-PL-        Paul PCS                         Prior Written Notice              09/08/2017
       00056992    00057002
M.B.   MJ-PL-      MJ-PL-        DC Public Schools Office of      Multiple Documents (44            02/25/2021
       00057003    00057046      Special Education                pages)
